Preparation for the 2003 Spring summit (Brussels, 21-22 March 2003)
The first item is the Council and Commission statements on the preparation for the 2003 Spring Summit (Brussels, 21-22 March 2003).
Mr President of the European Parliament, Mr President of the Commission, Commissioners, ladies and gentlemen, today's debate on the Spring Summit is an extremely important debate. In the current political climate, the European Union needs to ensure that it makes good progress on a number of crucial issues at this summit. This will prove that we know how to bolster confidence, security and optimism in Europe. Competitiveness, employment, social cohesion and sustainable development are the tools we shall use to achieve these objectives. We want the March Council to send out a clear signal that, even in these difficult times, Europe is taking decisions which generate momentum and prospects. Having said which, I should like to explain the Greek Presidency's thoughts and plans and hear President Prodi's and the European Parliament's views. A strategy this broad will be sure of success if it draws on creativity and support from all sides, the Council, the Commission, the European Parliament and, of course, the social forces.
Ladies and gentlemen, a great deal of progress has been made since 2000 on numerous issues which come under the Lisbon strategy. Just recently, we came to a good agreement on the liberalisation of the energy market, the single European sky, the competition rules in need of reform, the tax package and financial services. However, there are still delays in the application and implementation of a whole series of issues.
It is true that we are in the middle of a serious recession. The Spring Summit in 2003 will be held in a new political and economic climate, beset by serious problems but offering more opportunities than in the past.
The recession in numerous OECD countries, increasing international tension and the resultant general feeling of insecurity are all taking their toll on the Lisbon strategy and there has been a delay in achieving our mid-term objectives. The outcome of the Spring Summit will have a serious impact on what we do next to achieve the Lisbon objectives and we need to make sure Europe can withstand medium-term uncertainties.
The Greek Presidency understands perfectly that it is more important than ever before to keep the Lisbon strategy on the front burner. I can assure you that the Greek Presidency's individual objectives are geared towards maintaining what is admittedly a difficult balance and highlighting the integrated, mutually supportive, coordinated nature of the reforms encompassed by the Lisbon process. The European Union post Lisbon is not just a union with economic policies; it is a union endeavouring to promote policies on employment, social issues and the quality of the development process itself. This balance will not come about automatically of its own volition. The Greek Presidency wants to broaden the economy by adding the social factor and sustainable development.
Ladies and gentlemen, with poor economic growth over recent years, intense concern about economic prospects, fears of a new rise in unemployment, new environmental challenges and widespread pessimism on the international markets, fed by concerns generated by business problems and diminishing business expectations, we urgently need to push these issues forward. Within these limits, the presidency has defined a series of crucial issues of primary importance which relate to our three basic objectives: economic reform and competitiveness, employment and social cohesion and sustainable development.
As far as economic reform and competitiveness are concerned, there are six points I wish to comment on: managing macroeconomic policy, opening up financial services, energy and transport markets, encouraging entrepreneurship, especially for small and medium-sized enterprises, the importance of research, technology and information society policy, the importance of education as a key factor in investment in knowledge and human resources and, finally, linking various networks. I should like to comment briefly on each of these points:
Safeguarding macroeconomic stability and adhering to the Stability and Growth Pact are important means to our end. With regard to taxation of savings, as I am sure you already know, the recent Economic and Financial Affairs Council reached an important agreement on automatic exchanges of information after fourteen years of discussion. Again in the tax sector, we are still trying to reach political agreement on an energy tax. Macroeconomic management is one of our main concerns in the present climate and ECOFIN is keeping a very close watch on developments, with the Commission's help, so that it can take the necessary decisions.
The presidency also believes we need to unify the financial markets if we are to improve the Union's single market. This will boost investors' confidence in the markets and foster economic development, employment and prosperity, which is why we are keen to ensure the two relevant action plans, the financial services action plan and the risk capital action plan, progress satisfactorily.
I am delighted to be able to confirm that the two action plans are progressing satisfactorily and we are expecting a progress report at the 2003 Spring Summit. The pension funds directive, the investment services directive and the bank/investment firm capital directive are important issues for the presidency and we shall also be discussing the Commission proposal on corporate governance. The Greek Presidency endorses the conclusions of the Winter report and agrees that company law needs to be updated, especially on corporate governance.
As far as takeover bids are concerned, we hope to make substantial progress on the proposal submitted by the European Commission. Still on the subject of boosting competitiveness, our efforts will be geared towards interlinking networks and full operational liberalisation of the energy and transport markets. On the subject of energy, the presidency will make every effort to reach an agreement on the full operational liberalisation of the market, taking account of public interest undertakings, security of supply and protection for sensitive areas and groups.
In the transport sector, our priorities are to extend the trans-European networks to the new Member States, adopt the second package of legislative proposals on the railways and road safety. As far as services of general economic interest are concerned, we think this is a very interesting proposal, especially now that sectors of general importance to society as a whole are being privatised and are competing, and we look forward to receiving the Commission's proposals here.
In the field of competitiveness, we are keen to support entrepreneurship, because it is vital not just to economic development, but to social cohesion, employment and regional development. We aim to make it easier to create the right business environment. The Competitiveness Council will meet before the Spring Summit in March in order to do the groundwork on items relating to entrepreneurship and competitiveness. The emphasis will be on promoting innovative ways to speed up the application of the European small business charter and evaluate the policies applied and on an in-depth discussion of the Green Paper on entrepreneurship.
Research, technology, knowledge and education are proving to be key factors in competitiveness, development and quality of life nowadays. Investment in research and technology could be encouraged by adopting a Community patent and developing research into cutting edge technologies, which could also include defence research. Along the same lines, we hope to guarantee an information society for all, by using open standards, making networks and services interoperable and ensuring the eEurope programme has adequate funding. More and more Union policies are taking account of the need to develop education systems which respond to the potential of the new economy. Using new communication and information technologies and lifelong learning as basic springboards for upgrading the education system, by which I mean typical, atypical and vocational training, training for special groups and teacher training, are an important priority in this sector.
Another item which I should like to add to this list and which is currently the subject of debate, is the re-use of public records. As I am sure you know, the Council has yet to reach political agreement here. Nonetheless, we are sure that we shall make satisfactory progress on this item during the first half of the year if we keep up our efforts and that we shall be able to put this item to bed with Parliament's help. We are keen to receive Parliament's opinion on this.
Another major issue is employment and social cohesion. The reform of the European Employment Strategy is a very important issue for the presidency. The Spring Summit will address the overall orientation of this strategy, the final objective being to adopt the strategy at the Thessalonika Summit. We believe that the social pillar of the Lisbon process is every bit as important as economic reform. Our priority is to streamline the Employment Strategy. However, we also need to step up our efforts to create more and better jobs, to reinforce and streamline active employment policies and to encourage entrepreneurship. This is even more important in the current macroeconomic climate. The equal participation of women in the labour market, increasing the percentage of women in work, striking a balance between flexibility and job security, integrating immigrants and reducing regional disparities in employment and unemployment, especially through action in isolated regions, are all on our agenda.
As far as modernising economic policy and employment policies is concerned, we support the need for autonomy, coordination and complementarity between the two processes, with employment issues being dealt with mainly by the Employment and Social Affairs Council and economic policy by ECOFIN. The presidency believes this will make policies more coherent and efficient and increase employment. We shall also be working to ensure the Social Summit held in the run-up to the Spring Summit is a success and to improve the standard of its work and its output. We are being called on to oil the wheels of the Union's legislative machine by pushing agreements through on a series of issues, including working conditions for temporary workers, extending Regulation No 1408/1971 to third country nationals, setting up the Tripartite Social Summit and the European health insurance card.
In the third area, sustainable development, we shall be focusing on revising the Union's strategy on sustainable development at the Spring Summit in 2003 on the basis of the outcome of the World Summit in Johannesburg. This is our chance to show the world the Union's role in protecting the environment and adopt policies that combine development with environmental protection and quality of life. The Spring Summit will give us a chance to set out our basic strategic approach to balanced sustainable development and set specific targets that will act as an incentive to further progress. We shall be working to achieve the objective of sustainable development by revising the European Union's sustainable development strategy, by ensuring economic development does not plunder natural resources and cause ecological damage and by applying the outcomes of the Johannesburg Summit. Priority will be given to the ten-year framework programmes for sustainable production and consumption, that is, clean technologies, raw material and energy savings, initiatives on and the procedure for mainstreaming the environmental dimension in international and Community policies and actions, implementing the action plan to remove obstacles to the development of environmental technologies and developing a global strategy on chemicals. I should like to point out, again on the subject of sustainable development, that priority will be given in the shipping sector to examining safety at sea, mainly in connection with preventing maritime pollution following the disaster involving the Prestige, where we shall be endeavouring to keep to the timetable for examining this legislative proposal. We shall also be examining the proposal for a directive on access to port services at second reading.
Mr President of the European Parliament, Mr President of the Commission, ladies and gentlemen, I should like to close my statement by assuring you that we shall be making every effort during the Greek Presidency both to confirm that we have confidence in and intend to abide by the Lisbon strategy and to streamline the process, especially in the current economic climate, with enlargement imminent and ten new Member States waiting to join. My statement has covered the basic points and actions relating to Lisbon process issues and the spring Council. The presidency is looking forward to fruitful dialogue with Parliament and we hope that, by working constructively with the European Parliament and the Commission, we shall help create a more productive, more competitive and more socially just Europe.
I should like to take the opportunity to welcome to the diplomatic tribune this morning the chairman and his deputies of the delegation of the Russian National Assembly to the EU-Russia Parliamentary Cooperation Committee who are here for a Bureau meeting. I welcome Mr Vladimir Lukin and his colleagues.
. (IT) Mr President, Mr Yiannitsis, ladies and gentlemen, one month ago I presented our Spring Report to you and, today, I am here to listen and to discuss the main points in the report.
This strategy is already bringing positive results, but we are still not harnessing the Union's full potential in terms of growth and innovation. Of course, this phase of the economic cycle is not helping us, as Mr Yiannitsis said, nor is the current international political situation. On top of the endogenous causes of Europe's economic slowdown are the uncertainties and fears associated with the risk of a conflict and the difficulty of ascertaining the timeframes and consequences. This continues to have a considerable impact on the overall strategies and individual decisions of enterprises and investors. There is a prevailing sense of insecurity. Clearly, this situation will continue until we are in a new phase that offers brighter prospects, which is vital for new business and investment strategies.
The issues we are discussing today are of the utmost importance for Europe's future and for the type of Union we want to leave future generations, but the Iraq crisis is, of course, uppermost in our minds. I am still convinced that war is not inevitable and I continue to hope it can be avoided
by applying strict, stringent controls to the Iraqi dictatorship and, at the same time, maintaining and strengthening the international alliance against terrorism. At this time, we must all strive to find common ground so Europe's diplomats can take action. No one can predict the consequences of a conflict. Military intervention, even under the United Nations - the only legitimate framework for any action to counter threats to world peace and security - must remain a last resort, to be used only after all other options have been found to be impracticable. If war breaks out, it must mean that all political options have been exhausted.
This crisis highlights the contradiction between the need for joint action from Europe, which is the basis for the work of the Convention, and the total lack of a European common policy. This is a problem which affects us all directly. Yet if Europe fails to pull together, all the individual States will disappear from the world scene. Unless Europe speaks with a single voice, it will be impossible to continue working closely with the United States on an ongoing basis while retaining our dignity. And unless Europe and the United States work together, it will be impossible to preserve world peace and stability. It is the behaviour people see in times of crisis that they remember and take as a model, an example for the future. At such times, trust is won or lost.
What is at stake is our determination to make Europe an influential leading player on the world stage with its own values and traditions, its interests and its vision of the world. Today, both the old and the new Member States need to show and apply that determination, committing themselves to the common cause in the knowledge that they are helping to create a political player that will keep faith with its allies and be mindful of its responsibilities and role in the world.
In the current international context, which is by no means favourable to economic recovery, we need to show greater political will and coherence if we want to achieve the Lisbon objectives and fulfil the pledges we gave at EU summits in practical terms. Indeed, I am convinced that the Lisbon Strategy is the best way, even in the current circumstances, to bring our citizens greater prosperity and greater social cohesion. It is also the only strategy that can bring a strong recovery and ensure these benefits are sustainable for future generations. It is my - and the Commission's - fundamental task to continue, steadfastly and tenaciously, to give more impetus to the implementation of our strategy. I wrote to the Heads of State and Government to this effect about three months ago, drawing attention to certain points I consider necessary for the success of the forthcoming Spring Council. I know I can rely on the Greek Presidency's backing in this, as was clear from what you said just now, Minister.
The gap between political objectives and legislation I referred to a year ago has now been narrowed to a certain extent, but only to a certain extent. Progress has been made in energy, financial services, the Single Sky and research. Nevertheless, more political determination is needed to get things moving on the Community patent, which has now become a symbol of the Union's ability - or inability - to achieve its goals. We must also achieve satisfactory agreements on the Directives on take-over bids, the prospectus and pension funds.
In addition, we need to review the European Employment Strategy. In this regard, the Commission welcomes the proposal put forward by a number of countries for a task force of high-level experts to assist it in its work. At the initiative of Commissioner Diamantopoulou, whom I would like to thank heartily for taking this on, the task force will be set up as soon as possible. Above all, however, we must bridge the gap between Community legislation adopted and its implementation at national level. The number of decisions adopted but not yet transposed into national law is still too large - and, quite frankly, it is actually increasing - in the field of reforms connected with the Single Market, employment and social protection.
Ladies and gentlemen, in view of these considerations, my message to you today, the message which, in the light of today's debate, I intend to deliver to the Spring Council, is this: Europe can still succeed. Europe can meet the challenge of modernisation and innovation and it can show that the European economic and social model is a model example for the world. Those objectives, however, cannot be met without far-reaching changes in our societies. Far-reaching changes that call for political decisions, a shared outlook and rules. Let us not delude ourselves that market mechanisms or the pride of researchers and scientists suffice to meet the challenge of modernisation: what are needed are decisions we agree on and a common will.
Each year's Spring Council is also a time to look at the economic strategy, what we call the governance of Economic and Monetary Union. Our fellow citizens need to understand the nature of our project and how our monitoring and decision-making system functions, how it uses all the instruments available to us today, in particular the Broad Guidelines for Economic Policies, the Employment Strategy and the Internal Market Strategy. We need to explain that these instruments, together with the Stability and Growth Pact, form a coherent and effective whole. This is the aim of our recent proposals for a new interpretation of the criteria for applying the Stability Pact. This interpretation pays more attention to the different economic situation of each country and the need to finance the reforms planned under the Lisbon Strategy.
Lastly I feel it is important today to stress our action in the field of education, research and innovation as well. This calls for governments to reform their regulatory and tax frameworks to eliminate the obstacles to establishing and developing enterprises. The Commission will do its part: to this end, we have just adopted an action plan to simplify and update the Community acquis, making it clearer and more precise.
Encouraging changes in the way research is organised and opening it up is the basic aim of the European Research Area. Exploiting the advantages that a shared vision - a genuine common research culture - can bring in universities and enterprises is vital to this end. Over and above the economic aspects, we must not, indeed, neglect the social impact, particularly in terms of jobs created, participation and cohesion, that a coherent education and research strategy can yield.
Our national education systems may differ widely but they are all faced with clear challenges, and these can only be met if we tackle them together. Thus, the work programme on the matter up to 2010 needs to be implemented quickly and coherently to make our education systems more effective and more coordinated. That means we must invest better and invest more in research and education. In this regard, we cannot put off establishing major scientific centres of excellence at European level any longer if we want to make Europe an absolute world leader in research. This is a line we have been exploring for many months and I believe that it is now time to proceed with it and place it on the table, for if we cannot attract the best brains on the planet we will certainly not be able to put the Lisbon Strategy into effect. According to the Lisbon Strategy, we have to be world leaders. In order to be world leaders, we have to have the best brains in the world. We will only be able to attract the best brains in the world if we have major research centres which are the best in the world. It is a simple, ambitious strategy, which the Commission is going to propose not least because I believe that, without it, we will have no chance of achieving the goals we ourselves have set.
If we genuinely, seriously want to lay the foundations for a knowledge-based society, we must, lastly, and this is my last point, take the target literally from now on and invest 3% of GDP in research. This too is a goal we ourselves set. If, however, we look at the budgets of the various Member States, we see that, this year, there has been a shift away rather than towards the figure of 3%. Therefore, either we change the goals or we must endeavour to pursue them consistently. This is the goal and there is no getting away from it: we said 3%, and 3% means 3%. There is no leeway.
Lastly, it is not just a matter of spending more but of spending better, as regards both research and education. I would point out that we cannot afford to let one young person out of five abandon their studies without obtaining a qualification. These are human resources which are a drain on our society. This means we must rethink the way we prepare our young people for the labour market and the world of industry, which are growing tougher by the day. Unless we take these practical steps, we will not be able to make up for the lost time we regret. Building a knowledge-based society is the only way to become a world leader.
(Applause)
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, we have of course listened with enormous interest to the speech by the President-in-Office of the Council, and, if I may summarise, it was concerned with two issues. Firstly, how to restore confidence in the Lisbon strategy and how to improve the efficiency of its implementation. Mr President, that is at the very heart of the matter. I also think that now is a good time to make this analysis, because the realisation of the Lisbon objectives is under very great strain. In addition, the circumstances have become much more difficult, the economic climate is unfavourable, uncertainties have increased and, as the President of the Commission rightly says, entrepreneurship is extraordinarily difficult at this time.
My group therefore welcomes the evaluation report from the Commission. The report offers insight into the achievements of the Member States over the last couple of years with regard to implementing the Lisbon objectives. I must say, however, that the picture is disconcerting. We see extraordinarily sluggish implementation by the Member States and vast disparities in implementation. That also means that the credibility of the Council with regard to the implementation of Lisbon has taken a tremendous blow. You were not wrong when you said that it is necessary to restore confidence. Confidence can only be restored, however, Mr President-in-Office of the Council, if we put an end to the fine words and magnificent plans and actually concentrate on implementation. Therein lies the main problem. And so we say in our resolution: it is time for the Council and the Commission to come up with a roadmap: a roadmap setting out precisely what tangible aims have to be achieved over which period of time; stating that the Council imposes an obligation to make an effort to actually do that, that EU legislation will be implemented and that this is then very carefully maintained, and that there is a coherent, consistent division of tasks between the European Council and the relevant national ministers, because that is generally lacking.
The Lisbon document raises a large number of issues, some of which do, but most of which do not, fall within the jurisdiction of the European Union, and for these we have the fine term 'open coordination'. It would be good, however, if we could have much more clear-cut agreement on how to proceed with this open coordination. As my group sees it, the emphasis would have to be placed on cooperation, on the exchange of best practices, on benchmarking, and also on respecting the role of the national parliaments and of the European Parliament. Lisbon is not a one-man show involving only the European Council, particularly if one were to now lay its achievements on the table.
Mr President, the economic and budgetary reform process indicated by the Ecofin Council must be continued. We must then have the courage to take daring decisions. Then we must also get the debate on the revision of the pension system under way. We would call for the three-pillar system to be looked at, under which, of course, the solidarity of the state is maintained, along with the solidarity on the part of trade and industry, and of course individual responsibility.
A three-pillar system may, in future, put us in a better position to tackle the problem of an ageing population. It is true that a large number of obstacles would then have to be removed. If we argue in favour of more entrepreneurship, we make it possible to achieve that aim of a 25% reduction. Let us then get down to enacting the European Charter for SMEs, too. Let us also ensure that something is done about the obstacles to the recognition of educational qualifications. If we say 3% R&D, where is the timetable enabling us to ensure that that 3% can be achieved by 2010? It is lacking, so it must be put in place.
We have been discussing patents for such a long time now. The intellectual elite, says the President of the Commission, must not leave. Indeed so, but how long will it be before a European patent finally appears? The credibility of the Council rests on this, and at some stage we must take up a position on it. It should not be the case that it is constantly being blocked by a number of the national ministers.
Mr President, the knowledge-based economy is key. However, we no longer have any inkling that a significant part of software development, and all the research in the field of the knowledge-based economy, is currently on its way over to Japan because we in Europe have been consistently unable to establish the 3G sector. We are already three years behind Japan and, by the time we do bring it in, we will be five years behind. That is disastrous in a sector like this. I am therefore making an urgent plea to the Council: do not go on discussing the French proposal to give another six or nine billion back to one operator, but instead give some thought to devising a programme that will enable you to actually make 3G a reality in Europe. We need it.
To sum up, what is important is not fine words, but deeds, and sending out a strong signal that the Council must actually get down to the business of implementation. What is important is getting a roadmap, so that we can see, in practical terms, who is going to do what and when. What is important is having a good working relationship between the different parts of the Council, and between the European Council and the relevant national ministers, because otherwise we will keep muddling along, and then the intellectual elite really will go to the United States and Europe will remain on the sidelines. Our Europe does not deserve that.
Mr President, ladies and gentlemen, Europe has always been successful when it has been ambitious. The euro was one of those ambitions, which is providing increasing benefits for citizens. After thirteen months in actual physical existence, the euro has become the equal of the dollar, and is already the second reserve currency in the world. Since the European Central Bank has been managing monetary policy, the rate of inflation in the euro zone has remained lower than the American and British rates of inflation. Long term interest rates are at an historic low in Europe and lower than in the United States.
By pointing out these facts, I am standing against the prevailing euro-scepticism and against the tendency for self-punishment among many of our colleagues. It is true that Europe has problems: growth has slowed down, some large Member States have mounting deficits and unemployment is rising again. However, which region in the world does not have problems? We are told that Europe is suffering as a result of its lack of flexibility and structural deficiencies due to social overprotection. We are given the example of an American economy which is reportedly more productive and which, thanks to a more flexible labour market, is said to create more jobs. So what do we see? American unemployment is higher than in the vast majority of European Member States. What is more, the American unemployment rate does not count the two million Americans of working age who are in prison. However there is something more important: productivity per hour is greater in Europe than in the United States, which is evidence of greater efficiency of production and services in Europe. This efficiency is reflected in international trade, in which the Union is selling nearly twice the volume of American exports. The United States are accumulating other deficits. Currently, if the federal budget deficit were evaluated according to the criteria of the Stability and Growth Pact, it would be between 5% and 6% of the United States GDP.
The reason that I am pointing out these figures is not in order to gloat about them, as the United States are an essential driving force in the world economy. Europe could take over, as long as it equips itself with the resources to support its ambitions. The Lisbon Strategy is an ambition that will incite action, but the Member States will have to finally get behind implementing this joint strategy defined in Lisbon and Gothenburg. The Commission should ensure that all the Member States keep to this strategy as a whole, and not only to a few structural reforms, which are necessary but not sufficient to create the most competitive knowledge and 'well-being' based society in the world. In this context, Europe needs to rethink its investment strategy. In 1970, Europe used 4.2% of its GDP for public investments. Now we have dropped that figure to 2.3%.
I am of the opinion that stability is essential for fighting inflation and public deficits. It also helps towards defending the purchasing power of the poorest in our societies. However, in order to have greater growth, we need to invest in infrastructures, research and the knowledge-based society. We also need to distinguish between investment expenditure and operation expenditure.
Mr President, I will conclude by saying that I have tried to give an optimistic message. However, if war were necessary, we would all have to take another look. One of the first victims of this war will certainly be the Stability and Growth Pact, unless Europe refuses to sacrifice growth and employment on the altar of the gods of war. We therefore need to work to prevent this war in order to preserve growth and employment.
Mr Goebbels, I am sure the logic of that is commendable. Let me remind colleagues that this afternoon we have a two-hour debate on war and peace issues.
Mr President, I congratulate the President-in-Office on his speech and wish him well with his agenda. Mr Prodi has outlined the scale of the challenges we face and the measures that are needed; yet it seems to me that if the Union's backbone were as strong as its wishbone this debate might not be necessary.
The list of unresolved economic reform issues on the agenda for the Spring Council makes depressingly familiar reading. A year ago, ahead of the Barcelona European Council, which one government dubbed the 'make or break summit' for economic reform, the Union was deadlocked over fundamental issues such as the Community Patent, the Take-over Bids Directive and the Pensions Directive. Ministers were at sixes and sevens over the Stability Pact, having failed to issue early warnings to Germany and Portugal. Resolving these issues was proclaimed to be the foremost objective of the heads of state and government.
So how much progress have we made, one year on? On the Community Patent, which Mr Prodi mentioned - no progress. The best gloss that you can put on the new Take-over Bids Directive is that it is 'a work in progress'. Far from improving the situation, the Pensions Directive could actually represent a step backwards if adopted in the form currently advocated by Parliament's rapporteur. And Germany and Portugal have since been joined by France in the rogues' gallery of countries which are falling foul of the Stability Pact.
In the midst of this litany of failure, in step Messrs Blair, Chirac and Schröder with another depressing example of letterbox diplomacy. After highlighting Europe's divisions on Iraq with the 'gang of 8' letter, the UK's Prime Minister has now formed a terrible trio of leaders with Mr Chirac and Mr Schröder, who presume to tell other leaders how to reform their economies while blocking economic progress themselves.
To hear a clarion call for economic reform from a British Prime Minister whose continued indecision over joining the euro is hitting jobs, growth and investment, is more than a little galling.
For the President of France to put his name to a letter calling for the rapid completion of the internal market, when France tops the charts for failure to implement single market legislation, is little short of breathtaking.
And to be lectured on the need for Europe to reform labour markets and increase employment by a Chancellor who has presided over record levels of unemployment in Germany, really takes the biscuit.
Perhaps a little humility from those three leaders is called for when it comes to economic reform.
We are in the third year of the ten-year Lisbon plan to improve competitiveness. The truth is that progress has been disappointing. The keys to higher employment levels and sustainable growth lie in sound public finances, a dynamic private sector, the completion of the single market, a real European research area and incentives for work, skill and innovation.
My group would emphasise in particular the importance of completing the financial services action plan, fostering entrepreneurship and promoting flexibility and adaptability in the labour market. We must also increase the participation of women, immigrants, older workers and disabled people in the labour market, and adapt tax and benefit systems to make work pay.
These are the challenges we face and we have only seven years left it we are to achieve our goal of making Europe the most competitive, dynamic, knowledge-based economy in the world. Instead of setting new bold targets, the heads of state and government should get on with the job of closing the existing 'delivery gap' between their words and their actions.
Mr President, we are a long way off from fulfilling the euphoric proclamations of the Lisbon Summit of March 2000 on full employment and on making the Union the most competitive and dynamic knowledge-based economy in the world by 2010. The slowdown in economic growth, the relocation and closure of companies accompanied by further redundancies, higher employment and increased social difficulties demonstrate the danger of the approach that has been pursued. This approach involves speeding up liberalisation and privatisation, the insistence on the primacy of monetary policies and of competition, the deregulation of the labour market and of labour legislation and making these more flexible. These factors clearly demonstrate the need for a sea-change in the neo-liberal guidelines and policies currently practised, which will not happen as a result of the proposals that have been presented to us.
The Commission acknowledges, however, that the lack of up-to-date data still hampers the detailed study of what is happening in the field of poverty and social exclusion. Furthermore, little progress has been made in preventing early school leaving and in reducing gender inequality and the guidelines that have been presented, specifically in the field of social security, structural reforms of the labour market of work based on making work more flexible and more precarious and on wage moderation, and for pursuing the process of liberalisation in an increasing number of sectors, tend to aggravate the current situation.
By accentuating the unilateral approach to the liberalisation and greater flexibility of the goods, services, capital and labour force markets, ignoring economic and social cohesion, the Commission and the Council are contributing to increasingly significant social problems and to hampering economic recovery. Consequently, as we highlighted in the resolution tabled by my group, it is crucial that the objectives of full employment, the harmonisation of social conditions in order to achieve progress, economic and social cohesion and development are defined as priorities for the Spring Summit. Social and employment policies cannot remain subordinated to strict compliance with the criteria of nominal convergence and make it urgent to redefine the mandate and powers of the European Central Bank. Sustainable development with a view to achieving social and ecological conversion must be founded on a thorough overhaul of the irrational criteria of the stability pact, given the diversity of the economic and social situation of the various countries. It also requires a more equitable distribution of wealth, an overhaul of social protection systems in a way that demonstrates solidarity, and requires public and social investment, particularly in education, research and in the knowledge-based economy.
Consequently, as demanded by workers and citizens almost everywhere, including in Portugal last weekend, for example, at the impressive demonstration in Lisbon, it is time to heed the calls of the citizens and the workers.
Mr President, and I should add, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, we are talking about the Spring Summit, and Lisbon, about strategies for economic, social and environmental renewal. In fact, I have barely heard mention of those last two words. The question, therefore, is whether Lisbon is on the right track that is the question in the Commission notice and whether we, the EU, are still on the right track, and are travelling at the right speed.
As far as the right track is concerned, I think that the report is based on a number of presuppositions - in regard to which I should like to delve a little deeper than Mr van Velzen and a number of analyses that are incorrect. I think that what we are dealing with is not a new economy but a cyclical one, and we have to take account of this. I think that we are also over-emphasising the knowledge-based economy, as we also need jobs at the bottom of the labour market - but I do not hear anyone talking about this. We are overestimating the potential of liberalisation and underestimating the Member States' capacity to implement directives and legislation. We are not seeking the causes of the failure to implement them.
Is the EU still on the right track, and travelling at the right speed? I think that Mr van Velzen puts it well, and several people have mentioned it. The answer is no. Let us look at employment: there are too few new jobs. With our twelve million, we can consider ourselves well off, but these jobs are not the result of our policies alone. The number of women, older people and people with disabilities in employment is too low. The path to better jobs is still long, and we have done far too little in the way of the modernisation of the organisation of work. I hope, therefore, that the review of the employment strategy that we are now going to work on and the improvement of the social agenda will bring about an adjustment in that field.
If we look at the environment, we see that nothing has come of the horizontal integration in this policy. I am saying it simply but in the strongest terms. I have also just said that little progress has been made in the transport sector, and likewise in energy policy, in agricultural policy and in the field of public health. Who is discussing energy tax reforms? And so on, and so on.
If we look at the general approach, too, talking of Kyoto or Johannesburg, we see very little progress. However, we need better indicators, et cetera. I have already said it: the policy is too one-sided with regard to knowledge and innovation. As an engineer, I am all for the intellectual elite, but we should also look at other developments. We need other jobs, too, and that means that we also have to think of the bottom end of the labour market, that we have to tackle the informal economy, and so on.
The streamlining of economic and social policy is very important, but that means that we have to draw conclusions both for the Stability and Growth Pact and for the orientation of the broad economic guidelines towards social and environmental policy. We must continue with Lisbon, but incorporating great adjustments, not only in the Member States, who have all kinds of things to implement, but also strategic adjustments and adjustments to its content. In my opinion, we need a thorough evaluation of what we are doing.
Mr President, I welcome the positive and pragmatic contributions made this morning by the Greek Presidency and by the Commission President, Mr Prodi. I welcome the fact that every spring EU leaders meet to review what is known as the Lisbon Process, which is designed to ensure that the European Union becomes the most dynamic and competitive knowledge-based economy in the world. Over the coming weeks, there will be many ministerial meetings to put in place serious preparatory work before EU leaders meet on 21 March 2003.
The European Union has a lot of work to do, as recent data presently points towards slow economic development within the Union. Growth rates for the last quarter of 2002 range between 0.1% and 0.4% of GDP growth within the European Union. Unemployment within the Union stands at 8.5%. I welcome the fact that the Greek Presidency is focusing on the need to create more and better jobs within the European Union. It is clear that the spring European Council meeting will put labour market reforms at the top of its agenda. We must all be conscious of the need to improve the workings of the European employment strategy.
The Greek Government is right to guarantee that the social partners in Europe will be involved intrinsically in the process of labour market reform. I have always supported social partnership, which is based on the sensible principle of involving trade union and employer groups in key economic and social reform policy issues.
The Greek Presidency is working towards the implementation of the Green Paper on entrepreneurship. This will focus on eliminating red tape which hampers the day-to-day activities of the 19 million small and medium-sized companies in Europe. It will also entail enactment of the European Charter for small enterprises.
We must improve access for small companies to know-how and to finance, and we must simplify our regulatory environment. If the European Union is to become the leading knowledge-based economy in the world, then we must take full advantage of all new information technologies. We must guarantee universal access to new telecom services for all the citizens of the Union and we must put in place adequate training and educational programmes for all users.
The implementation of the EU initiative and the adoption of a Community-wide patent system are certainly concrete measures that must be supported. The Greek Government is rightly pushing all the Member States to put in place innovative structures which will fully guarantee the payment of future pension policies. Fortunately, as a society, we are living longer and that is why our governments must plan for the demographic changes for the future.
Mr President, Mr President-in-Office of the Council, the EU Summit is to meet 'His Imperial Highness' Giscard d'Estaing, who is in the process of preparing a draft democratic constitution behind closed doors in a Praesidium in which four of Parliament's seven political groups are not represented. We have sent a complaint to President Giscard d'Estaing and asked to be given the right of access to the documents being used in the course of the Praesidium's work. We have still not received a reply.
President Giscard d'Estaing has refused another request to scrutinise documentation on the grounds that EU rules on transparency do not apply to him. I should like to call upon the Presidency to inform him politely but firmly that the Praesidium too is funded by EU taxpayers and must of course act in accordance with the judgments of the Court of Justice and the principle of transparency, which now appears in Article 255 of the Treaty.
There is no exemption for President Giscard d'Estaing and no legal base for representatives of the Commission, Parliament and the Council being able to depart from the principle of transparency unless they are provided with a special legal base by the regulation on transparency or decline to make a document available after making a practical assessment of it. In the case of every single document in the Praesidium's possession, President Giscard d'Estaing must weigh up its significance in the negotiations against the public's interest in knowing about it and, like everyone else in the EU, he must ensure that the principle of equality is practised.
The situation must not arise in which three political groups have documents from the Praesidium available to them that are not available to the other four groups, or in which Convention documents circulate among foreign ministry interns that have not also been made available to members of the Convention. We demand equality - neither more, nor less.
The word 'constitution' appears 32 times in the first 16 articles. It must now be clear even to those least quick on the uptake that a constitution, and not merely a constitutional treaty, is being worked on.
I should like to call for the Praesidium to be reconstituted and made more representative of EU citizens. All the political groups should be represented. Women, who constitute half the electorate, cannot be satisfied with two places; the 13 candidate countries cannot be satisfied with one observer; and there cannot continue to be no representatives of that half of the electorate who voted no in the referendums on the EU held in the few countries that allow people to vote. Thank you, Mr President, even though there is not very much to say thank you for.
Mr President, ladies and gentlemen, allow me to return to the Spring Summit. The final Lisbon Objective - to make the European economy the most competitive knowledge-based economy in ten years - appeared to many, right from the start, to be an optimistic, consolatory slogan. In actual fact, it seems increasingly less consolatory seeing as, three years later, very little headway has been made towards attaining that objective. The European economy is still at the starting-post, the necessary reforms are postponed or watered-down at each summit and the hopes of unemployed Europeans of finding work thanks to growth are still closely associated with the revival of the economy of that driving force: the United States.
During the Spring Summit, the Heads of State and Government will probably confirm their commitment to the Lisbon Objectives, even though as things stand, we cannot be sure of this. A letter addressed to the Greek Presidency is already doing the rounds, reaffirming the need and desire to revitalise the European economy through ambitious structural reforms. Good - very good, we will say - but we Radicals nevertheless believe that instead of setting or reintroducing impressive objectives, we should do useful and fair things right now: welfare systems are in urgent need of immediate reform, and for many States constitute, in addition to a serious injustice for future generations, a real time bomb for the sustainability of public finances; we need to liberalise the markets in key sectors such as energy, transport, postal services and the professions; we need to create a truly integrated European financial market; there must be drastic cuts in the burdens weighing down, in particular, small and medium-sized businesses in Europe - tax burdens and bureaucratic burdens in terms of employment regulations - and which are one of the reasons for which a substantial number of European entrepreneurs and microentrepreneurs - I am referring mainly, but not exclusively, to Italy - are driven into the underground economy, a type of economy which evades regulation, which evades legality precisely because of the excessive burdens which are imposed.
This is what should be done, if we want to avoid fooling ourselves with slogans, with magic formulae - formulae put to much use in this Chamber - such as 'European social model' or 'social market economy'. We would do well to ask ourselves whether these models are, today, really capable of protecting society's most vulnerable, society's 'outsiders'.
We now move to the 'Catch the Eye' procedure. Colleagues, I remind you that you have two minutes' speaking time. If you stick to your time we can maximise the number of participants.
Mr President, I would like to thank the President-in-Office for his excellent and encouraging remarks and the determination to make Lisbon happen. Lisbon is certainly very much about competitiveness. It is very much about jobs. Jobs will create greater prosperity and, therefore, in turn more social cohesion.
Yesterday I clashed briefly with Commissioner Diamantopoulou at Question Time on the atypical workers directive. I do not wish to revisit the various points made there, except to say that I would like to clear up a misunderstanding which is relevant to this debate. I mentioned that Birmingham City Council - a socialist-run council, one of the largest employers of temporary workers in the UK - has decided to reduce in number the thousands of temporary workers it employs. And I mean 'decided to reduce' already, as a direct result of the proposed atypical workers directive.
The suggestion from the Commissioner, possibly because of the interpretation, was that this was to do with the costs of insurance. It was directly linked to the costs of extra pay for the temporary workers and, moreover, the costs of the extra red tape involved in employing temporary workers. As a result of that, thousands of workers will lose their jobs. If that happens just in one council, it can happen throughout the European Union.
I am asking the presidency to ensure that the whole Commission accepts the importance of competitiveness in generating jobs, and the need therefore to promote competitiveness and not labour market inflexibility based on out-of-date dogma.
Mr President, I welcome the remarks of President Prodi with regard to the current political tensions in the world and his emphasis on the role of the United Nations in resolving those tensions. I also wish the current Presidency-in-Office well at the extraordinary summit next Monday. I hope that it can establish a common position for the European Union in the present very fraught situation.
I want to put it to the Commission and the Council that one of the most important things we can do at the summit is insist that Member States comply with the agreements they make in the Council. By this I mean both the targets they agree to under the Lisbon Process and the implementation of those targets because there is a clear gap in the implementation process.
I should like to re-emphasise a point made by a number of Members. The Lisbon Process is not simply a liberalisation process - important as that is. The whole idea of the Lisbon Process was to have a coordinated and well-balanced social and economic approach to modernising the European social model. If we are to retain the uniqueness of the European Union, then we must ensure that social equity is not sacrificed in pursuit of the goal of liberalisation and competitiveness. That is also essential - not just from the point of view of social justice but also for creating a more productive Union. We have to ensure that those who are engaged in production feel it is worthwhile for them and for their children.
Therefore, the crucial role of public services has to be defended. At the summit, the Commission and the Council have to seek to guarantee that services of general interest are enabled to grow and develop and are protected - and I use that word cautiously - from the ravages of the free market.
My final point is that we must set targets for youth employment, in particular for disadvantaged youth. They are the long-term unemployed of tomorrow.
Mr President, implementation of Internal Market legislation at national level is an absolute prerequisite for achieving the Lisbon objectives. The increase in the implementation deficit is causing EU markets to splinter and is eroding the benefits of the Internal Market. Unless the directives on telecommunications, for example, are implemented in the Member States, that sector's development will be become more disharmonious than ever.
In order to maintain our competitiveness it is vital that we increase resources for research and training. We will not succeed in the future with just bulk products and a poorly trained workforce. Tax on earnings and employers' indirect costs must be cut to boost employment in Europe and to make it easier for SMEs and growth companies in particular to employ staff. Lower taxation would, for its own part, stimulate European entrepreneurship, one of the pillars of competitiveness. Let taxation in future fall within the competence of the Member States.
I would also encourage Member States to lighten the tax burden in parallel with the Lisbon objectives so that they take account of fair and positive tax competition. The EU's task in this area will be to compile comparable data and propagate best practices.
Mr President, ladies and gentlemen, I would like to thank the President-in-Office of the Council and the President of the European Commission for their lists of good intentions, which I am sure they will do everything to implement. Personally, I would like to concentrate on employment and on the objective of full employment which I think should be the prime, if not sole objective of the European Union, as all other objectives are only consequences of it. This applies to equality between men and women, the progress of social harmonisation, maintaining and developing public services, establishing sustainable development, etc.
Full employment requires that the Stability and Growth Pact be reviewed, made more flexible and improved, that social partners be respected and listened to, that companies that make redundancies solely in order to make a profit be penalised, in particular when they have had public subsidies, that the European Council makes a major commitment and the research efforts be increased.
Ladies and gentlemen, whatever some people think, the old liberal recipes have failed. Not enough jobs are being created, the Lisbon objectives have not been achieved and enlargement could aggravate the situation for the Fifteen and also for the ten new Member States that are soon going to join us. So yes, we need to make full employment almost the sole objective of the Union. I sincerely believe that it is vital for our future, which is why I wanted to say it again here, this morning, seriously and forcefully.
Mr President, the commitments entered into in 2000 for what is known as the Lisbon process were very ambitions, but they did of course constitute a heavy responsibility for the Heads of Government, and three years on we can see that this was all talk and that, up to now, it has not been transformed into any action to speak of. It is very ironic, however, to state that the European Union is going to be the most dynamic knowledge-based economy in the world by 2010 and then do absolutely nothing dynamic about living up to this. In so doing, the European Union makes itself look ridiculous and the Council is not meeting its responsibilities. The most important reason is that we, as a Union, tolerate the failure of the Member States to honour the commitments they have entered into.
Over recent years, it has emerged that France, for example, does not, in general, want to have anything to do with the commitments it entered into in 2000. For example, the monopoly of the largest energy supplier remains in place, and, what is more, that subsidised energy is being exported to those Member States who have indeed opened up their borders. In so doing, we have achieved the opposite of what we intended. The countries that have carried out liberalisation are being punished for their good behaviour.
We have to see to it that countries honour the commitments they have entered into. This means commitments that are honoured instead of more targets. If we do not want to let the Lisbon process become a gigantic flop, definite action will have to be taken, and the Commission will have to draw up a clear timetable stating how the aims are to be achieved, setting end dates so that the Member States can be called to account on their responsibilities. The emphasis will have to be placed on financial soundness, on full liberalisation of the services sector, the creation of a knowledge-based economy by investment in research and development, and radical simplification of the regulatory environment. This means less detailed legislation and more framework legislation, so that people are not hampered in their activities by unnecessary red tape. It is not just the Lisbon process but the credibility of the whole Union that is at stake.
Finally, I was struck by the speech by Mr Bouwman on behalf of the Group of the Greens/European Free Alliance, but I should like to add one thing to it. He says that jobs should be created at the bottom of the market, and not only for the intellectual elite, and I agree with that, but we have to realise that one is a precondition for the other, and for this we need a competitive Europe.
Mr President, I will begin by responding to the comment from Mr Bushill-Matthews. Firstly, Birmingham City Council is a Labour council, not a socialist council. More importantly, his comment raises many questions about the current employment practices of councils within the UK.
A lot of the information we have received, for example from the low pay unit, indicates that many of the people working through agencies at the moment are poorly paid, poorly protected and very badly served. We need to look at this clearly. For example, the school where I used to work has now brought back in-house its cleaning staff because it can pay them more and it works out cheaper than employing them through an agency. So there is a win-win situation.
But the question I particularly want to raise with the Council and Commission this morning is linked to the issue of sustainable development, which is an overarching and not just an additional concept, and the place of Göteborg and not just Lisbon within this whole process. Since Johannesburg, private companies have been seen as a means of delivering government policy. There is a need to think again about corporate social responsibility and a strong legal framework for this when examining how companies behave in emerging democracies or countries with repressive regimes, often backed by governments through export credit guarantees. We need to ask them to look at this and assess whether the present 'free for all' really encourages sustainability, democracy and openness in many of the regimes and countries within which they are operating.
President-in-Office of the Council, President of the Commission, ladies and gentlemen, our debate on preparation for the Spring European Council is taking place in a tense international context. President Prodi said this in anticipation of the debate that we will have this afternoon on the situation in Iraq.
The geopolitical context of the European Council meeting will not only be present in our minds, but also very evident in the data and economic forecasts from our Member States. A climate of international tension is always damaging to the world economy and is one of the major results expected by the terrorist organisations behind that tension.
The Council meeting will focus on evaluating the measures that have been implemented in order to achieve the Lisbon objective, which consists of making the European Union the most dynamic knowledge-based economy in the world by 2010. In particular it will involve evaluating the efforts made by the Member States and by the European Union in education, training and also research and development. We are all aware that the results so far do not match up to the Lisbon objectives, but how can we be surprised at this when the governments of most of our countries have no other choice than to remedy the negligence and lack of foresight of their socialist predecessors who, far from making the necessary efforts when there was an opportunity for growth, have spread public resources thinly, sprinkling them between state handout programmes with no future?
The Brussels European Council will therefore be a useful opportunity for our countries to reconsider the Lisbon objectives by adapting them to the economic and social reality of our public finances and resituating them in the international context. I would like to conclude by encouraging President Prodi for his initiative in presenting a plan to simplify European legislation, of no less than 90 000 pages. This initiative is more than welcome in order to make life easier for business and therefore to increase the competitiveness of the Union. This plan aims to reduce the acquis communautaire to some 25 000 pages between now and 2005 and simplify the language in draft legislation. I do not think that anyone will complain about that.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, what makes the forthcoming Spring Summit so crucial in terms of political psychology is the fact that the times in which we live are not at all rosy. The message from this summit must be one of confidence, because Europe's economy and hence growth and employment, will not be got moving if such confidence in the EU Member States' political leadership is not created or, where it exists, improved. I do think, however, that it is not just confidence in governments that matters, but that it is also significant that European business is at last affirming its responsibility for contributing towards growth, investment, and employment. The state alone cannot create the jobs that Europe needs in order to really develop its productivity and also in order to become the region of the world best able to face the future. So it is to the Greek Presidency of the Council that I am appealing for a continued campaign against unfair fiscal competition and for us to be enabled at last to blockade all the tax havens and not let matters rest with the first breakthrough we achieve on the fiscal package, so that everyone can help put the Member States in a better position as regards the receipts on which their ability to make investments depends.
It is at this point that I would like, again, to appeal to the private business sector to step up private investment. Not only is there too little public investment, but the private sector also invests too little, and it is only partnership between the two that will enable Europe to evade the self-fulfilling prophecy that our weak growth - or, in certain states, stagflation - will be followed by recession, which is something Europe can do without. It is because our periods of growth are far too weak that this appeal is addressed to the Greek Presidency of the Council, along with the appeal to the Commission and the Council for improved cooperation between the institutions. The European Parliament, as co-legislator, is prompt in doing its work, and it would be a good thing if the Council could keep up with us.
Mr President, the Greek President-in-Office gave us a seductive list of all the things he was working on. It would make a great change - and I say this to him with due humility - if Presidents of the Economic Council would come here with a shortlist of things they were actually going to deliver. One hundred priorities on a list means there are no priorities at all! I want to echo what Mrs Randzio-Plath just said. It would be refreshing - in fact essential - for the Economic Summit, when it meets on 21 March, to set down what its real priorities are. I would suggest - and I think all colleagues would agree with this - your priorities are to inject confidence and dynamism and a sense that the Prime Ministers of the European Union are determined to create a dynamic single market in which we will create jobs and accelerate economic growth. If we do not get investors behind that, President-in-Office, how are we to deliver all the other promises on your long list? That is what we must do.
It would also be refreshing - and, as you said, innovative - to find ways to activate the European Charter for small enterprises. It would not take much innovation to talk about it for once and actually implement it. It has taken three years of inaction to demonstrate that making business start-ups easier and cheaper across the Union - something the Prime Minister is committed to doing - simply has not happened. Again, I echo what Members have said: it is about time the Member State governments started to deliver on their promises on the patent, completing the internal market, clearing their transposition deficit and moving forward on the internal market for services.
President-in-Office, we are witnessing an absurd situation where a simple mutual recognition measure of sales promotion is blocked in your Council. Show us the message, take away the clutter, get down to business and priorities, come back here and then we will feel you have delivered something. Let us have an end to the laundry list economic summit!
Mr President, I think that the elements that some of my colleagues have described as puns and shams actually reflect a delicate point: the fact that the aim of this Spring Summit is to coordinate three policies, economic, social and sustainable development, whereas the Treaties do not provide the legal bases to enable us to act in these three areas at once. It is therefore clear that our proposals look like pious hopes or we appear to be reaffirming our will while we know that we do not have the tools to achieve it.
Therefore, underlying our debates and the Spring Summit that is being prepared, there is a fundamental challenge involving reforming the Treaties with a view to the new Constitution for the European Union.
I think that if we want to arrive at a structured concept by determining how these three elements can form a sound cycle of development in Europe, we would be well advised to look more closely at what is happening in the services of general interest sector. If there is a triangle, services of general interest are the barycentre of it.
Let us think about that and look at how our European policies are operating today.
President-in-Office of the Council, we will not achieve any results by trying, on the one hand, to speed up the construction of the internal market, with all that it involves in terms of opening up to competition and, ultimately, privatisation, and by seeking, on the other hand, to maintain the balance by arguing that it will be done in the interests of the public, of social cohesion, etc. We have a duty to evaluate what has been done, and that will help us to think about how economic activity, which is supposed to fulfil fundamental rights and ensure social and territorial cohesion, can or should be considered and integrated into the new Treaties. Where is the evaluation? Where is the framework directive for services of general interest? Where are our proposals to strengthen Article 16 of the Treaty, particularly regarding the resources and tasks of these services of general interest?
I think that if we are capable of moving forward in our discussion, without being dogmatic, looking at what is happening and what it would be appropriate to do, our ideas will begin to take shape. You know, brains are indeed precious, but what counts above all is collective intelligence, and that is what we especially have among users, employees and operators, just like among elected representatives who are reminded every day of the cost of the closure of public services in their countries.
Frankly, I think that this is a very important indicator that we need to use and take advantage of for the years to come.
Mr President, the executive difficulties, together with the potential of the Lisbon Strategy, lie principally in its comprehensive, integrated nature. Despite some timid progress, the basic idea of integrating economic, social and environmental policies has not seen any significant, coherent progress at either Member State or Community level. If we totally accept the view that social and environmental quality is not incidental, but an element of growth and an essential factor of competitiveness, then I believe that the open cooperation method must be strengthened. I therefore applaud the fact that, in the Convention, the possibility of granting it constitutional status seems to be gaining support.
Experience teaches us that objectives as ambitious as those involved in the concept of sustainable development cannot be attained without a strong, common lead from all social and institutional quarters. Regarding environmental policies in particular, without the adoption of plans and incentives at all levels, it is hard to imagine that more eco-compatible production and consumption models will really take off, models to which we are also committed under the Johannesburg Summit conclusions. We therefore need to ensure that all interested parties are persuaded to adopt innovative and responsible practices, by including them in medium and long-term outlooks.
In this connection, I consider it a grave limitation that Parliament has not yet managed to formulate organisational and procedural methods in order to monitor, appraise and guide sustainable development policies in a truly effective - that is, multidisciplinary - way. It is right to call for Parliament's effective participation in the formulation of the broad guidelines to be guaranteed in the Interinstitutional Agreement, but we too must make better preparations to achieve our goal.
Mr President, I am sure that it is clear to everyone that the Lisbon process is not yet finished. I think that there are two reasons for this. The first is to do with Lisbon itself. Back then, we took - as we, particularly, do now - as our starting point scenarios based on excessively high growth rates. I think that too many people think that growth is something that you can simply write in a book and it just happens. It does not. Instead, as Mr van Velzen pointed out, you then have to take hundreds of measures to promote this growth, and that cannot be done by means of rhetoric alone.
Secondly, of course, all kinds of promises were made, and they have not been kept. This has also been pointed out enough times. What, however, can we do about it now? One of the things you spoke about, Mr Prodi, was the takeover bids directive. That is one example that I would like to give. There is a great deal of talk about employment effects. In the Committee on Employment and Social Affairs, we have been looking into the probable employment effects of this takeover bids directive. They are negative. The Commission itself did not look into that. I would also like to see some more employment impact assessment, therefore, not only in the field of social measures - which is logical - but also with regard to other measures, in particular financial measures. Things often do not turn out as one would think.
Another point I would draw attention to is the figures. In the Commission's answer to a question I asked, it admitted that the European growth figures cannot be compared favourably with those for the United States, presumably because the US growth figures should always be taken with a pinch of salt. It makes sense to me that we not only look at the US or China, but that we at all events use good figures and not go by incorrect data.
Finally, a good deal has been said about cooperation in the field of universities. I think that that is very important. I think that a lot more can be done without us encroaching on the sovereignty of the Member States in this respect. I should like to put one question to the Presidency, however. How is it possible, if we are busy working on the universities, that, in Greece, the state universities still enjoy a monopoly, so that thousands of Greek students are studying in the USA and not in other European countries? Can an end not be put to this? I know that this is a Greek responsibility, but perhaps some thought could be given to it during your Presidency.
Mr President, Mr Yiannitsis, Mr Prodi, spurred on by today's debate in Parliament and the vote on the Commission's position on the WTO, I would ask the Greek Presidency: how should we deal with the Mediterranean products disaster given the desire for the gradual dismantling of aid and support for agricultural produce? The desire to end support and to promote the free market is certainly positive, but how can we pursue this objective gradually, taking into account on the one hand, the needs of developing countries, and on the other, the needs of Mediterranean countries which would surely suffer severe, inestimable damage, owing to sudden and excessive liberalisation and the withdrawal of support? This is a subject which I think the Presidency of a Mediterranean country should address, and should be of particular importance to it, not least because 2010 is not far off and the free market area is an appointment we cannot miss, but one for which we are making inadequate preparations. We should initiate a major debate and large awareness campaign throughout the Union on this subject.
A final remark on the European research area, which greatly concerns me: our economy is indissolubly linked to our ability to intensify research, but many small-sized, very small businesses remain outside the Sixth Framework Programme, not because the Programme itself requires it, but because they cannot manage to take advantage of this opportunity by themselves. I would call for an incentive to be considered for small-sized business combinations, especially in circumstances where there is little inclination to plan and make arrangements together.
I should like to thank President Prodi for again emphasising research and education, as is his wont, and their importance within the Lisbon process. I should also like to congratulate him for raising the problem of war with Iraq, which is clouding the atmosphere and will have a direct impact on the political and economic future of Europe.
We started out with great expectations of the Lisbon process. However, in education, research, lifelong learning and training, it does not appear to be delivering the goods. 3% in research was an important target and the Commission deserves our praise for managing to push it through, but we come at it as if our hands were tied behind our back and we fail to make the necessary progress every year. We talk a great deal about training, but the private sector only invests 2.3% in training and progress with investments in lifelong learning, school-leavers and immigrant groups does not, unfortunately, give us cause for optimism.
All this is taking place in a climate which discourages university researchers and teachers because decisions are not followed up with the practical policies needed. Education and training are not, unfortunately, at the top of the agenda, not even the Lisbon agenda. But we still believe they must remain at the heart of the policies, as they were formulated when the Lisbon process was first designed.
Sustainable development and the environment are just as important as the economy and social performance. The Spring Summit must therefore pay just as much attention to these, and not spend hours on the economy, minutes on social aspects and only seconds on environmental policy. The European Commission should prepare a sustainability report each year, and the joint resolution requests that the European Commission do just that. One example is fuel cell cars: the car of the future. Citizens of the United States and Japan are already driving them: they are already available; but not in Europe. We are lagging behind in this field. The widespread use of fuel cell cars, powered by biomass, will also mean that wars over oil will be a thing of the past. Environment, social aspects and economy are each of equal importance. It is a great shame that by no means all Heads of Government have taken this to heart.
Mr President, we are living not only in a knowledge-based economy but also in a post-Kyoto carbon economy. Those who are able to produce goods whilst producing the least emissions will be the winners in this new economy. They will therefore be able to gain advantages in terms of employment and in economic and environmental terms.
I therefore think it is extremely important that the European Union should have developed an emissions-trading system that will enable us to lower emissions in industry and in the energy sector, which accounts for fifty thousand companies and for 46% of carbon dioxide emissions. This is particularly important because it will lower the financial cost to Europe of complying with Kyoto by 35%.
We cannot, however, resolve Kyoto merely through industry and energy. The Commission needs to come up with initiatives for the transport, farming and energy sectors. Despite the fact, however, that we in Europe are living in a carbon economy, we are still dependent on Russia's agreement for the Kyoto protocol to enter into force. We also know that the United States are currently waging a campaign in Russia against the Kyoto protocol. I would ask the Council and the Commission, what measures are being worked on at European level to ensure that we can convince our Russian friends to ratify the Kyoto protocol? It is crucial that the protocol enters into force so that European businesses can accept the forthcoming measures, some of which are more difficult, to reduce carbon dioxide emissions in Europe.
Mr President, I would like to concentrate on research and the creation of the European research area, both through the framework programme and through coordination of national policies. A 3% target for investment in research was set in Barcelona, but it is beginning to look like my New Year's resolution - to eat less and take more exercise - in that it has not been kept and really needs a bit more effort!
I attended an interesting benchmarking conference in Greece on research and technology. Let me tell you about some of the areas where people looked in detail at the performance of different Member States. Regarding women in science for example, countries like Spain, Portugal and Italy are turning out excellent women scientists and engineers, but other countries are doing very badly. When it comes to persuading young people to enter science and engineering, Nordic countries are doing well, as they do in a lot of categories. Others are doing poorly. This is a crisis across Europe.
In terms of linking research with regional policy, again Finland is doing well, and Ireland exceptionally well but other countries are not. Representing Cambridge, I am pleased that some prestigious Cambridge institutions are now looking to South Yorkshire as a suitable location for research infrastructure. Some countries do well in clustering. The more we do of this comparison and the more we learn the lessons of the comparison, the more likely we are to keep our New Year's resolution. I will try harder on mine if Member States try harder on theirs!
Mr President, clearly the crisis currently plaguing the European Union and the capitalist system as a whole will not be remedied with the measures proposed for the spring Council. If anything, they will make it worse.
The USA appears to be determined, with the direct or indirect connivance of the European Union, to go through with its threat of war; against Iraq today, tomorrow against who knows?
The objective is to redistribute the markets and control energy resources as part of the USA's master plan to rule the world.
However hard the communications policy of the European Union and the governments of the Member States tries to nourish vain hopes for the future, the working classes feel the brunt of the system and its anti-worker, anti-grass roots measures on a daily basis. Even the European Union and other international economic organisations admit that their liberal policies have been a total failure. Underlying stagnation and falling production and development can no longer be turned around by stability pacts. It is fast becoming apparent that the much trumpeted social policy of the European Union, as it reduces labour costs and curtails or abolishes the workers' rights, is not fostering development and is not resolving the crisis inherent in the capitalist system, even on its own terms.
The failure to achieve the Lisbon and Stockholm targets on employment proves how right we were when we said that they were designed, not to deal with unemployment, but to step up the attack on workers' rights and grant big business new privileges. The reason for insisting on privatisation and liberalisation, even in sectors such as health and education, and for handing over insurance funds to big business is so that it can increase its profits even during a recession.
The only way forward is to galvanise the workers at both national and international level into a bigger, more massive and more dynamic anti-monopoly, anti-imperialist movement and so create a new force field that will get the economy out of the doldrums and pave the way for another, diametrically opposed policy for our people.
Mr President, the fact that my seat is directly opposite yours has not helped me to attract your attention from the start, but never mind.
The European Union is in need of structural reform, as we have heard, and reform of the labour market is a structural reform that will be included in the Spring Summit, preceded by Thessaloniki. However, Mr President, the labour market and welfare systems are two sides of the same coin: if one goes well - the labour market - then so does the other - welfare systems - given that the labour market finances welfare systems and vice versa: if the labour market does not go well, then neither do welfare systems, and Commissioner Solbes starts to have problems. If, on the other hand, the labour market changes - owing to either regulatory reasons or market reasons, or both - then the welfare systems must also change, because they must reflect the changes occurring in the labour market.
This is why, Mr President, Mr Yiannitsis, we also need to launch a strategy for welfare systems, similar to the one we applied, some years back, to the labour market under the Luxembourg Process: national plans, consensus on common objectives, transparency, the so-called three pillars, what was not yet called open coordination but which is now referred to in this way, and so on. We have to synchronise the two systems, we have to synchronise the two reforms, we have to synchronise the labour market and welfare systems. Therefore, open coordination, obligations and evaluation of the Stability Pact are all aspects that must be clearly defined and quantified at the Spring Summit, if we want to meet the Lisbon Objectives.
I say to colleagues who have indeed caught my eye, but who are getting anxious about my catching their eye, that it is simply a question of sequencing. I hope to be able to call everyone who has indicated their wish to speak.
Mr President, it was agreed when the Lisbon strategy was being decided that the EU could not become the world's most competitive knowledge-based economy unless there was sufficient investment in human resources. That is why the decision to place skills and innovation in the frontline of the strategy at the Spring Summit is a welcome one indeed.
The Commission communication is urging Member States to increase investment in skills and innovation over the next twelve months. This is a good start, but there has to be long-term investment in training. A solid skills base will not be built in a year. Public expenditure for training and education has remained virtually unchanged in all Member States in recent years. With an ageing population and as the need for labour grows we must view training and education, not just as a necessary evil, but as an investment in the future.
Societies which try to make use of the whole nation's resources, based on a policy of equality, achieve great things. Public services alone are not enough in making use of resources: the public sector must also do its share, especially by offering its employees the opportunity to receive training alongside their work. Training is the most important factor when it comes to employing people. The share of the population that works has increased in the last ten years. Since 1996, for example, 12 million jobs have been created. Most of these have been in sectors that require further or higher education.
Education and training policy is the responsibility of the Member States, but we can enhance it though cooperation at EU level. The ministers for education have agreed on some common targets for education and training systems. By 2010 the number of those who leave school early should be halved and the proportion of those receiving vocational education and training among 25-64 year olds should be increased to 80%. The imbalance between men and women in the areas of mathematics, technology and science must be corrected.
Mr President, Mr Yiannitsis, Mr Prodi, I have been unable to sleep for several nights; by not sleeping I cannot dream and this makes it difficult for me to give the explanations of vote which I normally give in this Chamber. Therefore, I turn to you for reassurance, in particular President Prodi, not just because he has a persuasive, calm, reassuring, almost paternal voice, but also and above all, because of the statements made so far. Why am I worried? Because many pensioners are worried and cannot sleep either. They know, as I do, that the Presidents-in-Office of the Council try to balance the accounts, for economic reasons, in any way they can, even by cutting expenditure intended for pensioners. Pensioners agree with having accounts that balance - and what well-balanced accounts they are - but some of them only have their pension to live off. The approximate number of people living exclusively off a pension does not exceed one hundred million in Europe, without taking into account the candidate countries, and they say: 'We are all for balancing the accounts, but why not cut expenditure other than that intended for pensions?' In some States, for example in Italy, there are laws, adopted by previous governments but still in force under the current government, according to which a 99% disabled person who has worked for a few years is given a pension of EUR 30 a month and widows of young men who have died are given pensions of EUR 18.
Can we be reassured - and therefore sleep peacefully - that cuts will be made, as is only right, but that this will be done wisely?
Mr Fatuzzo, I am very sorry to hear that you cannot sleep at night. However, I recall from listening carefully to your explanations of vote yesterday that you seemed to have slept the night before because you were communing with Pantalone and other characters on the flight to Strasbourg.
Mr President, quite a lot of criticisms have been made of the Lisbon Process. I also think it right that it should be examined critically. At the same time, we must not underestimate the fact that it has done quite a bit of good. If, today, we look at how we are coping with the present recession in comparison with the one we experienced at the beginning of the nineties, there is a big difference. We have low growth, and unemployment has certainly stopped falling, but we are coping much better than we did in the nineties. Might it be that economic coordination and monetary policy are playing a role? That is what I, in any case, believe. At the same time, I believe that the Lisbon Process must be reformed. The process needs to be better coordinated. It needs to hang together properly, and more focus on implementation is required. In this connection, it is important for us to see these three parts of the process as being of equal value. It is also important that there should be balance in the Lisbon Process.
I come from Sweden, a country that is used to implementing structural measures. We are in favour of an open economy, competition and structural reforms, but we are also in favour of a high social standard, that is to say social systems that provide security and the target of full employment. If the Lisbon Process does not strike a balance between the structural measures, the employment strategy and sustainable social systems, it will fall apart and fail. It is therefore important that this balance be maintained.
In conclusion, I want to say something about sustainable development. This affects the whole area. It has to do with development that is sustainable economically and with sustainable social systems, especially sustainable pensions systems, that is to say ones that are sustainable both from economic and social points of view, so that they are fair.
Sustainable development has to do with the environment too, however. The strategic solution in this connection is investment, for if we get investment under way in the new technology, by which I mean the cleanest technology, we shall also improve the environment throughout Europe, at the same time as increasing growth and creating more jobs.
Mr President, Presidents, ladies and gentlemen, I must admit that I am a little disappointed, because I expected to see evidence that the European Union had genuinely taken sustainable development on board, but that is still not the case.
In Gothenburg, however, the Union had taken a big step in that direction by announcing its desire to measure sustainable development through the Spring Council meetings. Having heard your speeches, I am forced to admit that once again, this Spring Council meeting will not achieve that objective. Sustainable development is not part of the European plan, a chapter among others, as it was portrayed. Sustainable development implies a new approach to all our European policies, which would involve social and environmental issues as well as the economy.
My question is as follows: have you analysed the Union's policies in the light of these new criteria and, in particular, environmental criteria? We would like to know how environmental and social issues are reflected in your proposals. What are the consequences of an economy that we want to be the most competitive? Even more redundancies? Even more damage to the environment? We are aware today of the financial cost of that social and environmental damage. So please, do not make this Spring Summit just another summit, but an innovative one. The European Union will only get out of the current crisis if it changes its policies as the people expect, and only a socially and environmentally sustainable development plan will be capable of restoring the impetus, optimism and confidence that appear to be severely lacking in both the Council and the Commission. If the Union, our European Union, does not respond to the current challenges, both at international level - I am obviously thinking of the issue of Iraq, on which Europe is unacceptably divided - and at the level of European citizens, who are asking for more Europe, a better Europe, then who will be able to?
Mr President, everyone talks about everything, and no one - or almost no one - sets a limit upon the number of tasks. Most Members add further dimensions. More and more tasks and policy areas are given priority. In the end, almost nothing is given priority and, instead, there is just a long repetition of politically correct words and phrases, while Europe all but stands still.
Instead, there is a need to focus on bringing about the internal market; to put pressure on the Member States to implement EC legislation and remove the obstacles to this; to reduce taxes for companies and make rigid labour markets more flexible; and to have done with large numbers of tasks and rules that are unnecessary for promoting growth. There is a need to focus upon education, research, development, competition and small businesses. At the same time, more stringent monitoring of state subsidies is required, as well as a review of the rules governing regional aid. Confidence in the European business climate is undermined by short-sighted financial aid that is hostile to development, causes distortion and hampers competition. Who will dare, or want, to invest if, by doing so, there is a danger of seeing the whole basis of their enterprise swept away because a similar factory is being set up with EU subsidies in a neighbouring country? These matters must be reviewed, the number of tasks selectively reduced, and action taken. We do not need any more fine-sounding declarations. They are nice to listen to, but it is action that is now required.
Mr President, ladies and gentlemen, I too get the feeling that sustainability, in the context of preparations for this year's Spring Summit, is seen only as an appendix to general policy development. This is indeed regrettable, as - or so I believe -the future development of our society is to a very large degree dependent on how we manage to fashion the elements of our lives in an ecological way that will also be able to enable future generations to live decently. In so far as that is the case, we need to step up our efforts in the area of sustainable development; it is here that I address my remarks particularly to the Council, as we in this House, as well as the Commission, have specified in precise terms what shape sustainable development should take.
President Prodi, when the Gothenburg Summit was in preparation, laid out before this Parliament very clear indicators and objectives for sustainable development, and these I can wholeheartedly endorse. What I believe hampers our discussion is the Council's failure to take these objectives on board, so that, whilst we are drawing up projected goals for many policy areas, sustainable development is not one of them. This means that it is not possible for us to impose any binding obligations, nor can we monitor what is done. I do not at this point want to draw up a long wish list, as one does at Christmas, but we have to focus our considerations on one or two core elements, and in that respect, strategy for dealing with climate change is certainly one important area, and transport another. What matters is that there should be binding targets, which the Member States have to achieve. I might add that this encourages renewed investment and creates jobs. Let me remind you only of the way in which the promotion of forms of energy such as wind energy has created tens of thousands of jobs in the European Union. What we need, then, is definite goals, goals that we must achieve, rather than only - as Winston Churchill put it - planning great things but taking small steps!
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, the letter sent to you by the prime ministers of Europe's big three economies, Mr Chirac, Mr Blair and Mr Schröder, makes the spring Council far more important than a merely routine Council following the standard procedure. It makes it a symbol of the unity of Europe, at a time when this unity is being severely tested; perhaps even a symbol of hope.
This letter is commendably realistic because it puts the emphasis where it is needed: on industry which, apart from the fact that it generates 25% of total European domestic product, also employs 45 million people; at a time when there is a great deal of talk about services, knowledge and so on, it is worth remembering that the economy has a far more material and palpable basis. It also puts the question of public utility services on the right footing. These services are a necessary basis and a necessary infrastructure for the economy and they must be maintained in the European way, not in ways which could lead to their being broken up, as is the case in certain sectors in the United States.
Then there is the whole issue of modernising the markets and not tying companies down in more red tape. That is quite right. And of course, one issue which is extremely important when it comes to unifying the markets is the unification of the financial markets. From this point of view, 2003 is a milestone in the Lisbon programme. We also need to complete the legislation unifying the transport markets; perhaps the Commission could tell us if it is optimistic about at least keeping to this deadline.
The prime ministers also emphasise the need for high levels of employment. It is worth remembering that Lisbon talks of full employment, not high levels of employment, and we should stick to our original ambition. Then, of course, there is the question of investments. Where the money is going to come from now that the stock exchanges are falling is a question which needs to be addressed and I hope, Mr President, that the skills of the Greek Government, which has a very distinguished economic staff, will create the optimistic climate without which confidence will crumble and the economy - and hence the Lisbon process - will not progress. This optimism is sorely needed.
Mr President, Mr President of the Commission, Commissioner, ladies and gentlemen, we have all stressed how especially important the Spring Summit is in view of flagging growth, the internal market not yet being complete and the Lisbon objectives becoming ever more nebulous and people having less and less confidence in them.
I see the Lisbon strategy as being Europe's response to globalisation. The Lisbon strategy is our regulatory framework, because it links the market to social responsibility and the sustainability of the environment, which is how this regulatory model distinguishes us from the United States and from other continents. What is known as the eco-social market economy is the European regulatory model. We must stop apportioning blame. We must make it clear where responsibilities lie - who is responsible for meeting what target and by when. We need definite targets rather than woolly statements. In which areas do we want to be Number One and by what date? Who has to achieve what subsidiary goal and by when so that the jointly determined European objectives might be fulfilled? What the Spring Summit should do is specify how the Lisbon objectives are to be broken down country by country, and have these objectives incorporated in every statement made by governments and every labour convention entered into by them. There is no contradiction between the Stability and Growth Pact and the Lisbon strategy; on the contrary, without the Pact, the Lisbon strategy could not be fulfilled. This means that we have to keep on ensuring that the internal market becomes a true internal market and that sufficient account is taken of small and medium-sized businesses' potential as the foundation of Europe's economic structure and a source of new employment.
I would like to speak about the letter that three Heads of Government - Tony Blair, Gerhard Schröder and Jacques Chirac - have drawn up ahead of this Spring Summit. It represents an attempt to demonstrate their unity once more and to set the tone for the debate at the summit. There is nothing wrong with this in principle, because I think that it is good that some broad lines are set out amid the multitude of documents that crop up around this kind of summit, but I think that the epistle that these three have drawn up really plunges to new depths. It is an insult to the equilibrium and depth that characterise the Lisbon process, which we have now been working on for three years. In addition, I think that it clumsily upsets the careful balance in the Lisbon objectives, because - and a number of points have already been mentioned in the debate - it leaves out a number of objectives completely, and it only places the emphasis on the interests of trade and industry. It does indeed seem as though the letter has been copied from the Confederation of British Industry (CBI), the Federation of German Industries (BDI) and the French Enterprises Association (MEDEF), the employers' lobby organisations in the respective countries. I took particular exception to a passage concerning the Hartz Commission. A kind of commission is proposed at European level based on the German model, but evidently the governments in London, Berlin and Paris do not realise that a European directive on temporary employment, the cornerstone of the Hartz Commission, is already under discussion in Brussels. An extraordinary deal has been struck between London and Berlin concerning that very directive, to block any decisions being taken on it; a deal which has to do with another dossier, the takeover bids directive, which is also being discussed at the moment. It is absolutely absurd that, in the self same letter that has now been drawn up ahead of the Spring Summit, it is proposed to set up a kind of Hartz Commission that reinvents the wheel, instead of now working constructively on that directive and a decision being taken on it in March, within the Economic and Social Council.
That brings to a close the 'Catch the Eye' part of this debate.
Mr President, Mr President-in-Office of the Council, Mr President of the European Commission, the Lisbon strategy, the vital tool needed to make the European Union the most competitive and dynamic knowledge-based economy in the world, is perhaps more topical today than ever before. The social repercussions of possible military intervention in Iraq and its impact on the European economy are giving great cause for concern.
Just what is it within the Union that ties it to outside developments? According to the snapshot presented by the Commission, things are not so rosy when it comes to the open method of coordination between the Member States at all levels within the Union. For example, there has been too little progress towards the objective of sustainable economic development, more and better jobs and greater social cohesion which we set in 2000. Some Member States have completely failed to meet targets for employment and competitiveness, with the result that the word now is that we shall not achieve the target set by the Union in the Lisbon strategy. We therefore need to review what has been done and examine everything left on the to-do list, especially in the Member States which have fallen short.
Again on the subject of sustainable development, we need to plug the gap between the announcements we make and the legislative tools we provide for protecting the environment and public health and we need to mainstream the environmental dimension in all Union policies. With pressure from both the Lisbon process and the process of reviewing the Union Treaties and, of course, globalisation, we urgently need to apply sustainable development within the context of European integration.
However, what I want to focus on and highlight once again is this: I think, no I believe that the European Union is lagging behind in science and technology, especially biotechnology. Without scientific and technological progress and innovation we shall be unable to meet the challenges - the nutritional, medical, environmental and socio-economic challenges. Science and technology are the key to dealing with the major problems that beset human society. This has always been a basic element in the history of man and it still is today. Scientific, technological and related research, education and training are therefore non-negotiable. And in my opinion, Mr President-in-Office, you should take decisive action to promote research in science and technology, as the President of the Commission said, because it will, I think, turn out to be the most important tool in achieving the Lisbon policy, strategy and programme.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, I am indeed very well aware of the backdrop against which the Greek Presidency of the Council is obliged to make preparations for the Spring Summit. What makes it certainly the most difficult Spring Summit since Lisbon, Mr President-in-Office of the Council, is the global economic situation and the prospect of an imminent war, which we hope yet to be able to prevent. In a situation such as this, a great deal of responsibility rests upon your shoulders, but there is only one mistake you can make, a very serious one, and that would be if you were to allow your courage to fail you - the courage to, for once, push to one side the declarations prepared by the many bureaucracies; the courage to distance yourself to some degree from the anaemic statements, all couched in the same language; the courage to engage in real discussion among yourselves of the real conditions under which the people of the European Union live. We know from former Presidents of the Council that finding the courage to break with ritual is perhaps the hardest thing of all. It is not simple. Let me give two reasons why I think it essential that you summon up the courage to do this.
What we learn from an unvarnished depiction of the situation is that investment, both private and public, in Europe is at a low point. We have to take especial note of the fact that public-sector investment is collapsing in those economies on which a major part of our economic development depends. This is where ritual invocation of the Stability and Growth Pact is not enough. When will we at last affirm our belief in the golden rule and put fresh wind and impetus behind increased investment in Europe? I, for one, want to hear no more from Members of this House who ritually affirm the importance of small and medium-sized enterprises without at the same time stressing the link with public investment. This question demands an answer, and soon. You are in a position to do this, and you can get it done.
There is a second aspect that seems to me to be of great importance. Wonderful papers are produced on active ageing. I know about the demographic situation, and about how important it is to keep people active as they get older, but if you ask the European public, what you come up against is the great difficulty you have in persuading someone who has worked in a factory for forty years, perhaps working shifts, to carry on doing that job. You will find it even more difficult to convince a businessman that this worker has to keep on working longer, and, in particular, even more difficult than that when people out there know that these papers are written by people who reckon on going in their fifties or early fifties with a golden handshake. If you really want to do something, do some work on health programmes in the workplace, do something about enabling people to have an early-retirement part-time pension, and then, above all, ask yourself how it is that nearly 20% of our young people still end up on the labour market without proper training? These people are the future of Europe, and we force them into unemployment. This is an urgent problem, and I do not find anything like enough about it in our papers.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, much has been said during this debate and it is obviously difficult at this point to add anything new. I will therefore insist on the aspects which the Group of the European Liberal, Democrat and Reform Party considers to be most important in this preparation for the Spring Summit.
Firstly, on assessing the results so far since Lisbon, we observe that, rather than making progress - at least in relative terms - we have moved backwards. If we compare the levels of productivity in the European Union and in the United States we see that the European Union comes out worse. We believe that this is because we have not been able to make sufficient progress on a framework favourable to business initiative for investment. This is because, despite the declarations made at the successive Councils in Lisbon, Gothenburg and Barcelona, there has not been adequate action on the part of the Member States, which have committed themselves to making a series of reforms, of which the really important ones are reforms to make the labour market more flexible, to promote an environment more favourable for the creation of companies, at a time when growth forecasts within the European Union are low. Small and medium-sized enterprises are key, but it has been demonstrated that the bureaucratic obstacles to creating a new business are infinitely greater in the European Union than in the United States. This is not a favourable environment either for the creation of companies or for small and medium-sized businesses or, above all, for those companies which are taking a new direction by applying new technologies. Therefore, the twin objective of creating companies and applying and developing new technologies has also been significantly delayed and clearly, despite the successive commitments and solemn declarations, which were repeated in Barcelona, on the process of liberalisation of sectors which are still protected, in energy and telecommunications we see once again that they have not been fulfilled.
I therefore hope that rather than making great declarations, the Brussels Summit will fulfil its commitments.
Mr President, Mr President-in-Office of the Council, it is, I think, obvious - and here I disagree with many of my honourable friends - that, if nothing else, the Lisbon process, the Lisbon strategy, is not a total failure. At worst, it has not made any headway. Clearly, it is developing and progressing too slowly. The recession which has hit the economy, especially the sectors of the new economy on which we have - to put it one way - somewhat over-optimistically pinned our hopes for the Lisbon strategy, cannot be left out of the equation. As far as sustainable development is concerned, there has been a huge delay. We should already be fully monitoring and developing the outcomes of Johannesburg. I think that both the word and the town have been forgotten.
Then there is the letter from the three leaders, which a previous speaker quite rightly referred to and which really does upset the balance which the Lisbon strategy tries to strike. This letter calls for reform, but reform in the wrong direction. The letter ditches the term full employment and talks of high levels of employment. It says - and this is outrageous, Mr President-in-Office and I should like you to respond to this - that we need to prevent new restrictions on companies and that, whenever the Commission proposes new policies, we need to listen to the opinion of companies and the business world first. I have nothing against consultation, but what will you do about the legislation on chemicals? What will you do about the new legislation on environmental responsibility? In one sense, these laws are restrictions which come within the context of sustainable development and so on. Will they too be left out of the equation? I think an answer is required. If not now, then during the discussions at summit level. In all events, a clear answer is required.
Obviously the war, or rather, let us not deceive ourselves, the invasion of Iraq may exacerbate all this and does, of course, make it hard to get down to brass tacks and discuss the follow-on strategy for Lisbon. However, a number of questions need answering, Mr President. Have you thought about re-tabling a general reduction in working times in order to create more jobs? About funding the development of the so-called third sector? About updating the ideas in the White Paper, which was when we last thought about this in a specific, integrated manner in the European Union, for example on trans-European networks and tax changes, in order to shift taxes off employment and on to the use of natural resources. Have you thought about re-tabling all this in the light of the failures so far? Or has all this now been forgotten?
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, in my opinion, the tone of this discussion is too pessimistic. I think that now, of all times, we need to testify in strong support of the value of the European model, not only as a market, but especially as a model for well-being, sustainability, development, and the prosperity which is tied up with well-being. That is why we have made a conscious decision to support integration in place of confrontation, unity in diversity, and world development in place of dominance. And so we have brought about the upcoming enlargement of the Union, but, at the same time, we are confronted with the growth of unemployment. At this time, therefore, we need leadership from the Commission, the Council, Parliament, the EU institutions and the Member States.
Member States, regions, local authorities and heads of businesses alike fail to deliver the goods, however. They all sit on top of their heaps of gold, exercising caution and not doing what needs to be done in order to combat this unemployment. Believe me, if we carry out enlargement of Europe with unemployment still hanging over our heads, we will be heading for an utter fiasco.
You talk of research - we have failed to bring about a real European policy for this. Our doctores honoris causa still come to our universities to collect their honorary doctorates, before returning to the USA to work in very high-performance laboratories. Why are we doing so little; why are so many countries lagging behind in terms of research? If sustainable development is to be possible, each country must do more than it is currently doing, and together we must do more than we are currently doing. For we must admit that when times were good - times are not so good now, but we must turn the tide - we did actually see, to our regret, that regions with high unemployment also remained regions of high unemployment when they were part of the Union. On top of that there is also cyclical unemployment. At the same time, we can see that, across the board, there are still semi- and unskilled workers who are out of work, still too few women in the labour force, too few people in work, and businesses that systematically show their staff the door when they reach 52; and there are still too many countries that endorse this behaviour and even give government money for it. Have we not been fobbed off in that regard with nice summits and fine words for long enough now? I hope that now, some action will be the result.
That was very difficult.
Ladies and gentlemen in the galleries, I warmly welcome you to Parliament, but I must firmly ask you not to attempt to join in the debates or to applaud.
Mr President, Europe has two raisons d'être: peace and prosperity. It is seriously weakened on both counts, to say the least.
Peace has been compromised by the unbelievable violation of the Treaties by Great Britain, Italy, Spain, Portugal and Denmark, signatories of the Maastricht Treaty, and I doubt that the summit called on Monday by the Greek Presidency will change very much. In reality, European policy amounts to very little and even that is very weak. There is not more new Europe than old Europe. There is quite simply no Europe at all.
As far as prosperity is concerned, which is more the subject of this debate, the reason that Union policy is half what it could be is an antiquated monetary policy that was put together for an old Europe. The Malthusian policy of the European Central Bank, which has been reiterated enough in this House, is the main cause of European stagnation and, soon, recession. So, Mr Prodi and the Greek President-in-Office, if you hold a Spring Summit, make it worthy of its name! Bring the European economy out of the monetary winter that it has been plunged into by the policy of the European Central Bank. The proof is the very report that you published on the competitiveness of European countries after the Lisbon Summit. Which are the three countries that come out best, the three countries on the podium? Great Britain, Sweden and Denmark, precisely the countries that did not adopt the euro. They are doing better in terms of unemployment, inflation, debt and competitiveness, than the countries that adopted the euro. So spot the mistake! And now that you are pleased with yourselves - I heard Mr Goebbels this morning rejoicing that the euro is finally picking up - that the euro is beating the dollar, the long-held dream, be aware that the more the euro goes up, the more European growth will decline. Your ego will be flattered, but the result will be seventeen thousand more unemployed each month, as happened again in France last month.
In its report to the European Council on 21 March, the Commission invited the Member States to step up their efforts to comply with the objective that they set in Lisbon in Spring 2000: creating the most competitive and dynamic economy within ten years. This call is welcome, because today we look more like an old Europe falling into a depression.
In reaction to this, the Commission and the Council have just presented some interesting action plans, particularly for the European research area, which should enable us to attract the best brains in the world and also to keep them, I would like to add, through a taxation system designed not to dissuade them from staying. However, the main responsibilities lie with the Member States, and the European Union needs to help them better in several areas.
For example, firstly, we need to ensure that standard European rules do not make the existing rules more inflexible. On paper, standardisation leads to savings in terms of information and transactions, but in practice, it also leads to many costs because a standard rule is liable not to be suited to anyone. That is undoubtedly what is happening with the euro. Let us not repeat this type of error too much. In particular, let us preserve flexibility and truly open economic and social co-ordination, in other words not covertly proposing standard solutions to everyone.
Secondly, we need to stop the Convention moving towards a super-State, which would be cumbersome and restrictive. In particular, we need to entirely reject the European tax that is looming, which would further increase our compulsory contributions, either straight away or later on.
Thirdly, the European Union must help the Member States to only take in immigration that is useful on the labour market. Influxes of immigrants of every category are weighing too heavily on our public finances and on the workings of our societies. Yes, we need to help the poorest people more, but we need to do it where they are, and in our mutual interest. In this respect, the Commission needs to radically change its policy, as I said yesterday when discussing the Terrón i Cusí report.
Fourthly, the Union must defend our interests more forcefully on the international scene. We are tired of seeing that the Commission is again going to offer the WTO, with the agreement of the Council, a 36% reduction in our agricultural customs duties, destroying the Community preference a little more. On the contrary, if we want to gently reduce budgetary support, at the same time we need to strengthen the Community preference. The Member States need to make greater efforts for reform, that is true, but the Union needs to support them and not make their task more difficult.
Mr President of the Commission, Mr President-in-Office of the Council, you can see what great expectations are placed in you at a time when Europe is in a really difficult economic situation, and I am therefore glad to be able to invite the President-in-Office of the Council, Mr Yiannitsis, to address us.
Mr President, I should like to thank all the speakers for their comments, views and thoughts, which will be passed on to the Member States and will help both them and the Council to make a success of the Spring Summit.
It seems to me that the entire debate can be summarised in three key words, three key messages. The first is confidence, the second is action and the third is balance, the European model. Let me explain myself.
Public opinion, what the citizens of the European Union want to come out of a Council such as the Spring Summit, which has an agenda of important and extensive issues, is confidence, not just in the abstract sense, but based on a realisation that the European Union is in a position to take decisions on growth, on employment in these difficult times and on a series of other issues of real concern to our citizens in their everyday life, such as social issues, pensions, health, education and quality of life. This is an aspect that, I think, mainly has to do with economic and social affairs. However, I think that, especially in today's circumstances, questions of confidence do not arise solely from decisions relating specifically to Lisbon matters. We are in a period, to paraphrase Tolstoy, of 'War or Peace' and Europe's confidence in the European Union will also depend on the decisions it takes on political issues. Everyone is waiting to see what decisions we, as the European Union, are in a position to take. The Greek Presidency, in agreement with its partners, has convened a special summit on political issues next Monday, in order to consider how we can make sure Europe is in the thick of things and how we can gain the confidence of the citizens of Europe on this front and prove that Europe can progress, that it can progress in an organised fashion and that it can take decisions. President Prodi mentioned the importance of this sort of image under present circumstances and I shall have an opportunity to say more on this during this afternoon's debate on Iraq.
This confidence, to come back to Lisbon, touches on a series of issues for which, as a number of speakers quite rightly mentioned, there is no institutional basis for progressing as one might perhaps wish. However, they are issues on which progress must be made and the open method of coordination, which has proven its worth over recent years post Lisbon, has injected flexibility into the Community system and allowed us to make some headway. I think the debate under way in the Convention may give us a more efficient institutional system, which could allow us to make decisions which are important to the citizens of Europe rather than getting entrenched in specific remits which prevent Europe from moving forward on a series of day-to-day issues. Greece, not as the presidency but as a Member State, is one of the countries that wants us to move in this direction.
The second point I noted from the debate and want to highlight is the real need for action. We do not need new objectives, we need to implement much that has already been decided. Everyone realises this, the presidency realises this, the Council also realises this and we are working in this direction. However, I should like to point out that, whatever you may say about Lisbon's progress to date, it is also worth remembering and highlighting the positive developments. I should just like to mention employment, because that was one of the main points of Lisbon, and remind you that, during these difficult years, with a recession in 2002, Europe managed to create 600 000 new jobs and that between 1999, the year before Lisbon, and 2003, an estimated 7 000 000 new jobs have been created in Europe. I know we also have the problem of unemployment, but mentioning this does not play down existing problems; I just want to point out that we have to see not just where we have failed to hit target; we also have to look at what has been achieved in relation to the targets set.
I should like to comment on another basic Lisbon issue, to do with balanced policies. I really do believe that Lisbon is one of Europe's many responses, and a very serious response, to the issue of globalisation. And that is very, very important. The whole core idea of Lisbon revolves around the key word of balance, balanced policies. What we have to decide, of course, is how we can strike a balance between policies to strengthen competitiveness and policies to strengthen the social dimension. It seems to me that you have to decide how to answer this. How to answer the need to strengthen and remove all limits on the market system and, at the same time, strengthen issues to do with employment, the social model or the concept of growth and the concept of sustainable development.
The success of post-war Europe has been built on its ability to find a satisfactory answer to the question of balanced policies. We cannot compare Europe with other models without thinking about it very carefully and setting certain limits. We can use benchmarking in each country to see where we were before and where we are now. We can even use it between Member States of the European Union; but benchmarking between the European Union and other countries is another matter, because no country anywhere in the world has developed the elements that typify and constitute the post-war European development and social model. No country has fast rates of growth and social protection and sustainable development and environmental protection all at once, meaning that any benchmarking is flawed. Useful yes, as long as you are aware of its very narrow limitations. We know what the price will be if we ignore the demands of competitiveness. So we are forced to proceed in the direction of key factors that currently strengthen the competitive potential of our economy. Otherwise we shall achieve nothing. However, we also know what the repercussions may be if competitiveness is our only criterion or if employment, or social protection or environmental protection are our only criteria. I think that all our concerns centre around how we can safeguard the Europe we know, by which I do not mean safeguarding old inflexible structures, I mean safeguarding old values and achievements, taking account of the fact that times have changed and that we need to move with the times if we are to have the sort of success we had in the past.
Numerous speakers rightly raised issues to do with employment and employment arrangements. One of the hardest problems is how to tread the fine line between the need for flexibility and the need to strengthen competitiveness and job standards and protect workers. These are the values we have always known in Europe and these are the values we want to safeguard. No one objective takes precedence. There is a very fine balance between all of them and therein lies the rub, therein lies the concern; Europe has acted on this concern for years and has managed to find its own answer. We believe that it will be able to find a new answer to these issues in this new, difficult phase.
One speaker pointed out or, if you like, criticised the fact there is no specific emphasis on sustainable development or the environment. I should like to start by reminding you that it is Europe as a whole that has put the emphasis on environmental issues. We in Europe have done this, which is why we are critical of other countries which have not signed the Kyoto agreement and so on. Of course, we still have a great deal to do in this direction. We, the presidency, want to focus over the next few months on removing obstacles to environmental technologies, strengthening procedures to promote renewable sources of energy, promoting approaches which allow transport infrastructures to be properly costed and polluting sources of energy to be taxed and examining the report on the environment which will be submitted at the spring Council. We also agree that the question of investments and trans-European networks are important issues in the current phase of low manufacturing output in Europe, and it is vital that we find new, innovative ways of funding and boosting investments in both the private and public sectors.
Issues arising from enlargement are important in relation to the Lisbon strategy. The Lisbon strategy basically summarises the European development and social model and, if we want to make enlargement a real success rather than just a decision to enlarge the European Union, we need to see how we can extend the main elements of this model to the new countries, how we can set up social, economic and political structures in most of the new Member States, which still have quite a long way to go to meet current European standards, and how we can transplant these standards and promote unification. This is a new challenge for everyone and, of course, for several presidencies, not just the Greek Presidency or this spring Council.
I shall close with the letter received by the presidency from the three leaders already referred to. This is one contribution and we want to examine it. We have had contributions from other Member States which have not perhaps received as much publicity. They raise a series of issues which the spring Council will be examining and I agree with the Member who said that the European Union will need to demonstrate in March - the presidency does not of course have magic powers and cannot decide on behalf of the Fifteen - the Fifteen will need to demonstrate that, despite the climate in which we are operating, we have managed to take decisions which will open up prospects, build confidence and work for the future good of the European Union.
Thank you, Mr President-in-Office of the Council. I am looking in the direction of Mr Prodi, the President of the Commission. I had been told that you would not be speaking today. Is that still the case, or do you want to say something after all, Mr President?
Just a brief thank you because Mr Yiannitsis has already replied in such a thorough manner and we are in complete agreement. I would just like to emphasise the tone of this debate which has been, I would say, characterised by considerable pessimism. It is clear that this is not the best of times, in both political and economic terms. Nevertheless, we have a doctrine and rules which all of us here have endorsed. I can assure you that if we persevere in forging ahead with this doctrine, with these rules, we will not fail to see results. We have created the largest, and I would say, potentially the most efficient market structure in the world. We have established rules, and know where we want to go; progress, obviously, is slow because this entails transfers of power and transfers of competence which are always difficult to carry out. Some States are pushing ahead, others are dragging their heels, but remember that it is our duty - the duty of Parliament and the Commission - to lead everyone back to the course that must be followed and the journey that must be completed. And you will see that results will not fail to arrive soon.
Thank you, President Prodi, for your encouraging and optimistic message. We all hope that what you expect will indeed come to pass.
I notify the House that I have received six motions for a resolution in accordance with Rule 37(2) of the Rules of Procedure.
Mr President, Chile is a republic which has modified its pension system with measured, appropriate and positive steps concerning workers saving for their pensions through pension funds. Despite the whole world's incredulity at the Republic of Chile's initiative, the outcome is positive: the finances of the Chilean pension system have been put in order, to such an extent that I propose that the European States should also study this system closely and consider whether it is appropriate to follow its example.
. (FR) This text invites MEPs to give their blessing to an economic agreement between the European Union and the Chilean State. Once again, commercial concerns are being portrayed as acts of generosity.
We profess that the new association agreement will breath new life into relations between Europe and Latin America at a time when the region is experiencing serious problems. However, it was precisely the actions of the European company predators that brought Argentina to its knees, and people are trying to make us believe that identical economic exchanges will have beneficial results!
There is no reason to doubt that those exchanges will be profitable for the big investors of Europe. But for the Chilean population? A few major wealthy Chilean families will continue to become richer, such as those who have made their fortune from wine. But making those few people richer will not in any way benefit the general population.
The agreement also proposes the benefit of cooperation in the fight against terrorism. As we are talking about a country where one of the major criminals of recent history, Pinochet, is enjoying a peaceful existence with the general indifference of the major authorities, that is another reason to reject this draft recommendation!
. (DE) I am glad that the European Community has succeeded in concluding an association agreement with Chile. It is particularly important in the wine sector to establish clear rules on such important areas as the recognition of designations of origin and production methods. Among other things, the agreement includes a comprehensive list of all European designations of origin to be protected in Chile as soon as the agreement enters into force. This is a significant achievement in view of the fact that, for example, no sparkling wine will be allowed to be sold in Chile under the name of 'champagne', even if the true origin is stated or if 'méthode champenoise' appears on the label instead of 'Champagne'. The agreement also prevents trademarks from circumventing the law on designations of origin, so that, for example, the trademark 'Moselle' will lapse at the end of a five-year transitional period for export purposes, as the wine contained in the bottle is not from the Moselle region and the consumer could thereby be deceived.
I do, however, regret the fact that various traditional European terms such as 'Chateau', 'Clos' or Grand Cru' will continue to be permitted in Chile and will, indeed, be legalised internationally. Such designations could give consumers the wrong idea about the wine's true origin, all the more so as the words are French rather than Spanish.
(Statement of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
Yesterday, in the course of the debate, the arguments put forward by Mr Mayol i Raynal and Mrs McKenna persuaded me not to endorse the report by Mr Salafranca Sánchez-Neyra in the end. It is not only about a neutral agreement with Chile, a country where the same language is spoken as in Spain and which deserves support after shaking off dictatorship. It seems to be yet another fisheries agreement in disguise. In addition, the present Chilean government is taking little account of the minority which is descended from the indigenous American Indian population, and, as a result of opposition from its Senate, Chile will not for the time being be ratifying the Statute of the International Criminal Court in the Hague. Under those circumstances, I think that an agreement of this kind is premature, to say the very least.
. (PT) I agree with this report because I feel that it makes a valuable contribution to improving the effectiveness of the decisions adopted in the Commission for the Conservation of Antarctic Marine Living Resources (CCAMLR), to whose Convention the European Union is a contracting party. The rapporteur's suggestions make the process of documenting catches of this type of fish more rigorous, thereby further enabling us in situ to meet the objectives proposed by the Conservation Commission, by detailing the responsibilities of fishing-vessel captains as regards their declarations concerning fishing areas, quantities caught, the nature of the products in question and information regarding their vessel. This measure will in fact provide a response to the considerable increase in declared amounts of catches landed outside the Convention zone, but which are thought to be the result of illegal fishing practised in the zone covered by the agreement. This measure, combined with others already adopted by the Commission such as setting catch limits for Dissostichus spp. in waters covered by the Convention, the mandatory use of an on-board satellite-linked vessel monitoring system (VMS), inspections in ports in which catches are landed and transhipped, and the issue by the flag state of licences or authorisations in respect of Dissostichus spp. fishing, encourages closer monitoring of the fight against the scourge that is the unregulated and undeclared illegal fishing of these species, which have considerable commercial value.
. (PT) I support this report - basically a technical document - which, in conjunction with the proposal for a Council regulation introducing a Community system of statistical documentation for bluefin tuna, swordfish and bigeye tuna, is the next logical step following the adoption of various programmes, by Regional Fisheries Organisations (RFOs) in which the European Union participates, to combat illegal, unregulated and undeclared fishing operations for these species of fish. I am referring to the decisions taken within the International Commission for the Conservation of Atlantic Tunas (ICCAT) and the Indian Ocean Tuna Commission (IOTC).
Apart from this somewhat involved reason, I agree with the report because I believe that it represents a step closer to achieving greater transparency in this market, contributing to the greatest possible rigour and helping to ensure more effective monitoring of illegal, undeclared and unregulated fishing. Achieving this objective is all the more important because, according to FAO estimates, 30% of fish landed come from such sources, which has disastrous results for the Union and specifically leads to horrendous falls in fish prices.
. (PT) The eEurope programme forms part of the key aim of the Lisbon Strategy and of promoting the opportunities created by the new information and communication technologies (ICT), or what is known as the 'new' economy. This joint debate on the information society, of which this report is one component, seeks to give a new boost to this 'new' economy, pursuing the idea of a new model and that the ICTs are a type of panacea for economic growth, for job creation and for increasing productivity.
Furthermore, the concept of innovation and the new technologies create new problems, specifically the commercialisation of knowledge and the creation of a two-fold exclusion/marginalisation, in particular for society's most disadvantaged groups and for the regions that are geographically most remote or which have specific problems.
The digital divide will therefore be between those who have and those who do not have access to the benefits provided by the new technologies, including small and medium-sized enterprises, which find it difficult to take full advantage of the new opportunities, because of shortcomings in investment and qualifications, despite greater pressure of competition.
This attempt to provide a new boost, to be decided on at the Spring Council and which has come about in response to the failure of this model, proves that there is no such thing as a new or old economy; there is only economic rationality.
. (PT) I have supported this report, which is closely linked to the Paasilinna and Van Velzen reports, and I welcome the results of the soundings carried out by the European Commission amongst European economic actors and the follow-up given to these soundings.
In fact, material and political investment in the new Information and Communication Technologies (ICT) is becoming an increasing priority. This investment should encompass society as a whole and I am therefore pleased to see that the European Commission is now adopting a method for assessing and consulting all stakeholders and is launching practical actions to encourage the widespread use of the new technologies, in particular by small and medium-sized enterprises.
I also believe that the Council's request to the Member States to formulate and develop EU standards and codes of conduct for practical application in encouraging the establishment of open e-marketplaces, secure e-business solutions, e-signatures and electronic payment systems is extremely important.
It is becoming increasingly clear to everyone how the widespread use of the new ICTs depends entirely on the degree of confidence stakeholders have towards the security of their transactions and their interoperability. It is therefore crucial to look more closely at this sensitive field and to invest in it more appropriately.
Mr President, on behalf of our group, I wish to make a declaration of vote on the Caveri report. The Group of the European People's Party (Christian Democrats) and European Democrats regrets the fact that, eight years after Austria's accession to the European Union, no solution satisfactory to all parties - on economic as much as on ecological grounds - has yet been found to the problem of goods transport through the Austrian Alps.
In the hope of a speedy solution and of greater planning security, acknowledging the positive efforts of the Danish and Greek Council presidencies, we call upon the Council to act upon the mandate of the Laeken and Copenhagen European Councils by promptly presenting a Common Position that will speed up the decision-making process involved in the joint enactment by the Council and Parliament of a solution accepted by all the parties involved.
I wish to thank the interpreters for their excellent translation of what was far from being a straightforward text.
Mr President, whilst I otherwise hold Mr Caveri in high esteem, I wish to make it known that I have voted against his report. I believe that it would, in this case, have been better for Parliament to have taken the Danish compromise into account and not gone beyond it. It is not, in my view, very helpful to tie oneself down to a new line.
I trust that the Council will again do as Mr Poettering, the leader of our group, has just suggested, and get to work on finding a common solution. The fact of the matter is that even the rule on category 4 HGVs is not entirely without its problematic aspects, as it means that the environment in the affected areas will be subjected to new nuisances. We have to provide help here as a matter of urgency, and there needs to be greater understanding of this area, which is such a sensitive one.
Mr President, while I was on the aeroplane taking me from Bergamo to Strasbourg, I was reading this report in order to decide how to vote, and I read that the ecopoint system is being extended. I fell asleep again and in my dream, I saw Austria winning the football world cup in 2006. Why? Because it had the most points. So points are helpful to Austria! Points which mean it will win the football world championship in 2006, if my dream comes true - and I think it is also the Austrians' dream - but also points in the Caveri report which will enable Austria's citizens to have less pollution, even if the problem has, however, not yet been resolved. This is why I voted for the report.
Mr President, ladies and gentlemen, I too would like to inform the House that my group and I have rejected the report, and explain why we have done so. As I said yesterday, Austria does not want to keep its ecopoint system for ever; what we want is a fair and sustainable solution to Europe's transport problems. For as long as such a thing is not in sight - and, above all else, for as long as the new transport infrastructure directive is not adopted - the transit issue needs to be dealt with by acceptable transitional rules.
It is for this reason that we have not approved today's Caveri report. We have supported Amendments Nos 19, 20 and 21, as they call for the retention of the ecopoint system and an upper limit for the number of journeys by HGVs until such time as a sustainable solution to the problems of the whole of the Alpine region enters into force. I see the failure to even vote on Amendment No 18, which is based on the Danish compromise, as sending a very poor message to the people of Austria.
. In the plenary debate on this issue, which took place yesterday, I gave as my opinion that any kind of redistributing road-transport capacity throughout Austria has to be distrusted. The reason is the heavy pressure of road transport companies in Germany and Italy on Austria to accept heavy trucks which are not allowed to enter neighbouring Switzerland to cross the Alp mountains. Nevertheless, I announced on behalf of my GUE/NGL Group that a majority of us should accept the proposal for the year 2004 only, because it continues to limit transport. After I had given my contribution to the debate, the Austrian representatives of all different parties and the Group of the Greens/EFA introduced one very strong argument not only to amend the Caveri-proposals but to reject them as a whole. This argument is that they become a part of a system to phase out the actual restrictions within a few years. They have convinced me finally. As a defender of environment and national self-determination I cannot accept what is happening now, although I respect the contribution of Mr Caveri to find a solution which will be more or less equal to the situation in other parts of the Alps. So I cannot vote in favour of the Caveri report.
. (PT) We have voted today for a solution intended to establish a degree of balance, which is always hard to achieve in these cases, between protecting the environment and complying with the principle of the free movement of goods, allowing the free movement between 2004 and 2006 of the least polluting lorries and indirectly encouraging these forms of transport to be replaced.
The Committee on Regional Policy, Transport and Tourism was right to frame the Austrian problem in a broader, European context, which applies to all Alpine regions, laying down a uniform approach, which also respects the environment in other strategic Alpine hubs.
This was a difficult compromise to reach, and is the outcome of lengthy negotiations within the committee. Consequently, it has both the advantages and the disadvantages of all compromises. In this context, it is a compromise that is acceptable as a transition towards a definitive situation. This is why I have voted in favour of the report.
Mr President, Mr Van Velzen has presented us with the Commission's proposal for a directive on the commercial exploitation of public sector documents , chiefly those of the European Parliament. In that case, I thought, explanations of vote can also be used for commercial exploitation, and I still think so. Therefore firstly, I cannot fail to vote for this report, in the hope, secondly, that I too will manage to commercially exploit the explanations of vote over these five years at the European Parliament. Naturally, the profits, if there are any, will go to pensioners who will certainly not snub extremely modest support from the European Parliament, even in this form.
. (FR) We are not going to vote against people having access to public sector information.
However, although they are in favour of transparency, the European institutions are in favour of public sector documents being used by commercial companies to make a private profit.
That is not transparency, it is information to benefit some and misinformation for others. Transparency alone could, in this area, be useful for the whole population, and would force large companies to make their accounts available to all. Thus, when companies were preparing to make redundancies, workers and the populations of the regions concerned would be able to see that the profits of the companies in question or otherwise the personal wealth of their shareholders would enable the threatened jobs to be maintained and that as a result the redundancies were not justified.
. (PT) The current situation of publicly accessible re-use of public-sector information varies enormously from Member State to Member State, both in terms of conditions and also of the costs of this re-use. This field needs to be simplified: everything related to basic information - concerning the democratic rule of law - should be made available free of charge, and other information should be made available at a marginal cost, except in what is known as the 'cultural' sector, for obvious reasons of intellectual and artistic copyright.
This is not a simple issue and divides the supporters of a certain degree of freedom of decision-making in this field by the Member States and their public services from those who advocate a single harmonised market being imposed on these States for the dissemination and re-use of their information.
I have abstained because I am sensitive to these problems, to which I would add the current state of discussions on this matter in my own country.
. (PT) I have voted in favour of the report on the eEurope 2002 action plan. These reports formalise the principles laid down at successive European Councils for 'an information society for all'. The current potential for telematic transfer and access provided by the Internet, forces us to march in step with progress. The same applies to consolidating democracy and the principles of the rule of law.
I agree with the rapporteur when he suggests that public authorities should act as a driving force in developing new content services, encouraging the re-use of the information they have and making marginal charges for this. The profusion of information held by States should be accessible to everyone, with the proper safeguards for information that is of strategic importance or in the national interest and in line with the rules of the prevailing culture.
This directive does not seek to harmonise the Member States' systems, or access criteria that vary from country to country with regard to information that is universally accessible and information that is not. This matter should remain within the sphere of each Member State because it is dependent on the specific context of that country. What seems obvious to even the simplest mind, however, is that we must promote the sharing of information at European level and the establishment of conditions of access to this information as well as rules on charging.
Mr President, this report expresses an opinion on the entry and residence of third country nationals for the purpose of paid employment and self-employed economic activities. At the airport, I met some beautiful retired ladies and some retired men who were still youthful, who said to me: 'Why is it that you at the European Parliament only concern yourselves with the movement and residence of workers and citizens in general? Are you not going to do something for pensioners as well? We too would like to travel throughout Europe, even if we are from third countries and are not workers, just pensioners. Will there be a directive in the future which will facilitate the entry into the European Union and movement and residence therein of pensioners too?' 'I am sure there will', I replied. Therefore, in the meantime, I voted for this report too.
My British Labour colleagues and I have voted in favour of the Terrón i Cusí report, as we support the aim of providing legal channels of entry for those seeking work in the European Union.
The UK, however, has chosen not to opt into this report, in line with its position on maintaining control over admissions. Nevertheless, Labour Members have actively participated in deliberations on the report, both with a view to establishing a fair set of rights and obligations for third country nationals across the EU, and also with a view to a possible UK opt-in in the future.
For this reason, we have opposed certain provisions that will cause specific problems in the UK. In particular, I refer to Amendments Nos 2, 55, 27 and 17, which we voted against.
We are mindful that this report comes under the consultation procedure and, although Parliament's opinion is an essential part of the legislative process, these are issues that will ultimately be decided by the Council.
We in the Moderate delegation to the European Parliament are well disposed towards the Commission's proposal, which is a step towards a common EU immigration policy.
Our working principle in relation to labour migration is that someone who has been offered a job should also be able to obtain a work permit. Furthermore, we believe that authorities are never better placed than employers themselves to know who is best suited for a particular post.
It is important that third-country nationals issued with work permits be able to guarantee they can support themselves during the period that they are resident in the Community.
Because we think it only fair to retain a high level of subsidiarity in immigration policy, we are very keen that the Member States should be able to have rules more generous than those prescribed in the directive. For reasons of subsidiarity, we have also voted in favour of giving the Member States scope to establish quotas and ceilings where labour migration is concerned.
. (FR) I have already said in the debate that the Commission's proposal on the harmonisation of work permits for nationals from third countries violates subsidiarity and would pass up to Brussels the powers that are essential to the Member States in order to regulate their respective labour markets. More specifically, such centralisation would cause several problems. It would make a system that needs to remain flexible and easily adaptable to the local needs of each Member State more rigid. It would place the Member States in the position of constantly having to defend themselves, as demonstrated by the provision of Article 29, paragraph 4 of the draft directive, which I quoted in the debate, which states that refusals of work permits must be justified.
Finally, it would open the door to a series of other harmonisations, which the European Parliament is well aware of, as with its amendments it has raised its bid for a softer approach. There was evidence of this from the rapporteur himself when he asked, at the start of his explanatory statement, for an end to the policy of halting immigration that has been largely practised so far. Such statements at least clarify the hidden intentions of the text. We condemn this policy, which involves centralisation in order to disarm us further, and we obviously voted against it.
- (DA) The June Movement has, as far as possible, voted in favour of the highest minimum requirements, but voted against whenever there has been a risk of undermining the Danish tax-funded welfare model with its social and civil liberties for all.
We have abstained from voting in this vote because of the above-mentioned conflict.
The rapporteur does not hide the fact that her main preoccupation, when she talks about the conditions of entry and residence of third-country nationals for the purpose of paid employment, is that they should satisfy what she calls 'the needs of the labour market'. She is thus concerned, as is the Commission, with supplying capitalist undertakings with the labour that they need - something that used to be known as slave trading.
We did not vote against this report, because some of the proposed amendments would make things a little easier for immigrant workers, but we reject the spirit in which this action is being taken.
When the report proposes more flexibility compared with the Commission's report, it is because the rigid regulations contained in the latter, in particular the fact that it is impossible for illegal workers to legalise their situation, or the requirement for stable employment for a sufficiently long period to enable a work permit to be obtained, turn out to be an added burden compared with what the bosses themselves want.
As for the question of illegal immigrants being able to regularise their situation, a question timidly addressed by the report, we reiterate the need for the immediate and unconditional regularisation of the situation of all those who live and work within the territory of the European Union.
- (FR) From the limiting of the administrative or legislative restrictions imposed on would-be immigrants when they arrive on European territory to the extension and simplification of the residence conditions for non-Community nationals in Europe, via the expanded definition of 'family member' or the possibility of collective visas being issued at the border, the list of incentives to take up a career as an immigrant featured in the three reports presented to us yesterday morning is a long one.
Yet in addition to this philosophy of destroying even further our national identities and economies, we must bear in mind the fact that the worst is yet to come. By May 2004, issues involving asylum, immigration and freedom of movement will no longer be decided by a unanimous vote in the Council, but by a qualified majority together with the European Parliament under the codecision procedure. In future, therefore, as a result of this reform announced in the Treaty of Amsterdam, nation states will no longer be able to control their influxes of immigrants and their immigration policies. Other states will be able to decide for them, and compel them to take measures which are contrary to their own national interests. As a result, without any reaction from European peoples and leaders, we shall see the voluntary wrecking of all the nations of Europe, who will have become totally dependent on Europe's suicidal immigration policy.
- (DA) We have today voted in favour of Mrs Terrón i Cusí's report (A5-0010/2003) on the entry and residence of third-country nationals for the purpose of paid employment and self-employed economic activities. The proposal contains quite a few constructive elements for improving and simplifying application procedures, as well as for ensuring uniform rights for the persons concerned.
We are, however, aware of the fact that this area has to do with circumstances covered by Title IV of the EC Treaty and does not therefore apply to Denmark, cf. the Protocol on Denmark's Position.
. (PT) The directive proposed by the European Commission on which we have voted today aims to harmonise Member State legislation on third-country nationals with regard to migration for the purpose of employment. It therefore proposes that common definitions, criteria and procedures should be established for the entry and residence of third-country nationals for the purpose of paid employment and self-employed economic activities.
The rapporteur states that 'there is no doubt that ? halting immigration must be superseded' on the basis, on the one hand of the 'Treaty of Amsterdam, which confers competence on the Community in the areas of asylum and immigration', and on the other, on what she calls 'actual necessity'.
I beg to disagree and wish to draw your attention to the opinion of the Committee on Legal Affairs and the Internal Market delivered by Mr Wuermeling, which reminds us, and in my opinion quite rightly so, that the Tampere European Council of October 1999 actually called only for an 'approximation' of national legislation in this area, but not for national rules to be replaced by EU rules.
Furthermore, Community harmonisation is contrary to the principle of subsidiarity because rules in this area do not in themselves prove any need for harmonisation. The different rules spring from different needs and traditions in the Member States.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
Europe is becoming less and less open to refugees who have had to leave their countries because their lives and freedom were threatened. Even those who have become well-established are being deported after years of residence because they are not recognised as refugees, and run the risk of being in serious trouble again when they return to their country of origin. On the other hand, there is an ever-increasing need for people pursuing occupations in which there are shortages in Europe. Examples are nursing staff from South Africa, the Philippines and South America, and highly trained chemists, physicists and mathematicians from India. Those people are not naturalised in Europe and are badly needed in their country of origin, which, despite the low standard of living, has often made a considerable contribution to funding their training. This proposal extends the permits of those people we, in Europe, consider necessary. Instead, we should be looking a bit more at those who have already become established here, and who hope to be able to stay. Apart from that, it should not be the case that only the most highly trained people have the right to stay, because that only increases the negative brain-drain effect in their countries of origin.
. (PT) The philosophy of Community immigration policy is quite clear in the proposal for a directive we are currently examining: we will continue to receive immigrants from third countries only if and when these serve the economic interests of the European Union. Consequently, the proposed conditions of entry and residence for third-country nationals for the purpose of paid employment are so restrictive and tough that very few candidates for immigration will be able to meet them.
Such an approach is all the more unacceptable because it is backed by a Community budget that is cutting funds intended for developing countries, because in Monterrey, the EU produced nothing more than a grotesque commitment to allocate only 0.39% of its GDP to public development aid until 2006 - instead of the 0.7% set internationally a considerable time ago; because the policies established at the WTO are not benefiting the poorest countries. This has led to the gap between the richest and poorest countries growing, to encompass a further 100 million poor people.
It is true that the European Union cannot receive all of the world's poor onto its territory. On the other hand, this cannot be its response to the problems of poverty in the world and to the racist and xenophobic discourse that has recently been flourishing in some Member States, in total contrast to the humanist values that should be guiding it.
. (PT) I fully subscribe to the Committee on Legal Affairs and the Internal Market's interpretation of Article 63(3)(a) of the EC Treaty presented in the opinion appended to this report. I believe that by seeking to harmonise all regulatory material concerning immigration for the purpose of employment, the Commission's proposal far exceeds any possible grammatical, logical, systematic or teleological interpretation of these rules, in flagrant breach of the principle of subsidiarity.
Similarly, both the Commission proposal and this report claim that the need for legislation to be harmonised - which would justify this interpretation that goes beyond the Treaties but which contravenes these same Treaties - is based on certain factors, which are invoked, despite the fact that no real evidence for them is presented.
In fact, it is impractical 'to take account of the European Union's labour needs'. I believe that the differences between national legislation are quite acceptable and not damaging; any attempt to artificially standardise this field will be counterproductive and I think that the way in which it is blithely claimed that access will be opened both to external borders and to intra-Community movement is dangerous, because this overlooks the fact that the lack of security is one of the issues of greatest concern to the Union's citizens.
I therefore voted against the report.
It is clear both from the debate and from most of the motions for resolutions that the idea is to draw parallels between Porto Alegre and the economic forum in Davos, on the grounds that both are looking for a better method of global governance. The facts of the matter are very different. Although some people tried to play it down and others tried to gear it towards system management or turn it into a meaningless debating club, the movement against capitalist globalisation raised its voice loud and clear against the imperialist war and global social injustice in Porto Alegre.
This movement did not come out of nowhere; it is linked to the struggle by the workers and the working classes and it draws on their experience and messages. It does not by any stretch of the imagination qualify as cross-class collaboration, as the Social Democrats would have us believe, on the grounds that the basic socialist/capitalist divide no longer exists. Nor can it confine itself to defending the rights of the developing world, now that the plutocracy has its sights set more firmly than ever on people in the developed world. The galloping escalation in the divisions within capitalist society will inevitably result in further radicalisation of the grass-roots masses, who are and always will be the force behind social change.
I voted in favour of the joint resolution tabled by the Left, which was in line with the social movement and against unbridled globalisation.
Our resolution was rejected - but only just - in favour of a Liberal-Conservative text which goes against the demands of those people who demonstrated at Porto Alegre and Davos.
Our European Parliament has once again confirmed that the majority of its Members are on the Right. We should not forget this when we come to prepare for the European elections of June 2004!
. (EL) The spread of illnesses such as HIV/AIDS and epidemics in the developing world has taken on genocidal proportions. Unfortunately, the international community is still addressing this issue with one eye on the interests of the big pharmaceutical multinationals. The European Union has recently taken a number of positive initiatives within the World Trade Organisation to allow underdeveloped countries to use so-called generic drugs to treat these all-out attacks on the health of their people. The European Parliament's resolution is an acceptable contribution in this direction.
I voted against the European Parliament's resolution on the next round of WTO agriculture negotiations, for two reasons.
Firstly, the resolution approves the general action of the Commission, which has agreed to undertake worldwide negotiations on the agricultural sector, with the prospect of accelerated liberalisation, even though the content of the reform of the European CAP will not be decided on until later. In other words, the Commission is trying to force our hand. Secondly, the negotiating offer submitted by the Commission on behalf of the European Union proposes that export subsidies should be reduced (which is acceptable given the harm that they can cause to poorer countries), but also that there should be an average reduction of 36% in our protection against imports. In other words, we would be dismantling Community preference just that little bit more.
What we should be doing, in fact, is to establish a general principle of regional preference, in which each country or group of countries has the right to preserve its agricultural model. In order to do this, we would have to remove agriculture from the WTO rules. Once again, the Commission is manoeuvring us, and one can only deplore the approval expressed by the French Government at the General Affairs Council on 27 January.
. (PT) The Commission's proposals on the WTO negotiations on agriculture, which were given unanimous approval by the Council, are a further step towards a substantial liberalisation of farm trade, which maintains the current model, based on promoting exports and insists on the idea that liberalising trade will help developing countries. This overlooks the fact that this approach accentuates food dependency and specialisation based on monoculture for export dominated by the developed countries' food multinationals.
Instead of further liberalisations, these proposals should take account of the injustices of the international trade system and call for the right to food sovereignty and security to be recognised, in other words, the right of all peoples to define their own agricultural and food policies. They should also advocate the right of all countries to ban the trade in GMOs.
The proposal exceeds the framework of Agenda 2000, which had already made excessive concessions to the detriment of small and medium-sized family holdings. Hence our opposition to any agricultural negotiations within the WTO, which has been giving a further boost to the concentration, intensification and verticalisation of production and in this way, to the elimination of thousands of small and medium-sized holdings, in particular in Portugal. It should be noted that from the outset this proposal makes the interim review of the CAP a precondition, which demonstrates the hypocrisy of some delegations within the Council.
The European Union's proposal for the WTO negotiations is not compatible with the objectives of the CAP. Admittedly the joint resolution reminds the negotiators of certain essential points on which they must not make any concessions, so as to protect individual countries' freedom of choice, whether it is a matter of guaranteeing their independence regarding supply or of determining their own agricultural models.
We do not, however, support it, firstly because the opinion of the European Parliament is no longer relevant once the Council has taken its decision and secondly because the resolution does not question the basis of that decision. How could we maintain farming activities over all the territories involved and protect designations of origin, while at the same time reducing support and opening up more borders, when we have no positive sign that our partners are ready to accept the proposed compensations and limits. Bringing world prices closer together, below the level of production costs, will offer no prospects, either to the countries of the South or to those of the North.
It is already possible to see that the current proposal, even though it is presented to us with no assessment of its consequences, will compel the European Union to adopt the principle of the decoupling of aid.
Mr President, item 66 of the document on European transport policy seeks to improve road safety. That is all well and good, very good, but when will we manage to beat the fog? In other words, when will we succeed in seeing through the fog and having fewer road accidents? Today, thanks to the progress of technology, we can even see in the dark, with special infrared glasses. Why do we not spend Europe's money on better research so that, at last, all motorists have fog glasses? Let us spend our money on this research too, which I am sure will yield positive results, making our roads safer and giving us a European transport policy which is truly the envy of the whole world.
Mr President, I have voted in favour of this report. In my own country, the issue of the White Paper on Transport is a matter for vigorous debate. The White Paper on European transport policy points in the right direction, towards the opening-up of the railway market, the revision of the guidelines and of the TENs, and towards taking enlargement - which is almost upon us - into account in the area of transport.
One of the White Paper's proposals is of enormous importance in view of something currently under discussion - the extension of the Austrian ecopoint system. A proposal for a framework directive to lay down the principles on which charges for the use of the infrastructure were to be imposed on all cross-border carriers was to have been presented as recently as 2002, yet, even today, we wait in vain for this directive on transport infrastructure costs, which is intended to at last facilitate a cross-subsidy, along Swiss lines, for the benefit of environmentally friendly means of transport and to pave the way for the transfer of traffic from road to rail.
Such a transport infrastructure costs directive will be a criterion against which our credibility and the much-invoked European transport policy can be judged. We need it urgently!
Mr President, the White Paper on transport is undoubtedly an achievement for which we must thank Commissioner Loyola de Palacio, because, for the first time, she has not just laid down market rules, but has proposed to us a proactive strategy in favour of a transport policy that promotes sustainable mobility and favours methods of transport which are non-polluting.
We welcome the fact that our proposals for a European loan to finance trans-European networks, which are currently at a standstill in the Council, have been included. However, in the final analysis we abstained from voting on this report for one simple reason: we believe that there will be no fair competition regarding transport in Europe without a policy of social and fiscal convergence.
The current fiscal and social differences between Member States, particularly on the eve of enlargement, are likely to lead to registrations being transferred, particularly where road transport is concerned, and this will distort competition and render ineffectual and obsolete our efforts to open up markets and to achieve modal transfer from road to rail.
We Swedish Social Democrats would issue this explanation of vote regarding the following items:
Item 66:
Increased cooperation on road safety between the EU Member States is very important. A new European authority must not take over decision-making from national, regional and local bodies, but could strengthen cooperation between the EU Member States and promote best practice.
Item 79:
We are not in favour of a European transport fund. There is a lot of money in already existing funds that is not used to the full. We are in favour, however, of the proposal to set up an inquiry into the development of new methods for funding major infrastructure projects of common European interest.
Amendment No 26:
This proposal is far too detailed. It does not fall within the scope of this report to lay down detailed regulations on speeds.
. (FR) The need for a policy to rationalise transport at European Union level is obvious, since the organisation of the railways and the major road and river routes at national level is so out of date, not to mention air transport. However, we need to be aware of the kind of policy we are talking about. The main concern of the report is to hand over more public transport services to the private sector, even though they are still public services, and the whole scheme involves proposals for subsidies and tax incentives aimed at private capital.
We totally reject this policy, in which the so-called rational organisation of transport is merely a trick. To base the operation of this sector, which is so essential to community life, on competition and maximum profit seeking leads to wastage, anomalies, lack of safety for users, and possibly even disasters.
A European transport policy should be based on the public service provided by the principal collective means of transport. Basic public transport services which are absolutely essential to the public should not generate private profits but should be organised on the basis of need.
Consequently, we voted against this report.
. (FR) Yesterday evening I had the opportunity to express my strong reservations about a White Paper and a report, both of which illustrate the gulf between the objectives sought and the means used to achieve them, not only in the field of transport but also in many other fields in Europe.
Today, at voting time, there were still 'margins of uncertainty' regarding the possible adoption of certain amendments, in particular those tabled by the GUE-NGL Group.
Those on the Right united against them, very often with the support of the Socialists. I therefore voted against a report which does not respond to the serious issues at stake in terms of regional planning, the environment and social matters.
- (FR) I heard a Member talking about a 'revolution in transport culture', and I say yes to that. Yes, we should encourage the development of clean transport systems, yes we should limit road traffic, and yes we should have a European transport policy which contributes to economic and social cohesion. However, there is one thing that we must not forget: there are real geographical and cultural differences between States, which explain the history of the transport systems of each one of them, and Europe should not seek to erase these differences.
For example, in France there is great diversity between the various landscapes, especially in mountain regions and rural areas. If we want to treat our citizens fairly, wherever they happen to be in France, or in Europe for that matter, we cannot think dogmatically, as the Commission has done in its proposal.
This proposal is lacking in pragmatism and does not take sufficient account of disparities in treatment at local level. When I see the flagrant lack of infrastructures in certain geographical areas, when they are already isolated, depopulated and abandoned, I cannot accept the guidelines set out in this White Paper, which continues to address only liberal concerns.
(Explanation of vote abbreviated pursuant to Rule 137(1) of the Rules of Procedure)
- (FR) I voted in favour of the report. Transport policy is essential, both for economic development and for the preservation of the environment and of our living conditions, and this means that we have to take the long-term view.
Improving the quality of transport means increasing the alternatives to road transport, in particular by giving support to rail transport and effectively implementing north-south links (Rhine-Rhone-Mediterranean via the Frankfurt/Lyons/Perpignan/Barcelona axis) and European interconnections (Lyons-Turin,?). In this field, political willingness on the part of governments is sometimes lacking.
Improving the efficiency of transport also means paying special attention to trans-European navigable waterway networks. All too often these projects are prevented from being implemented. Improving transport safety also means preventing foreseeable bad weather conditions from blocking roads and airports, leaving people to fall back on their own resources owing to the lack of sufficient capacity to react to such situations, and the lack of equipment or of efficient warning systems, even when the appropriate technology exists.
Finally, I am not in favour of the creation of a European road safety agency. I do not think that we can solve the problems we are currently encountering by multiplying structures of this type.
(Explanation of vote abbreviated pursuant to Rule 137(1) of the Rules of Procedure)
- (DA) The members of the Group of the European Liberal, Democrat and Reform Party in the European Parliament voted neither in favour of, nor against, the first part of Amendment No 19. The ELDR Group is in favour of an environmentally friendly plan for traffic through the Alps, but such a plan must support the development of environmentally sound transport. That is not emphasised in the proposal.
. (EL) The Commission proposal and the report follow up and flesh out the policy set out in the White Paper on competitiveness, advocating the full liberalisation of the transport market.
The ultimate aim is to increase the return on capital. Proclamations about safe transport and environmental protection are cancelled out by the philosophy of all-out, unaccountable competitiveness.
The report welcomes the fact that a good deal of progress has been made with regard to liberalisation and competitiveness in transport.
Using demand as its criterion, it highlights the advantages of road transport and focuses on the creation of high capacity north-south and east-west corridors. At the same time, it insists on the need to privatise the railways as a precondition for making them profitable. It also supports market access to port services and stresses the need for a uniform taxation and costing policy for transport.
The Commission and the report are indifferent to the impact this policy has and will have on the standard, safety and cost of transport to the general public.
It supports the single European sky, the abolition of national FIRs and flexible civil and military use of airspace; in conjunction with the general border changes taking place in the area as a whole, this spells danger for the security and national independence of countries such as Greece.
. (PT) I congratulate Mr Izquierdo Collado on the excellent report he has drawn up on the Commission White Paper entitled 'European transport policy for 2010: time to decide', which I fully support, in particular his call for the issue of the growing liberalisation of the transport sector to be accompanied by guarantees, investment, mobility, subsidies, price support and maintenance of services for remote and island regions.
In this context I should like to emphasise that, due to the importance of transport for the development of the outermost regions, the European Parliament must, within this process, defend the commitments given to the outermost regions in the Treaty of Amsterdam, thereby contributing to economic and social cohesion in Europe.
I should also like to point out that the safety of transport cannot be made conditional on its profitability and that, where the safety of road transport is concerned, I fully share the aim laid down by the Commission to achieve a 50% reduction in the number of road deaths by 2010, (totalling 20 000) and I support the proposal for the Community-level implementation of evidence-based measures that will enable this target to be achieved.
. (PT) The increasing attention paid to road safety represents added value for Portuguese interests. In fact, the adoption of this report will enable many problems experienced on Portuguese roads, and in particular on some roads in the Algarve, to be solved. Creating a European Road Safety Agency, as proposed in this report, seems, in my opinion, to be of enormous importance, particularly to 'speeding up developments in road safety and providing access to road safety data and best practice information across the EU.'
Furthermore, I think that the European Transport Fund, another of the measures proposed, is an important pillar for the proper development of infrastructures for roads, railways, maritime routes, river and sea ports and airports, in the aim of creating a European network of balanced and sustainable infrastructures.
For all of these reasons I am persuaded to vote in favour on this matter. This report is based on a premise that is good for my country, since it seeks to launch new initiatives to improve access in the outermost regions.
. (PT) It is absolutely crucial that we adopt a realistic approach to this matter. Firstly because of the distant horizon of 2010, the deadline set by the Commission White Paper is directed and secondly, in light of the practical difficulties of implementing a very broad range of measures with meagre resources. This will be a good way of giving the Transport Policy the solvency and credibility that it needs.
With regard specifically to freight transport, I have for a long time maintained that priority must be given to restoring rail transport and to developing short-sea and inland waterway shipping, rather than to the excessively overcrowded roads. Many of the problems of concern to the rapporteur, such as road safety, the prevention of bottlenecks, mobility and environmental protection, will be significantly alleviated by action designed to achieve this new balance, favouring the modes of transport that are most heavily penalised today. Internalising external costs, such as environmental costs, can also play a major role in this correction, obviously most heavily penalising the most polluting and most redundant forms of transport, which are also those most likely to cause bottlenecks.
These are my reasons for voting in favour of the report.
I have voted against the report, which has been adopted by 406 votes, with 95 votes against and 33 abstentions.
I object to the fact that the European Parliament has voted (by 344 votes, with 185 votes against and 12 abstentions) in favour of the proposal to set up a new European authority for road safety issues. Road safety is a very important responsibility. Every year, many thousands of lives are claimed on European roads. Setting up a further EU authority is no solution, however. What, rather, is required is more stringent monitoring of the ways in which the road traffic regulations are complied with.
The EU is weighed down by a significant bureaucracy which swallows large sums of money. National authorities now already exist with the task of promoting road safety - in Sweden's case, the National Road Administration in Borlänge.
Nor can I support the decision to set up a new European transport fund, as approved by 368 votes, with 145 against and 13 abstentions.
The proposal is in danger of causing Member States with currently high road standards indirectly to be forced to pay money to countries whose roads are of poorer quality. The Southern Europeans would see in a new transport fund an opportunity to request funds to improve neglected roads at a time when funds from the regional and cohesion funds will, to a greater extent, be going to the new East European Member States. A European transport fund could easily lead to countries' deliberately according less priority to their national investment in roads in order, instead, to request funds from the common European budget.
. (PT) Transport is an essential sector of undeniable strategic importance for sustainable development and for economic and social cohesion throughout the Union because it transcends the economic and union interests of the sector and its quality affects the entire Community.
We fully support the railways within the Union's transport system and call for top priority to be given to urgent changes to the terms governing its expansion, nature and adjustment to market conditions. We advocate the responsible liberalisation of European railway management.
We support the institutionalisation of a European Transport Fund.
Mr President, a key aspect of the roll-out of third generation mobile communications is the protection of children. The mobile revolution could greatly increase their vulnerability to predators. We need strong action and strong recommendations from the Commission in this area.
The importance of the precautionary principle should not be ignored either, given possible health problems. What are the effects of electromagnetic waves on the human body? Scientific research is continuing in this area. Specialists are asking questions. It is essential that we consult medical organisations on this question.
3G relay masts must be positioned with due regard for the environment. Third generation requires between 4 and 16 times as many masts as second generation. Hence the need for mast-sharing and for the Commission to take full consideration of the environment in its proposals.
Mr President, I am starting to feel the pangs of hunger so I will not deliver an explanation of vote this time.
- (FR) While supporting the Auroi report and the work of our rapporteur, throughout the debate I have felt the need to point out that, in the field of mobile telephone communications, if we applied the precautionary principle we would stop using portable telephones altogether.
It is easy to see why. Well then, let us at least ensure that proper research is carried out with a view to limiting the potential risks of this technology, and let us very quickly prohibit the most suspect installations or materials. Let us not wait for another asbestos-type crisis to make us aware of the dangers that are threatening us.
. (PT) The potential delay in implementing third-generation mobile communications networks and services is today a major risk factor for a sector that has been considerably weakened by the bursting of the speculative bubble in the USA, which could have a knock-on effect on the communications and information technology sector and hence on the economy in general, given this sector's influence on telecommunications, and particularly on mobile communications, in some Member States.
This situation is largely due to the great expectations raised for the sector's development and to the enormous financial sums obtained by some Member States by auctioning UMTS licences. Consequently, these States are now considering adopting unilateral aid to 'rescue' this sector from a situation of considerable debt.
In addition to this risk factor, we must consider the issues of equal access for citizens to third-generation mobile communications, content-related issues, specifically in terms of public service provision, the consequences of the further liberalisation of the sector and the effects of radiation from the electromagnetic fields created by mobile phones, making it crucial to extend scientific research in this field.
Mr President, I cannot refrain from delivering this explanation of vote. The document is entitled: 'eEurope 2005: An information society for all'. For all? For absolutely everybody? Mr Silvio Berlusconi has issued a letter giving money to students to buy computers. What about pensioners? I would like pensioners not to be overlooked in this information society. I propose that, when pensioners draw their first pension payment, together with this first pension payment they should be given - and I stress, given - a computer, so that they too can enjoy the benefits, the marvels and the joys of information technology.
. We are all aware that for the European Union to remain competitive we must take full advantage of the new information technologies that are coming on stream.
That is the core of the Action Plan for eEurope 2005 guaranteeing widespread availability of broadband networks throughout the EU. It also seeks to ensure the widespread use of the Internet through eGovernment, eLearning, eHealth and eBusiness initiatives.
I represent a peripheral part of the European Union - both the western and border county regions in Ireland.
It must remain a central European policy that the benefits of new technologies extend equally to all urban and rural parts of Europe.
If access to these new technologies is not available, investors will locate their companies where the best available technology is.
On issues such as information technology, there is the principle known as universal access.
The cost of access to the internet must be the same whether the user is living in a rural part of Ireland or in a capital city in the European Union.
We must do more to promote a dynamic e-business environment, and ensure that small and medium sized companies take full advantage of the new evolving technologies to meet that objective.
. (PT) I welcome the fact that the European Parliament has dedicated itself to a plan as important as eEurope 2005, in the aim of enabling the Member States to develop their online skills in the sectors of public administration, by modernising public services in order to guarantee universal accessibility; education, specifically the aim of guaranteeing broadband access for all educational establishments; health, by providing online health services to the population, and broadband data networks between the various points of healthcare provision, such as hospitals, laboratories and homes; and 'business', obviously not forgetting issues involving the technical means necessary to achieving these aims - extending bandwidth and multiplying channels - and the sensitive issue of the security of information.
Despite the fact that there is generally consensus amongst Members on this issue, I think it important to register my vote in favour of this report.
. I and my fellow British Labour MEPs do not support any amendments critical of the auction system for allocating radio spectrum. It was always clear, from both the Council and the Commission, that Member States had the choice of the system to allocate radio frequencies. The UK quite properly chose the auction system, and we do not concur with the criticism of this contained in these two reports.
. (PT) I have voted in favour of this report, and I agree, therefore, with the conclusions reached by the competent parliamentary committee on its content. I felt I should give my unequivocal support to promoting the skills - especially the technical and logistical skills - of the Member States, in order to achieve the aim proclaimed at the Lisbon and Santa Maria da Feira European Councils and later at the Barcelona and Seville Councils, to make the European Union the most competitive society in the world and in this respect at the forefront of the 'world information society'.
This report must also be seen as forming a link with the Van Velzen and Khanbhai reports, because, as it states, a new era of high-quality content must be promoted, in which the Member States must have a special say and their own contribution to make.
I therefore consider establishing priority action frameworks to promote online skills, as the report suggests, to be of the utmost strategic importance, especially in public administration, by modernising public services in order to guarantee universal accessibility; education, specifically the aim of guaranteeing broadband access for all educational establishments and health, by providing online health services to the population, and broadband data networks between the various points of healthcare provision, such as hospitals, laboratories and homes.
. (EL) The prospects and expectations of Lisbon are, unfortunately, a far cry from the situation on the ground in Europe. Europe has not only failed to take the lead in the most important technologies; it is still as far behind the USA as it was before, growth has slowed, unemployment has risen, new sciences are finding it hard to break into the market and regional disparities persist. Unfortunately, the summit Council does not appear to have a cohesive programme or proposals and the proposals by the leaders of France, Germany and Great Britain are confined to the industrial sector. The Spring Summit will need to set out new priorities, tailored to the current climate of economic recession and international tension, which include relaxing the Stability Pact criteria, tax incentives to boost labour intensive activities, special incentives to help regions lagging behind in the new technologies, joined-up interventions to upgrade the education system and monitoring the implementation of eEurope objectives in each Member State.
. (PT) This resolution on preparations for the 2003 Spring Summit, which highlights the urgent need to re-establish credibility and to implement the Lisbon Strategy in order to improve the European Union's economic and social model by 2010, warrants support despite the fact that Europe's current political and economic climate is substantially less favourable than the climate that served as backdrop to the Lisbon European Council of 2000.
We need to restore confidence in the Lisbon Strategy and to implement its aims. In order to achieve this, a roadmap must be drawn up for its monitoring and for legislative commitments to be smoothly transposed into national legislation.
In the context of employment and social affairs, the crucial role of the social partners must be emphasised. Furthermore, the Member States must adopt measures that will enable the most disadvantaged social groups to be better integrated into the labour market, investment in basic and ongoing education and training as a factor of vital importance to individual and collective progress. These measures must also combat undeclared work and poverty and social exclusion.
We must furthermore improve the system of the mutual recognition of qualifications, in order to encourage greater and better mobility.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. (FR) The agenda for the European Council this coming March, which has just been presented to us, includes so many economic and social priorities that it is bound to give rise to confusion. We believe that it will have three negative effects in particular.
First of all there is a complete lack of visibility in the eyes of the public, particularly since many of the subjects that are regarded as priorities at European level are really of very secondary importance to our fellow citizens. Then we are being sent a subliminal message which we do not accept, namely that the European Union is a super-state which has its finger in every pie. Finally, and most importantly, ineffectiveness is guaranteed, because faced with so many priorities, action on the part of the Union and of its Member States is bound to become fragmented.
As I said during the debate, many of the measures proposed are extremely interesting, but we ought to concentrate on certain central selling ideas. The European Union should not add an additional cumbersome and restrictive level of management. It should remain flexible and differentiated. It should make life easier for Member States on the international stage, by helping them to limit immigration and to fight, within the WTO negotiations, to enable us to retain our security and the identity of our societies.
. (FR) When I spoke this morning I asked that this summit should not turn out to be a mere catalogue of good intentions and that the objective of full employment, with all the consequences that that implies, should become more or less the sole objective from which all the rest are derived.
The resolution which was voted for and signed by Members on the Right and belonging to the PSE, was not acceptable, particularly since the votes had 'liberalised' it even more.
I therefore voted against it.
. (IT) We would like to express our satisfaction at the proposals and at the commitment of the Presidency to the events ahead of us, and point out that a rapidly developing society brings cases of social exclusion as well as general prosperity. A policy which caters for the weakest is the hallmark of a civilised human community which has to meet the needs of the weakest too.
We must preserve the family and the right to a dignified life as basic values, activating instruments to ensure equal access to education and work and preventing the spread of child pornography and all physical and moral violence.
We must be more mindful of the environment, food security and animal rights, for these are issues related to quality of life.
We need to prevent practices such as female genital mutilation which damage physical integrity and personal dignity.
We need framework rules requiring each country to establish basic salaries and pension, health and welfare systems which reflect the true cost of living, and we need to bring about the effective participation of employees in enterprise profits and gain.
Ladies and gentlemen, that concludes the votes. The sitting is suspended
The next item is the statements by the Council and the Commission on the situation in Iraq.
Mr President, Commissioner, ladies and gentlemen, there is no need for me to emphasise how crucial the next few days are going to be for the situation in Iraq. There is now a common awareness that time is running out and the view is being expressed that political decisions are being anticipated by events and developments, which are taking on a momentum of their own which may well inevitably result in open conflict with Iraq.
May I say that I do not subscribe to this view. To my mind nothing, least of all war, is a foregone conclusion. There is always room to stay calm and maintain peace, and politicians have a duty to do everything they can and to exhaust every possible avenue before deciding to go to war. You all know the ins and outs of the Iraqi crisis; there is no need for me to describe it in detail.
I should just like to round up a number of recent developments. One, the conclusions of the General Affairs Council held on 27 January, setting out a number of principles behind the policy of the Fifteen on Iraq. Two, the Presidency's demarche to Iraqi missions in Athens, Brussels and New York, making it perfectly clear that Baghdad urgently needs to comply fully, immediately and unconditionally with Security Council Resolution 1441. Three, the American Secretary of State Colin Powell's presentation to the Security Council on 5 February of evidence that Iraq still has and is continuing to hide weapons of mass destruction. Four, President Bush's announcement of a new Security Council resolution authorising the use of violence. Five, the recent decision by Baghdad to allow a number of scientists to be examined in private by the international inspectors and to allow flights to use Iraqi airspace and, finally, the new progress report by the international inspectors on their work in Iraq, due on 14 February. These events which I have picked out are not particularly encouraging. However, the latest moves by Baghdad do, I think, give us cause to hope that, provided the message is clear, there may be room for it to comply fully with Resolution 1441.
I should like at this point to emphasise that the Presidency's basic priority is to work towards a peaceful resolution of this dispute and we hope that efforts by the United Nations will have positive results. We believe that Iraq must respect and duly apply the Security Council resolutions and we believe that the Iraqi crisis is determined by three basic parameters: respect for the international legal order and the territorial integrity and sovereignty of each country, respect for human rights and greater peace, stability and security in the area. It is precisely within the framework of these parameters that the Presidency is hoping to give Europe a strong, united voice, and it will make every possible effort to deescalate the crisis and find a peaceful solution. That is why the General Affairs Council was so keen to distil the European Union's common principles in its conclusions on 27 January, in which it stresses that: first, the European Union's goal remains the complete disarmament of Iraq's weapons of mass destruction; secondly, the Iraqi authorities must provide the inspectors, without delay, with all the necessary information and must engage in active cooperation with the international inspectors; thirdly, the work of the international inspectors has our full confidence and support and we welcome their intention to continue and intensify their operations; fourthly, this is Iraq's final opportunity to resolve the crisis peacefully and Iraq must comply fully with Resolution 1441; fifthly, the responsibility of the Security Council in maintaining international peace and security must be respected.
These core conclusions were the main thrust of our demarche to the Iraqi missions in Athens, Brussels and New York. We formulated a common approach and codified the main points of that approach, which are complete disarmament of Iraq's weapons of mass destruction, exhausting all avenues for resolving the problem peacefully, full compliance with Security Council resolutions, active cooperation on the part of Iraq, support for the work of the inspectors and respect for the role of the Security Council. Obviously, there is no need for me to point out that if Iraq engages in any further obstruction, it will be responsible for the consequences and subsequent developments, given its delaying tactics and total indifference towards compliance with the Security Council resolutions.
Ladies and gentlemen, one question that arises is the significance of all these recent events in connection with Iraq to an internal dimension of the European Union. I refer to the common foreign policy and defence policy. There has been a great deal of debate over recent years and recent months and a great many stands have been taken by important public figures and governments, by Europe, by the European Parliament, by independent think tanks, about the importance of developing the common foreign policy and defence policy in the Union. The time has come when action will show if all these ambitious stands have any real substance or if that is not the case at present. We hope it will not be the latter. We also believe that this is a difficult process and will of course take a long time; on the other hand, however, Europe needs to take a number of decisions today. It needs to safeguard its unity, it needs to safeguard its role on the international stage, a role which may not be steeped in military power and high-profile leadership, but which has achieved eminent results over the last fifty years. To underestimate them is to misinterpret history.
Ladies and gentlemen, the chief international weapons inspectors, Dr Hans Blix and Dr El Baradei, returned from recent contacts with Baghdad with a degree of optimism. They are due to submit their next progress report to the Security Council on 14 February and we await it with serious and evident interest. The Presidency has decided to convene an extraordinary European Council at the beginning of the following week, on 17 February, in order to assess the situation and try and bring about greater convergence on the Iraqi crisis. A great deal will depend on what the inspectors have to say in their report. If it is at all positive, this may affect the overall situation accordingly, whereas if there are still serious unanswered issues or questions, a major effort will have to be made to convince Baghdad that it needs to comply absolutely and definitively with Resolution 1441 if it wants to avoid war. However, either way, Europe will need to take an ordered approach to the developments outlined and to formulate a common position which will consolidate its credibility and allow it to play a fundamental role. President Prodi referred this morning to the importance of this process. As things stand today, at this particular juncture, it will not be an easy task, but it is a necessary task. I trust that the common values that unite us will make it both easier and more feasible.
What are our expectations of the summit on 17 February? We expect a sober appraisal of all the assessments presented, we expect a considered approach to the repercussions of any decisions taken on Iraq, we expect confirmation that the European Union has no intention of abandoning diplomacy and policy as tools for resolving international crises before until every possible avenue has been exhausted, we expect support for the role of the United Nations as the basic institution and system in international relations, we expect a decisive stand on the application of UN resolutions by Iraq, we expect a bold decision that Europe as a concept and our common foreign and security policy will not be marginalized the first time its credibility is seriously tested. We also expect a decision on every initiative in every direction which might help bring about peace, deescalate the crisis, disarm Iraq and avoid unnecessary suffering. Generally speaking, we are looking for a reason to believe that Europe can create its own approach and win over its trans-Atlantic partner, the people of the Middle East and public opinion in general, and break the cycle of escalating tension which is giving rise to insecurity, uncertainty and anxiety in large sections of the global system.
To close, ladies and gentlemen, we need to answer the question of whether or not we can achieve convergence. My reply is that I do not know if we can, but that we must try, we must find a way. And we must exhaust every possible avenue in order to do so. When it comes to Iraq, it is not just issues concerning Iraq, the danger of the use of weapons of mass destruction or the balance of power in the region that are at stake. The credibility of the European Union, its interests, its role and its prospects are at stake. The Greek Presidency considers that these are achievements that must be protected and strengthened. And that applies both to the Fifteen and to the 10 new Member States. We need unity in the European Union. And behind or alongside unity there is solidarity. And solidarity does not just mean the Structural Funds; it is a horizontal concept. If it is undermined, its ramifications will be crucial for everyone in Europe, for each country individually and collectively for the European Union.
Mr President, at this crucial time in the effort to achieve the disarmament of Saddam Hussein's regime in Iraq, and when the risk seems to be increasing that he has still not fully understood the need to disarm, I welcome this opportunity to share with you our views of the situation and the role which Europe should play.
What is crystal clear is that Iraq needs to cooperate more willingly and intensively both in form and in substance with the inspectors, if war is to be avoided. Some encouraging signs of cooperation emerged recently, as a result of Mr Blix's and Mr El Baradei's mission to Baghdad last weekend. We will have more indications on the extent of Iraq's cooperation next Friday when the chief inspectors report to the Security Council.
We are about to face another crucial point as regards whether Saddam is ready to disarm or not. Beyond any possible speculation, it is easy to imagine that we will still be in a somewhat unclear situation open to different interpretations. In any case we have to stick to the inspectors' assessment, bearing in mind that war must remain the very last resort.
The preservation of the UN Security Council's role, and of the primacy of international law, must remain our basis if we want to maintain a credible system able to guarantee peace and security. The recent resolution voted by the European Parliament expressing its full support for a multilateral approach gave a clear message in this direction.
As confirmed by recent events, we all know that the Member States have quite diverging views on this issue, and that achieving a common position on this issue is a huge challenge for the European Union. The EU in fact looks weaker and more divided than ever. These differences are not the product of some minor institutional inadequacies in the architecture of the European Union. We already have a High Representative entrusted with the responsibility of speaking on behalf of the European Union. The differences are honest and real, and therefore demonstrate that a more fundamental change is necessary if Europe is to achieve a true Common Foreign and Security Policy. This is a moment of truth. Anything short of qualified majority voting will not be a solution. This lesson should be kept in mind in the present institutional and constitutional debate. In any case the need now for internal clarification is strong, and in this regard we welcome the Presidency initiative calling for an extraordinary summit next Monday, in an attempt to get Europe to speak with one voice, defining the European position in view of the most recent events.
It is not up to the European Commission to speculate on hypothetical possibilities or the future course of action. Many scenarios are still possible - including the likelihood of a military attack. Yet our major responsibility at this point is to give absolute support to the Security Council. Needless to say, in parallel, each of us needs to work on what to do in case things do not go as we wish.
Let me now turn to the humanitarian aspects of the crisis. The humanitarian situation in Iraq is already precarious after 20 years of degradation deriving from a long war with Iran, followed by the Gulf War and 10 years of international sanctions. The European Commission, through ECHO, is the largest external donor to Iraq outside the 'Oil for Food Programme' (which is funded with Iraqi money). Over the last ten years ECHO has provided EUR 156 million worth of humanitarian aid to the population in Iraq.
In June 2002 ECHO approved a global humanitarian plan of EUR 13 million which focuses on the health and water and sanitation sectors in order to complement the 'oil for food' programme. The operations from this funding will run until summer 2003.
For 2003, ECHO has earmarked EUR 15 million to continue this established - more or less 'normal' - humanitarian operation in Iraq. It is estimated that over 7 million Iraqi people benefit from ECHO's assistance.
Eventual military action against Iraq would further worsen the living conditions of the Iraqi people, and in particular of those of the most vulnerable civilian population groups. A military attack might have humanitarian fall-outs in the whole region, with movements of refugees and also quite possibly negative consequences on the Israeli-Palestinian conflict.
The Commission is going through studies and analyses right now, looking at contingency measures in case of a conflict. ECHO is maintaining very regular and close contacts with all key humanitarian partners and notably with the UN agencies: OCHA, UNICEF, UNHCR, WHO, WFP, the Red Cross - both the ICRC and the IFRC - and NGOs in the region, and it is also important to maintain close contact with UNHRA.
ECHO has recently sent two missions to Iraq and neighbouring countries in order to assess the current humanitarian situation and security measures for staff, and to monitor the preparations by different humanitarian agencies in the event of a conflict in Iraq. This is in order to be able to react quickly to any change in the humanitarian situation. These missions also looked into the security measures envisaged for relief workers and humanitarian operations - evacuation plans and other such difficult issues.
A strict separation must be maintained between military action and humanitarian assistance to make sure that delivery of aid is possible. Humanitarian assistance has its own rationale and objectives. It is based on the needs of the civilian populations and allocated solely in proportion to these needs.
Neutrality and impartiality are crucial for having access to populations and a condition sine qua non for the security of relief workers. Delivery of humanitarian assistance by or assisted by armed forces is not desirable. It should in any case be closely coordinated and decided by the humanitarian organisations which have the necessary mandate, know-how and experience. These are the guiding principles for our assessments and for our possible action in the area of humanitarian aid if a conflict breaks out.
Mr President, on a point of order, we are facing a threat to world peace. This is a most serious situation. This Parliament proves its utter irrelevance by having a two-hour-only debate to discuss this matter with no possibility to 'catch your eye', thus allowing a limited number of Members only to make a contribution.
If this Parliament is to be relevant, it has to allow more time for all points of view to be expressed. It is unfair that it is limited only to the leading players in Parliament and that ordinary Members do not have an opportunity to contribute.
I suggest to colleagues who have concerns in that regard that in the first instance, when we work on setting the agenda in the Conference of Presidents, that is the appropriate place to put it forward. This is our second substantial debate on this subject in recent weeks. It will not be our last. I hope that the diversity of opinion in the debates we have will find the capacity to express itself.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, the European Union and the North Atlantic Alliance face the prospect of their unity being shattered. Even though Europe is a sad sight to behold, there is an opportunity in every crisis, and so we should not be saying that a common European foreign and security policy makes no sense, or that it has failed; rather, we have to redouble our efforts in order that our foreign and security policy may indeed be shared by all of us.
Any such policy must be founded on clear analysis, that analysis being that it is Saddam Hussein who is the problem, at the head of a regime of terror founded upon crime, terror and murder. Commissioner, Iraq is in fact a rich country, but its dictator has plundered it. So anyone who sees the USA as the problem is confusing cause and effect. It is the Iraqi dictator who is the problem.
Our group is of the very decided opinion that weapons of mass destruction in the hands of Saddam Hussein are a menace to the region and imperil the peace of the world. It is under the UN's aegis that disarmament must take place; it must be peaceful if at all possible, and, if that proves impossible, military means must be employed. Responsibility for whether it happens peacefully or by military force lies solely with the Iraqi dictator Saddam Hussein.
(Applause)
Let us just remind ourselves of the chronology of events. At the heart of disunity within Europe and across the Atlantic is the self-isolation of the Federal Republic of Germany, for which its present Chancellor must bear responsibility.
(Applause from the right, heckling)
The German Federal Chancellor, by isolating Germany - whatever reasons he may have had for doing so - during a federal election campaign, in which he said, 'No matter what the UN does, we will never take part in it!', took the pressure off Saddam Hussein; he acted in an anti-European way, for one needs to speak first to the Europeans before coming out with utterances with such implications at public election rallies. He gave a complete repeat performance in the elections to provincial assemblies, but it brought him no success in terms of votes.
We then come to the second chronological element, the Franco-German declaration at the celebrations of the Elysée Treaty. Speaking in terms of political psychology - and I do so for the benefit of our French friends in particular - this gave the false impression of the French position now being identical to the German one. The French were always much more sophisticated, but that was the political impression that was given.
Then came the statement by the eight states. I am speaking for our group when I tell you that we regret this way of going about things, which bypasses the Community process, and that we cannot endorse it. In essence, the statement does meet with our approval, however. It was also necessary in order that we might send out a signal of friendship to our American partners.
(Applause from the centre and from the right)
We are now faced with the question of what is to happen next. I recommend that we give thought to how we understand our relationship with America. If we understand European unity in terms of opposition to the United States of America, then we are building Europe upon sand. Rather than that, we want a partnership between the European Union and the United States of America, a partnership founded on cooperation between equals and on multilateral partnership.
There are also, of course, things that we demand of our American partners. We do not think it right that the American administration under President Bush tends to see the USA's relationship with Europe in bilateral terms, in other words, Washington and Paris, Washington and London, Washington and Rome, Washington and Madrid, Washington and Berlin and so on. We have to define the relationship between the USA and Europe in such a way that Europeans can take common action and also in such a way that the European institutions are the American administration's partner in negotiations.
(Applause)
For if we do not build this partnership of equals with America, that also goes against America's interests, as we now see, as European disunity has consequences for the North Atlantic Alliance. The American administration and President Bush should also recognise the value of European unity, which is also in the interests of the United States of America.
If we in Europe were to revert to forming axes as we once did, then both our group and I would consider this a perilous road to go down. Just imagine - and I will not use the word 'axis' - that there were to be, as seems at present to be taking shape, something like two common positions, with Paris, Berlin and Moscow on the one side and London, Rome, Madrid and Washington on the other. If Europe were to present itself thus to the world, it would be a nightmarish sight. That is why we have to act within the framework of the Community. All the things we are doing now have to be done on a Community basis.
That, Mr President-in-Office of the Council, is why our group supports your decision to call a summit meeting of the Heads of State and of Government.
Let me say just a word or two on the subject of Turkey. If our Turkish partners ask us to involve them in planning and to supply them with weapons for their defence, I do not believe that we can refuse such a request, such an entreaty. I hope that we will also achieve a result on this issue.
(Applause)
My wish for the Presidency of the Council next Monday is for three things to be achieved: a European common position, the bridging of the deep gulf between us and the United States, and the sending of a signal to the Iraqi dictator that he must disarm. It is to be hoped he will be brought to do this by peaceful means and under the guidance of the United Nations!
(Loud applause)
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, the greatest achievement of European construction is the fact that for half a century we have broken the pattern of war, replacing it with peace and a shared destiny. The European peoples do not just co-exist in the Union, but we share a destiny in brotherhood and mutual tolerance. And we are still constructing Europe, with difficulties, but the united Europe is not the old Europe of endemic civil wars between us nor the new Europe which was preached by fascism and Nazism. At this time much more unites us than divides us. We all want peace, we are all against bloodthirsty dictators and we all want to see the disappearance of weapons of mass destruction.
In families - and in the Union - there can be moments of tension, but we must be able to overcome them through solidarity and mutual compromise. The approach which can unite Europe is the mandate of the United Nations, respect for international law and the continuation of the inspectors' work. We are not condemned to war; we must work to give peace a chance.
In this context, Mr President, ladies and gentlemen, we in the Group of the European Socialist Party support and welcome the correct and timely initiative of President Simitis: we must do everything possible to find a common position and overcome the disagreements within the Council and also with the candidate countries, who are already members of our Union.
I would like to correct Mr Poettering on a point relating to the isolation of the current German government. I would like to remind him that the first government of the German Federal Republic since the war to fully assume its responsibilities in the international field was the Socialist/Green coalition of Chancellor Schröder. Before that there was nothing more than passivity. Therefore the Schröder government is not isolated, it is in good company.
From the point of view of our responsibilities as the European Parliament, we were significantly united in the resolution approved in January by a large majority - from which, curiously, the Group of the European Peoples' Party (Christian Democrats) and European Democrats withdrew at the last moment, after having negotiated it. My Group would ask the President to use the resolution as a guide for his speech on Monday, in which we urge him to make a solemn appeal and to insist on the need for the United Nations Security Council resolutions to be fully applied and complied with, to express opposition to any unilateral action and to consider that a preventive attack does not conform to the United Nations Charter, and that he also urge the Council and the Member States to take the initiative of proposing to the International Criminal Court that the Iraqi leader is responsible for war crimes and crimes against humanity.
In this regard, it is important to point out that at this time we must not anticipate events. The military machine must not be allowed to take on its own dynamic, leading us into war, the war is still avoidable and the United Nations Organisation is still necessary.
The geopolitical effects of action adopted unilaterally outside the framework of the Security Council would be catastrophic not only for Iraq but for the whole of the Middle East, with unpredictable consequences. We must not forget that Iraq, despite everything, is still a secular and religiously pluralist regime, which is important in view of the situation of increasing fundamentalism. We have heard the Commission's report on the humanitarian issue - and I thank Commissioner Nielson - which also points out the risks involved in this.
We must therefore carry on supporting the inspectors, insisting that Iraq comply with the resolutions of the Security Council without allowing it to make any excuse or evasive response. In this context, the inspection chiefs have noted that it is a positive step that Iraq has agreed to allow surveillance flights and is cooperating. At the moment, the international community has put is faith in the inspectors. They must continue their work and we must support them.
Finally, Mr President, since 11 September we have insisted on the need to coordinate efforts with the United States and we have expressed our solidarity with this great country in the fight against the threat of international terrorism. This is not only a result of our historic gratitude and friendship, arising from the role of the United States in favour of European democracy in the two world wars. The issue today is not the extent to which we are friends on paper with the United States. We are in disagreement - and this must be said - over the doctrine of preventive war. We are even more in disagreement and we totally reject the unfortunate comments of the Secretary of State, Mr Rumsfeld, in Munich last week, insulting a European country and not explaining the thing he should explain: why, as Secretary of the Reagan administration, he went to Baghdad to give weapons of mass destruction to his then ally, Saddam Hussein. This must be explained.
(Applause)
Mr President, I will end by saying that we are friends and allies who behave like genuine friends: we say what we think. We are allies of the United States as a result of shared historical responsibilities and principles. We must fight to give peace and hope a chance. We are not condemned to the disaster of war and mass destruction, and we call on President-in-Office Simitis to speak on behalf of a Europe with one harmonious voice next Monday.
(Applause)
Mr President, it seems hard to believe that the disunity of the world community as a whole, and the European Union in particular, could reach a lower point than when the 'gang of 8' prime ministers signed their ill-judged letter backing the USA on Iraq. But we are now plumbing new depths of public bickering, with the splits spreading from the UN and the EU to include Nato. Anarchy reigns in our international institutions, and that only provides comfort to Saddam Hussein.
If we are to prevent these fissures becoming a chasm, our governments must draw back from their quarrels, return to first principles and move forward on the basis of what unites them. The United Nations, Nato, the European Communities - these institutions have served us well, and they are too valuable to be abandoned in the face of current differences of approach.
And if that requires America to show a little patience, that is no bad thing. Public opinion in the US is less united than President Bush pretends - over a third still want a new UN vote to authorise any conflict, and almost a quarter do not want US troops to be sent to Iraq at all. When a former president pleads for patience, and leading Democrat Senator John Kerry hopes for an America: 'where military might is not clouded by our need for oil', is there really bipartisan backing for President Bush, to give him the credibility he needs?
Democracy can be difficult, and building support for a position often takes time and good arguments. But it is better to take the time to do it and get it right than to launch into a course of action, half cock. Liberals therefore congratulate the Greek Presidency on convening next Monday's meeting. We trust that all governments will attend. They should come prepared to listen and to seek common ground, not simply to repeat their well-known positions.
Europe's leaders too should take care not to overplay their hand. The United Nations High Commission for Refugees is rightly following the maxim that they should prepare for the worst while continuing to hope for the best, by making contingency plans for a possible refugee crisis. As a collective defence organisation, Nato should be guided by the same principle, and it is the responsibility of every Nato country to support Turkey's request for assistance under Article 4 of the North Atlantic Treaty.
Given the reservations he expressed last time, Dr Hans Blix's report on Friday will carry particular significance. Those who call for more inspectors should heed his remark that: 'the principal problem is not the number of inspectors but rather the active cooperation of the Iraqi side'. At the same time, if he reports progress towards active cooperation, the US and Britain should give the UN process the space to work.
Amid all this gloom, perhaps we can take comfort from one ray of hope. When the inspectors report again on Friday, the eyes of the world will again be focused on the UN Security Council. It will be the body which represents the ultimate authority of the international community and considers Iraq's fate. We should welcome the fact that the UN, established to preserve world peace, is at the heart of the process. Let us keep it there.
Mr President, the European Union is facing a test of truth. The attitude which it will shortly be taking towards the prospect of a new Gulf War will be crucial in defining our vision of Europe and our conception of the world. It will have to shoulder its responsibilities in circumstances which will leave no room for one of those woolly consensuses to which, all too often, we have become accustomed thanks to the common foreign and security policy. Hemmed in by the pressure from the Bush administration's call to arms on one side and the demands of European public opinion, which is massively opposed to it, on the other, there can be no middle way: we shall have to choose.
In these circumstances, what message should Parliament be sending to the European Council? Its resolution of 30 January was clear on the essential points, and is still entirely in line with our current view. Allow me to add a few points drawn from the moving experiences of the delegation of over thirty Members of the European Parliament, drawn from eleven countries and four political groups, which has just returned from Iraq.
First of all I should like to brush aside the insidious remarks of those who have tried to portray us as being under an obligation to Saddam Hussein. On the contrary, even in the opinion of the journalists who were present, ours was the most independent delegation of any in recent times. After all, our links with the democratic opposition to the Baghdad regime and our absolute rejection of Saddam Hussein are sufficiently well known to enable me not to waste any more time on this unfounded, petty accusation. I hope, in this respect, that the European Parliament's ad hoc delegation to Iraq will not stop in New York but will continue to its final destination, Baghdad. Our delegation, by contrast, will proceed rapidly to New York and Washington, where the anti-war movement is growing day by day, reaching right to the heart of Congress.
Well then, what did we see and hear in Iraq, and what collective conclusions have we drawn? First of all there are the accumulated impressions and observations of the life of the population, from Baghdad and its most deprived suburbs to Basra, in the south, and Mosul, in the north, with its enormous camp for Turkish Kurd refugees. Everywhere, poverty is on a massive scale, and there has been spectacular social regression according to those who knew Iraq before the Gulf War, and even more so compared with what the country was like before the war with Iran.
There is no longer an economy, apart from oil, exports of which have fallen by half due to lack of investment. In rural areas, all activities have collapsed, desertification is progressing and the population exodus is speeding up. UN agents are sounding the alarm: one third of the population is suffering from chronic malnutrition, and one third of children are seriously underweight. Infant mortality has exploded in the last ten years. More than eight thousand schools are in ruins and need repairs that would now be too costly. Students have no books, and teachers earn the equivalent of a few euros per month.
In Iraq today, people do not live, they try to survive thanks to the meagre assistance provided by the 'oil for food' programme, which is financed using revenue from hydrocarbons and is managed directly by the government. This is the result of twelve years of embargo, and it is absolutely essential to put an end to this unbearable collective punishment.
It is possible to get an idea of the memories left in people's minds by the war, by going, as we did, to the so-called demilitarised zone in the south of the country. There, the heaps of countless wrecked tanks, cars, jeeps and buses remind us that, in the final hours of the conflict, even as the Iraqi troops were falling back, a final bombardment claimed more than thirty thousand needless victims.
Against this background, now, the predominant feelings are of fatalism, resignation, and silent traumatisation. A new war would undoubtedly lead to the catastrophic disruption of supplies of food and water. It would be a humanitarian disaster. In our view this reason alone is enough to rule out absolutely any new recourse to war, whatever the circumstances. There is also another reason, however, namely the risk of destabilising the whole region, starting with the Middle East, where the Palestinians are currently facing one of the worst situations in their history.
The other striking experience in our view was our meeting with the spokesman of the inspectors and the director of the UN inspection centre in Baghdad. What they told us makes good sense. First of all, as long as the inspectors are present, it will be difficult for Saddam Hussein to manufacture prohibited weapons. Then again, it is completely impossible to complete such a mission in the space of two months, but given time, resources and the cooperation of the authorities, it will be possible to achieve the international community's objective, namely to ensure that Iraq no longer constitutes a threat to the world.
This is why we stated publicly, on the spot, that in our view, at the present time, the only chance for Iraq lies in complete cooperation with the United Nations inspectors. This is also why the Franco-German proposals seeking to strengthen the resources of the inspectors now constitute, in our view, the only acceptable outcome of this crisis, ruling out any military action.
This is the position that our group expects Member States to adopt, especially those among them who sit on the UN Security Council, particularly if they have the power of veto, which if necessary they should use if that is the only way of refusing to sanction the shameful actions of a team which is drunk with power and is currently placing world peace and equilibrium at risk. What credibility would the United Nations be left with if a policy of giving in to the strongest party were to lead a handful of states to violate so cynically the spirit of the UN Charter?
Next Saturday, throughout the world, a tidal wave without precedent in many countries will rise up and say no to war. We hope that as many Members of the European Parliament as possible will be seen at these demonstrations, because Europe has a duty to say no to an imperial machine, whose new strategic doctrine, as published by the Bush administration on 20 September last, illustrates its nature and its scope, namely the cult of military power, the thirst for domination, the claim to be able to act alone, if necessary, on a preventive basis, in order to achieve objectives which have nothing to do with world security.
Following the events of 11 September, we said that we were allied but not aligned. This handful of Member State leaders who are ready to divide Europe at a signal from the White House needs to be reminded of this principle. As for the candidate countries, I believe that this is the time to let them know, in all frankness, before the ratification of the accession treaties, that we must be clear about our common ambition: let us not confuse the new Europe with the reform of NATO.
We must keep abreast of European public opinion as it emerges throughout the continent. In the eyes of an increasing number of our fellow citizens, what the United States has gained in power it is losing in confidence, owing to the Messianic and megalomaniac behaviour of its leaders. This situation gives the European Union a historic responsibility, not against America, but against the dangerous desire for hegemony on the part of those who claim, on its behalf, to dictate to the world, only to lead that world into chaos.
We are, as I said, facing a test of truth. History has not yet been written. Let us hope that those who are holding the cards are able to measure the weight of their responsibility.
President-in-Office of the Council, Commissioner, in every country in the European Union, the great majority of public opinion is still opposed to the idea of a war in Iraq. If the objective really being pursued is that of disarming Iraq, we must strengthen the inspection programme. The inspectors are the alternative to war. If, on the other hand, the objective is first and foremost to topple the Iraqi regime by force, then we must conclude, here and now, as the American Government has done, that the inspection programme has now become pointless.
We must therefore confirm, at the Security Council on Friday, that the sole objective of Resolution 1441 is to disarm Iraq. I would remind you that the resolution adopted by the plenary session of the European Parliament on 30 January is clearly in line with this reasoning. This attitude in no way signifies that we accept the dictatorial nature of the Iraqi Government. It signifies that we do not want a change of regime to be brought about by war. That, Mr Poettering, is the attitude of the German Government, and it is not an isolated one: it is also the attitude of the French Government and the Belgian Government, and I hope that next Monday, at the European Council meeting, it will be the unified attitude of the fifteen governments of the Union. Whatever happens, I am proud of the position adopted by these various governments.
I mentioned public opinion in Europe, but I should also like to talk, though not at such length as Mr Wurtz, about the fate of the people of Iraq. I too was a member of that delegation of 31 Members. The contact that we had there, both with the authorities of the UN agency and with the NGO officials, have led us unanimously to conclude that after two wars and the current embargo the Iraqi population is at the end of its tether. A new war in Iraq would obviously have catastrophic humanitarian consequences, and this was confirmed to us by all the UN workers whom we met in Baghdad. Is this really how we imagine we are preparing a future for the people of Iraq?
Finally, in order to give some hope back to the people of Iraq, I should like to emphasise, as I already have done and as we already did at the previous plenary session, the need to change the embargo arrangements. Before 11 September 2001, the whole of the international community recognised the negative effects of this embargo, which is helping the dictatorship and keeping the population in a state of dependency while at the same time stifling the Iraqi economy. I propose that, at the same time as we intensify the inspection programme, there should also be a revision of the mandate of the 'oil for food' programme, which would make it possible to buy local products, thereby encouraging the Iraqi economy to make a fresh start, and which would also give responsibility for distributing food rations to the UN World Food Programme.
(Applause)
Mr President, this is an exceptionally important debate. Tensions are certainly rising in an international context. If we are not careful, and if this crisis is badly handled, this will only result in serious and long-term consequences for us all on many fronts.
It would be tragic if the authority of the United Nations is weakened to a point where it loses international credibility. That is why it is so necessary to guarantee that the United Nations is involved at each and every stage of the developments to disarm the Iraqi Government of its weapons of mass destruction. International security is best served in a collective sense, via global institutions such as the United Nations. In many ways, it is even more important for smaller Member States to have their security protected by an international organisation such as the United Nations.
This is the crux of the issue. There is genuine good will, support and confidence on the part of the people of Europe in the work of the United Nations. In fact, no one would dispute for one moment the professionalism and integrity of the United Nations officials who are officially involved in the inspection missions in Iraq. The United Nations has been involved in the whole process to disarm the Iraqi Government of its weapons of mass destruction. The United Nations must remain a central player in this ongoing process of disarmament. Any unilateral action in the coming weeks would gravely and seriously damage the authority and credibility of the United Nations as an organisation involved in maintaining international governance in the world.
Weapons inspections must continue as long as the inspectors themselves and the United Nations Security Council believe that they will serve a useful purpose. We all want to see a peaceful solution to this issue by guaranteeing the compliance of the Iraqi Government with United Nations Security Council Resolution 1441. Saddam Hussein must recognise that the international community wants to resolve this issue by peaceful means. Disarming Saddam Hussein in a peaceful manner is by far the most acceptable and preferable course of action for all of us.
EU governments are meeting next Monday to review the political situation. This meeting is taking place at a time of rising tension between the different European Union states. I certainly hope that this meeting can and will be used to defuse this tension which simply serves no one's interests whatsoever. This meeting will take place only a few days after the next United Nations weapons inspectors' report is published.
We must continue to try to secure a common European position on Iraq, notwithstanding the very clear differences in approach to this issue that now exist between the different EU governments. We must all try to approach the next few weeks collectively in a calm and reasoned manner.
However, Saddam Hussein must not be allowed to defy the authority of the United Nations as he has sought to in the past. We must not forget that this is a man who brutally abuses the human rights of his people. He has used chemical weapons on his own people; he has invaded Iran and Kuwait and bombed Saudi Arabia and Israel in the past. This is certainly a track record of brutal belligerence. Saddam Hussein needs to be disarmed, and he must recognise that the international community will continue to demand that he does disarm. However, the United Nations must continue to be the organisation that oversees the implementation of United Nations Resolution 1441 or any future resolutions that may be agreed at the UN on this very important and sensitive matter.
The mutual damage inflicted across the Atlantic over the past few days has benefited neither the Iraqi population nor international security. In fact, only the current terror regime in Baghdad stands to gain from it. And then we talk about a potential neighbour of the European Union, in view of Turkey's candidate status. This political option prompts me to put a couple of questions to the Greek Presidency. Has the Council resigned itself to the domestic status quo in Iraq - with all the dangerous consequences this could entail for the nation and the region; or is the Council striving for a better internal and external perspective for Iraq, actively involving Iraq's very diverse opposition? Sooner or later, a new policy of containment towards Saddam Hussein will do the international community, and therefore the European Union, too, serious harm.
My second question concerns Turkey's position with regard to the Kurds in northern Iraq. I presume that Turkey, too, has been invited to next Monday's European crisis deliberations on Iraq. According to international press reports, the candidate countries are also receiving an invitation. Is the Council also intending to raise the Kurdish question, a crucial factor in the Iraq crisis, with Turkey at these deliberations? I assume, Mr President, that the Council is not divided on conserving Iraq's territorial integrity!
Mr President, ladies and gentlemen, I believe that there is only one person at this time, shut up in his 13 palaces, who is happy and feels in a stronger position because of what is happening. That person is Saddam Hussein. That person - I do not know whether it is his evil genius or our or your stupidity - has succeeded in very little time in exposing the European crisis, the Nato crisis and what we hope, at least, will not be a United Nations crisis.
Ladies and gentlemen, the alternative to war is not, for democrats, the status quo, that bloodthirsty, cruel dictatorial regime described by many of you as 'peace'. The alternative is politics, and it is the role of politics to define what kind of peace, what kind of conditions, what kind of rules. Yet, here, there have been no political proposals, apart from a few banalities, and, whether this self-important House likes it or not, the only political proposal currently on the table is for a free, democratic Iraq governed by a transition government under the auspices of the United Nations, which would mastermind the democratic transition for Iraq and the Iraqi people. You see, you are incapable of doing anything except mumbling 'peace'. And what does that mean, pray? Peace for whom? For the oppressed Iraqis? You will go out in your millions to demonstrate for peace and Arab public opinion will see you as supporting Saddam Hussein, whether you like it or not. If you had taken 'A free Iraq' as your slogan, that would have weakened the conflicting arguments and created such a strong position that even Saddam Hussein would have seen the advantages of going into exile. That did not happen, and just look at the chaos.
I hope that, at the European Council, this single proposal, which has now been signed by thousands of people, will be the only point of convergence. I believe it can enable us to regain some of our lost dignity.
Mr President, the problem of Iraq is a Gordian knot which needs to be cut with the greatest possible consensus within the international community. Terrorism is a running sore, which may flare up if moves are made without the backing of the Security Council. This means that, first, Security Council Resolution 1441 on Iraq needs to be duly applied and I should like to take this opportunity to say that it would be a good day for the international community and the credibility of the United Nations if all its resolutions were applied.
We all know that this international crisis has been provoked by Iraq's failure to comply with the resolution in question. That is why Saddam Hussein, who has proven how dangerous he is in the past by freely using biological and chemical weapons, including against civilians, needs to cooperate with the international community and give the United Nations inspectors all the information they need on his weapons of mass destruction.
In addition, Iraq is being governed as a dictatorship, with no respect for human rights or democracy. The European Parliament has led the way in the defence of human rights and fundamental freedoms and cannot therefore tolerate this situation.
The second point I want to make is that we must first exhaust every peaceful and diplomatic means of getting Iraq to comply. International peace and security need to be safeguarded and action taken at international level must not undermine the credibility of the UN or the Security Council. Military action against Iraq must, of course, be the final solution and it must be sanctioned by the international community on the basis of the inspectors' report.
At the same time, the international crisis highlights the weakness of the European Union and I think that the Greek Presidency should not only call on the Fifteen to adopt a common position within the CFSP; any common position should, if possible, also include the candidate countries. There must be an end to action which polarises the international community and creates divisions, because the credibility of the Union and of the CFSP will be dealt a mortal blow unless a common line of approach is taken to the problem of Iraq.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, I have just been listening carefully to the President-in-Office of the Council setting out what the extraordinary summit on the 17th is intended to do. Mr President-in-Office of the Council, I think it would be a very good thing if we really could find a common position on the points you have set out. They are also the essential points of the resolution adopted by this Parliament on 30 January, with which you are no doubt well acquainted.
I would like to take a close look at these four points. The removal of all weapons of mass destruction from Iraq is not at issue. That, I believe, is something we can all agree on, as, no doubt, we do on support for UNMOVAC and IAEA, that is to say, for the inspectors' attempts to bring all this about in Iraq. Where we will have difficulties, and where it is important that we be clear in our own minds, is with the maintenance of the UN's primacy. That international organisation is in charge of the process and must remain so; it alone is capable of endowing with legitimacy whatever measures will turn out to be necessary in this case. We also have to make clear our opposition to unilateral courses of action and, most certainly, our opposition to a preventive war. The final point that needs to be made is that we must try everything that occurs to us as individuals and groups as a means of averting this war and finding a peaceful solution. There are many possibilities for this. The latest proposals put forward in Europe point in this direction.
There is one point I would like to address and one prefatory remark I would like to make in order to make Mr Poettering's speech comprehensible. This House is perhaps not aware that we had elections in Germany on 22 September last year. They were won by Gerhard Schröder and not by Mr Stoiber. That is something with which Mr Poettering cannot yet come to terms, and he believes that his speeches in this Parliament will bring about Mr Schröder's downfall in Germany. He can carry on believing that, but I do not believe that this House is particularly interested. We have quite different problems with which we should be getting to grips.
One of those problems is that with the candidate countries. I think we have to make abundantly clear to the future members of the European Union the importance of the principle of solidarity, which is in every respect equal to the Copenhagen criteria and all the other technocratic criteria by which - so to speak - their readiness for accession was measured. I do not find it acceptable for these states, at this point in time, to make affirmations of solidarity, although I too welcome solidarity with the United States of America and have nothing against it. What is of primary importance, though, is solidarity with the European Union, which is to accept them as Member States and has made massive efforts in order to do so.
Mr President-in-Office of the Council, a great deal is being said at them moment about Europe being divided. I believe that never has Europe been so united at the level of its peoples as it is today in rejecting this war in Iraq. Opinion in all the Member States and in the candidate countries is between 80% and 90% opposed to war.
And I wonder how Mr Poettering, whom I have known for twenty years now, can make himself so remote from the opinions of his own people.
(Applause)
Mr President, while the drums of war are rumbling, Europe is quarrelling. We are quarrelling with each other. We are quarrelling with the United States. It is incredibly tragic to see how the splendid ambitions of a common European foreign policy are slowly crumbling.
Disagreement in NATO's Security Council is genuinely unfortunate now that we no doubt need so badly to stand together The only winner as a result of this disagreement is Saddam Hussein. The losers are the EU, NATO, the UN and relations with the United States, which are being considerably weakened. The rift may have incredibly serious consequences, and the different initiatives now coming out of the various capital cities will be of no use if they are not coordinated. Competition does not help in these circumstances. Rather, cooperation is required. As a passionate Europhile, I am ashamed of the EU's impotence.
The net is closing in on Saddam Hussein. The world's patience is running out. It is he, and he only, that can prevent war. It is Iraq, and not the UN, that must demonstrate that there are no weapons of mass destruction in the country. Resolution 1441 is crystal clear on that point.
On Friday, Dr Hans Blix and the inspectors will produce a new report. In his latest report, Doctor Blix points to the Iraqi dictator's insufficient willingness to cooperate. Friday's report will therefore be very important. If Doctor Blix and his colleagues need more time, they must be given it. It is the Security Council that must then decide what is to happen. The anti-UN attitude adopted by the German Chancellor is deeply regrettable. This is not a matter of German domestic politics, but a matter concerning the whole of Europe. The UN needs our support at this difficult time. Instead of having a go at the candidate countries, Mr Sakellariou, a little self-criticism would be in order.
Mr President-in-Office of the Council, I wish you luck at Monday's meeting and with your attempt to unite the Member States. Perhaps it is too late, but it is the last chance for the EU to re-establish its rather tarnished reputation. Good luck!
Mr President, I was also part of a delegation from the Verts/ALE Group which went to Iraq last week, and we would like to say to those eminent Members of Parliament who criticised the visit that it was an important and timely initiative for peace, during which we also had occasion to criticise the Iraqi Government in no uncertain terms and call for the resignation of Saddam Hussein.
There is genuine desire for peace in Iraq. It is a country devastated by sanctions, with teachers and university professors earning as little as USD 10 per month and 3 000 children a month dying of malnutrition and the lack of essential medicine. If war finally breaks out there, the only means through which the country presently survives - the Oil for Food programme - will come to an end and throw the country into massive chaos. It will create 900 000 refugees - those are not my figures, they are figures produced by the United Nations - who will flee, not to America, but to countries in the Middle East and Europe, creating an unprecedented humanitarian aid disaster.
If the human tragedy unfolding before us can be resolved peacefully - and I am heartened by the initiative of several countries now, calling for more staff resources and more time for the weapons inspectors and for the possible intervention of a UN peace keeping force - then surely that is the only alternative before us. If weapons inspectors can avoid the deaths of half a million civilians, then that is surely the only logical course of action we can consider.
This imminent war is also about human rights and democracy in Iraq. I visited a Kurdish refugee camp in Makhtur in northern Iraq, where 10 000 refugees from Turkey are captives in their own camp. They are allowed to leave the camp only under strict surveillance. The latest understanding between America and Turkey, ceding control over the whole of the devolved Kurdish territory in the north of Iraq, is a nightmare scenario in which the Kurds will again face persecution and attack. How long can the international community allow the continued suffering of the Kurdish people?
Democracy must apply to all in any new Iraqi administration: to the Kurds, the Shias and the Turkmens and, of course, to the Iraqis themselves. But it must be achieved through peaceful means, not through the bombing and killing of half a million defenceless men, women and children.
Mr President, ladies and gentlemen, this sad business of Iraq has many aspects. We have already mentioned a great many of them, but what strikes me at this stage is the incredible power of propaganda, and in particular of the process of demonisation. Throughout the world today there are many men and women who believe, probably entirely sincerely, that Saddam Hussein is threatening the peace of the world, or even, as Mr Poettering said just now - and if the situation were not so dramatic it would be amusing - that Saddam Hussein is starving his people, whereas the truth is exactly the opposite and is so simple that one is almost ashamed to have to spell it out: it is the American and British Governments which for years have imposed a terrible embargo on people who are reduced to living, or rather surviving, in a ghetto.
Consequently, Iraq is a country which has been drained of blood and which is now quite incapable of fighting any sort of war. Karl Ritter, who headed the inspection mission that ended in 1998, assured us that it was impossible that Iraq could be in a position to build any weapon of mass destruction whatsoever. I repeat, the propaganda must have been very powerful to make us keep on swallowing one impossible lie after another.
Then again, even if Iraq were armed, what right would we have to deprive it of all means of defending itself? This is the second thing that propaganda has achieved, namely to make us lose sight of one of the conditions for world order, that is a world of sovereign nations who cooperate with one another and are well-balanced. No, the arming of Iraq is no more dangerous than that of other nations, and in particular that of its neighbours, Saudi Arabia, Iran and Syria, who are not necessarily motivated by the best of intentions. I believe, quite simply, that we do not have the right to disarm Iraq any more than we have the right to disarm any other country, as General de Gaulle reminded us in 1963 when he refused to sign the nuclear non-proliferation treaty.
Another thing that propaganda has achieved is to make us believe that what it calls the international community has the right to topple a regime, which is absolutely contrary to international law and even - and this is my final remark, Mr President - contrary to the most fundamental truth in the world, which is the liberty of nations. I hope that over the course of this century we shall gradually become aware of this.
Mr President, ladies and gentlemen, many people are today discovering the indescribable misery that has been created among the Iraqi population over the last ten years by the embargo. We have tried to explain this to Parliament, in over thirty speeches in public session, but we have tried in vain. Yet it is not too late to stop the infernal machine which, having caused the collapse of the CFSP and created discord within the European Union and the Atlantic Alliance, is now threatening the peace of the world. War, the scourge of humanity, was outlawed by civilised nations and the League of Nations and then the United Nations Organization made it their principal objective to re-establish and protect peace. Only legitimate defence can justify having recourse to arms.
Who can really believe that Iraq, a small country which has been bled dry and ruined, could threaten the United States and Great Britain, which are a hundred times or a thousand times more powerful? Iraq has been summoned to prove its innocence, but we know that that is a diabolical demand, because in law it is for the accuser to prove guilt. Contemptible, discreditable processes have been used to justify this aggression. Mr Blair dared to present as evidence to the House of Commons a document stolen from a student and dating from ten years ago. Colin Powell, too, authenticated it before the Security Council. Even when their deception was discovered, neither of them drew the obvious conclusion, namely resignation. If, despite the opposition of their people, this premeditated crime is committed, then let the war criminals be condemned, and let the blood of the children of Iraq be on their hands.
Mr President, ladies and gentlemen, I believe that Mr Le Pen is applying the yardstick in not quite the right way. If anyone is a mass murderer, it is Saddam Hussein; of that there is no doubt. The question is by what means he may be disarmed. We have to make clear the necessity of using every possibility of a peaceful solution, no matter how difficult that may be in the days that remain to us.
I am very grateful to the Greek Presidency of the Council for having, despite the behaviour of many Member States of the European Union over recent weeks and months, summoned a special summit, in order that, in what one almost has to call a free-for-all in the European Union, we may seize the opportunity to pause for a moment and consider where there might be common ground, where we can still join in playing our part, in order to make a positive contribution. I hope that they will be supported by many Members of this House and that Monday's summit will meet with the success it deserves, so that Europe does not end up looking foolish on the sidelines of this dispute.
I think it is important to see that there must be no emotional reflex actions. Although historical parallels are never a good idea, I sometimes get the feeling that we are in something like the summer of 1914, and so I believe that we all have to engage in renewed dialogue with each other, so that we Europeans, being united on the essentials, can take our place in the negotiations on the final United Nations resolution, which must aim to make good use of every opportunity for peace, whilst at the same time making it clear that Saddam Hussein has to be disarmed. If the relevant United Nations resolution makes it possible for this to be done by force if need be - but only if we avoid unilateralism - then we have a chance of doing this. But the use of force can be avoided only if Europeans present a united front. All those who have violated this unity have also thrown away Europe's chance of playing a part in this dispute.
Mr President, on the issue of Iraq, Europe is not divided. Its governments are, but its public opinion is not.
As we all know, the majority of European public opinion is united against war. So the discussion on the division of Europe, in relation to the CFSP, must take this aspect into account. And, incidentally, the European citizens should take this into account when casting their votes in the forthcoming elections.
However, there is an aspect which worries me particularly and that is the high number of governments of European candidate countries who have joined an operation which, rather than reinforcing European values and principles, supports the warlike approach of a non-European superpower whose values, such as the death penalty and the rejection of the International Criminal Court, are not our values. Having said that, I also have faith in the public opinion of those candidate countries.
I am less optimistic when it comes to the gulf separating us from the United States, or rather the gulf which the Bush Administration is widening every day. I believe it is a bad sign that some sections of the so-called 'liberal' press in the United States are tending to jump on the war bandwagon and that in doing so it is furthermore using insults which are not supposedly worthy of it. Thus, regrettably, we have recently read this sentence in the New York Times: 'Only an imbecile or perhaps a Frenchman could be insensitive to Colin Powell's arguments'. Well, I would declare myself French and insensitive.
This francophobia is being cultivated alongside germanophobia. It has just been said insultingly of the other unfortunate partner from the old Europe: 'The Germans do not play any important role in international decision-making', said by Richard Perle, one of Minister for War Rumsfeld's tough advisers. Well, in view of this I would declare myself to be German and a Social Democrat.
(Applause)
In my opinion, though, the greatest and most significant blunder is from Richard Boucher, spokesman for the State Department. As you know, Bin Laden has just said in a very timely manner that, in the face of the aggression being prepared, all Muslims should support the Iraqis, despite the fact that the latter are socialists and apostates. Rather than coming to the opposite conclusion, Mr Boucher not only states that this proves the links between Al Qaeda and Iraq, but he also adds: 'We have already said that this is a fight by civilisation to protect the civilised countries'.
So it now turns out, Mr President, dear friends, that the Bush Administration sponsors war between civilisations.
(Applause)
Mr President, the risk of terrorism is omnipresent now. The dull and brooding presence of sudden, unanticipated and violent death hangs over military and civilians alike in all our nations. Links have been found recently between the Al Qaeda network and pro-Saddam forces fighting the free Kurdish people in northern Iraq. However, a much better established and older terrorist organisation has been working inside Iraq since 1986: the MKO, or MEK as they are known inside the USA. The MKO have thousands of members inside Iraq and thousands outside, financed, equipped, armed and trained by the Iraqi army and fully engaged, militarily at least, since 1986 in all of Saddam's many wars.
The USA froze MEK assets in 1994, declaring the group under its many aliases to be an international terrorist organisation. The EU followed the US example as late as 2001, yet last week the New York Times published a full-page advertisement for the MEK, using the names and photographs of members of the US Congress and claiming their support. Our recent debates on Iraq have been attended by known members of MKO. These people are a threat to world security. Their organisation strikes silently but with lethal impact. This is Saddam's private international terrorist army, working against us all. Whatever our differences on the future treatment of Iraq, for the sake of our citizens and global safety, I urge that far greater security attention be paid to the MKO. For war or no war, with or without a war, the criminals who make up the MKO continually kill and destroy the innocent among us.
Mr President, last week I went to New York with a delegation from this Parliament, and there we had, I must say, impressive discussions with Dr Hans Blix and Kofi Annan, but we, as a delegation, were also witness to a shameful performance in which four ambassadors from EU countries that are members of the Security Council made not the slightest effort to hide their differences. That was humiliating, but was it inevitable? It is not clear. I know that it will be extremely difficult to reach agreement at next Monday's summit of European leaders, but I refuse to accept that this is inevitable. There are the French proposals to increase the number and power of the inspectors. Next Friday, there will probably be a cautiously positive report from Dr Hans Blix and Mohamed El Baradei in favour of doing just that.
I would therefore make an urgent plea to the governments of Great Britain, Spain and Italy to stop playing the role of yes men to the United States and to at last seize the very real chances we still have to disarm Iraq by peaceful means. I urge those same governments not to turn their backs on Europe. Many Members have said this already this afternoon: all the opinion polls in all the European countries point to one thing: it is not the French government, not the German government and not the Belgian government that have become isolated; instead it is Tony Blair, José María Aznar and Silvio Berlusconi that have lost touch with European reality. To the Eurosceptics in this Parliament, and also to the United States, who are quite happy about this discord among the EU Member States and see it as proof that it is unlikely that anything will ever come of one joint European policy, I would say this: this Parliament is a European institution that, in its pronouncement in its last resolution, gave a voice to the vast majority of the European population and that voice says 'no war'. I sincerely hope, therefore, that, next Monday, that voice of the vast majority of the European population resounds in the heads and hearts of the European Heads of Government, too.
Mr President, UN Resolution 1441 must be complied with. Some say that this is exclusively Saddam Hussein's responsibility. They are placing the fate of the world in the hands of a psychopathic dictator. We too have a responsibility, namely to work out how much cooperation is required here and now in order to prevent a war. When we were in Baghdad last week, the weapons inspectors made it quite clear that, if they were to continue to be present, Saddam Hussein could neither develop new weapons nor use those he already has. We must give the weapons inspectors more time. We must support the Franco-German proposal, and we must do so partly on humanitarian grounds. UNHCR has drawn attention to the fact that 100 000 Iraqis would die in the first 48 hours of a war. Seven million people would be without food, and 22 million debilitated Iraqis would be without clean drinking water. There would be a danger of civil war. Dare we take responsibility for all this by demanding that UN resolutions be complied with to the letter here and now? I also think that this debate is too serious to be subordinated to domestic policy.
Mr President, last Monday's joint declaration by France, Germany and Russia begins with a sentence which I believe everyone will approve of. The three parties confirm that the disarmament of Iraq, in accordance with the relevant United Nations resolutions, is the common objective of the international community and it should be completed as soon as possible. This sentence contains four affirmations: yes Saddam Hussein is armed, yes he is (presumably) dangerous, yes he must be disarmed and yes this should be done as quickly as possible.
If this disarmament is to be effective, we must not let ourselves become bogged down in the wait-and-see policy and the beating about the bush that we have seen in the last ten years. If we are to avoid becoming bogged down, however, there is only one new argument, and that is the threat of armed intervention. It is absolutely essential that this argument should remain credible. We must do nothing to destroy its credibility if we want the discussions to make the progress that we are hoping for. This is why I believe deeply, Mr President, that the apparently different strategies of the countries of Europe and the United States are complementary rather than contradictory. We would do better to harness this complementary aspect if we are to avoid playing Saddam Hussein's game.
Mr President, we are glad that the European Council has been called, as my Group has demanded. I imagine that the Greek Presidency will be holding very intense contacts in order to propose a common position, because intentions are not sufficient. But it did not take this crisis to demonstrate that one of the gaps that reform of the Treaties must confront is the lack of instruments to promote the common foreign and security policy. In fact, it is now exactly two years and seven months, Mr Nielson, since the Commission committed itself to adopting an initiative to respond to Parliament's proposals on common European diplomacy. We are still waiting.
Meanwhile, the Member States have taken positions. I believe that the Franco-German axis is very positive in terms of promoting European integration, but with 15 Members, and particularly with 25, nobody, by definition, can assume they speak for the European Union, and neither do I believe - as some do - that the European identity must by definition be in opposition to the United States.
At this point the European institutions should take concrete initiatives - and I have not seen any - within the framework of Euro-Mediterranean relations, because the danger does not come from Islam but from the Iraqi regime, and also, despite all the difficulties, initiatives to re-launch the battered Middle East peace process.
And since there has been reference to European history, that history shows that complacency, the failure to meet responsibilities in relation to despotic dictators, for whom expansionist ambitions are intrinsic, may be more comfortable in the short term and also more popular - there were no opinion polls in 1938 but now there are - but sooner or later they cost us dearly in terms of freedom and human lives.
Mr President, ladies and gentlemen, what happens next week will surely not be about playing Europe off against America, but about countering the Bush Doctrine with an unambiguous European position. The Bush Doctrine is founded on the assumption of the unilateral use of military might, underpinned by a commitment to preventive warfare. We in Europe must affirm our commitment to a multilateral approach, in other words, to the United Nations. We in Europe must start by using every means other than military force. We in Europe reject the theory of preventive strikes against potential dangers. We affirm our commitment to containing them, above all when this approach has a chance of success.
What does that mean in terms of Iraq? I believe it to mean that we all, out of profound conviction, abhor this regime in Iraq and its inhumanity. Everyone living in Iraq has the right to democratic government. Anyone who campaigns - as I do - for the rights of the Kurds in Turkey cannot fail to campaign for the rights of Kurds in Iraq. Yet no one country and no alliance - be it an alliance of the willing or of the unwilling and dependent - may claim for itself the right to simply get rid of disagreeable governments, and, moreover, to use massive force in doing so - not, above all, when a policy of containment has a chance of succeeding.
Everyone living in the region and beyond it has a justified interest in weapons of mass destruction not ending up in the hands of Saddam Hussein. Is it not possible, though, to use inspections, surveillance flights, and other non-violent means to prevent him from getting his hands on dangerous weapons?
Europe must surely not allow itself to be characterised by the pursuit of a policy of non-resistance and appeasement in the face of the present dangers. Is that, though, a reason for denying Europe the right to refuse to let fly with a war waged in the way that President Bush and Mr Rumsfeld want? We Europeans contend particularly for democracy and the rule of law in the Arab world, but we do not do it with weapons in our hands. Even 'old Europe' seeks a secure source of oil and gas, but do we therefore have the right to wage war for the sake of oil? We do not! If, moreover, doubt is cast on our clear and unequivocal commitment to the UN and to its resolutions, are we in this House not aware of how many UN resolutions have not been complied with? Are we not aware that there is a UN resolution, relating to this region, that dates back to 1947 and has still not yet been complied with? Even so, we are not willing to go to war, and rightly!
So I do believe that, yes, we are to help the United Nations get what it is entitled to. Yes, we are to strive for all the resolutions to be complied with, but that must mean all the resolutions - those on Palestine as much as those on Iraq. Then our position would be a truly European one.
(Loud applause)
Mr President, after both the First and Second World Wars, people demanded 'No More War!', and the international legislation drawn up in order to give this demand tangible form expressly incorporated a clearly defined ban on the use of force, making the use of it subordinate to the United Nations. They expressly rejected any preventive war of aggression without United Nations approval. Any preventive strike against Iraq on the part of America and Great Britain would, without a doubt, be in breach of international law, and its consequences for the Middle East, for the Arab world, but also for the world community as a whole, would be incalculable. If one or more states arrogate to themselves the pre-eminent right to use force and take the law into their own hands, that amounts to unmitigated private warfare, the so-called law of the strong, one of the characteristics of which is that it breeds more private warfare. Looking at things from this angle, the European Union must do everything possible to avert a unilateral war of aggression. Europe's peoples have long known this, and now it is time for European politics to grasp it.
Mr President, I welcome this debate on the eve of Monday's Summit, for Europe must speak out for peace, in support of all initiatives which can prevent war in Iraq. The Council, the Commission and Parliament, acting together, can help to bring about a change in the situation in Baghdad. However, war can be avoided if Saddam Hussein leaves his country or if he can provide concrete evidence that he has destroyed all the prohibited weapons. Thus far, the dictator has failed to comply with the United Nations' requests formulated in the 1991 resolution. If Iraq had behaved like South Africa, Belarus or Kazakhstan, we would not be in this tragic situation now.
The Baghdad regime is guilty of a major violation of the will of the UN. Iraq has, in practice, failed to comply. I wonder, and I put it to you, whether it is still possible to prevent conflict. It may be, but Europe must stand united, the international community must stand united. Indeed, the Iraqi regime will use each division, each sign of weakening, to attempt to strengthen its own positions. That is why the Union must speak with a single voice in order to bring about peace, but also in order to ensure the safety of the citizens, who are still at the mercy of terrorist organisations which are threatening to use bacteriological and chemical weapons which may still be in Iraq.
That is why I support the position calling upon the institutions and governments of Europe to follow three guidelines. Firstly, to strengthen relations between the countries of the Union in order to achieve a common position. Secondly, to prevent divisions between the United States and the European Union, and, in this regard, I agree with the Italian politician who said that Europe cannot exist if it stands apart from or in opposition to the United States of America. Thirdly, to make every endeavour to preserve the credibility of the multilateral organisations, NATO and the UN.
In conclusion, Mr President, not forcing Saddam Hussein to respect the United Nations resolution is tantamount to divesting the Security Council of its authority. This is the line being taken by the Italian Government, which will be at the helm of the Union during the second half of the year. I feel this is another reason why we must pay careful attention to and support the peace-keeping initiatives emanating from Rome.
Mr President, I have to say that I was more than a little surprised to hear Commissioner Nielson's opening remarks. He said that the poverty in Iraq at the moment is a result of the Iran-Iraq war, the Gulf war and ten years of international sanctions. I heard no mention whatsoever that Saddam Hussein has used weapons of mass destruction to kill hundreds of thousands of his own people. Nor was there any reference to the fact that Iraq has a corrupt dictatorship which represses freedom, stifles initiative and siphons off money that was intended for food and medicines for its own people under the oil-for-food programme, but is instead used by Saddam to build more of his own palaces. We must be clear that the villain of this piece is Saddam Hussein - full stop! Any weakening of that position will make war more, not less, likely.
Commissioner Nielson also said that this is not an institutional problem, but then he gave us an institutional solution. He said that we could solve all these problems by more QMV. QMV will not create the political will to have common policies. We should have a common foreign and security policy - not a single policy but a common policy.
We all have our views on how it is that the common policy set in Copenhagen has suddenly somewhat disintegrated. The French President is very good at the rhetoric of European cooperation, but not so good at the practical aspects and seems to think common policies apply to everyone but him. Nonetheless, we must have a common policy. That much is very clear.
Let us remind ourselves that Resolution 1441 states that Iraq is already in breach of UN resolutions and has been for over ten years and that any obstruction will lead to serious consequences. We have to be united in accepting that those serious consequences will follow. Any weakening of that position runs the risk of undermining world global security. If we are to resolve this situation we need less name-calling and a more coherent approach.
Mr President, 12 years ago this month, we saw the cease-fire after the liberation of Kuwait. In March 1991, UN Resolution 686 set out the conditions of the cease-fire. In April 1991 UN Resolution 687 required Iraq to accept the internationally supervised destruction, removal or rendering harmless of all chemical and biological weapons, agents and components. In August 1991, UN Resolution 707 condemned Iraq's non-compliance.
Now, after 12 years of flouted UN resolutions, 12 years of internal oppression and torture, 12 years of violence against the Kurds and Shi'ites of his own country, Saddam Hussein has been given a last chance. And yet, unlike when we took action to rescue the Falklands, Kuwait and Bosnia, this time our constituents are uneasy and uncertain. They see no unity of purpose among the governments of Europe. They see Member States declining to comply with their Nato obligation to protect Turkey against the possibility of attack. Their fears are confirmed that a European defence policy could be dangerous for Nato. They do not know why action is being proposed, what is supposed to happen at the end of it and which countries might be next.
The guilt of Saddam Hussein is in effect being compounded by the failure of our leaders to explain. My own Prime Minister, Mr Blair, has abysmally failed to persuade the British people. He could not even persuade a single one of his own Labour MEPs to vote for his policy. Unlike Iraq, we are democracies. Unlike Saddam, Mr Blair, you cannot go to war without heeding the concerns of your own people.
It is time we set out the facts and destroyed the myths. UN inspectors are not like a team of archaeologists excavating for ancient Mesopotamia in the sand. It is not their task to play 'seek' to Saddam's 'hide'. They are there to assess Saddam's evidence of how, when and where he has destroyed or handed over his weapons of mass destruction.
We do not need more inspectors. Mr Blix has confirmed that. We need compliance by Saddam Hussein. Where are those precursor chemicals, the munitions? Where are the tonnes of bulk chemical warfare agents: 1.5 tonnes of VX nerve agent, 10 milligrams of which on the skin results in rapid death?
I do not believe that any of us want war. We want peace, but we want a peace that is free from the threat of terrorism. Saddam Hussein needs to understand that either he complies in full with the UN resolutions or he risks plunging his own people, once again, into the suffering of war.
Mr President, Parliament is today being called upon to debate a situation which, though it is beyond the borders of our continent, constitutes both a major risk to the unity of Europe and a full-scale test of our countries' capacity to assert their humanist values at an absolutely critical point in our history. I do not want to understate the disagreements that we are seeing on the international scene, or the need to reach a rapid agreement, in Europe first and then in the United Nations, on the assessment of the risks which are actually facing us and of the diplomatic, political and military means by which we can protect ourselves against them. It seems to me that most of the comments in the media are designed to appeal to the emotions rather than to provide an objective analysis of the situation.
The international community as a whole unanimously condemns the current Iraqi regime, its contempt for the most basic human rights, even those of its own people, and its consistent failure to comply with United Nations resolutions, even when it is not busy invading sovereign states. It is against this background that the members of the United Nations, and primarily those of the Security Council, must work steadily towards a consensus on the best way of settling the Iraqi question.
In a civilised and democratic world, the world to which we are appealing and the world which the current Iraqi regime is denigrating and making a mockery of, the proper response to a situation of this kind could certainly be a military one, but only after all other possible solutions have been exhausted. Before that, all reasonable solutions should be explored and attempted, or at least that is the idea which we, the representatives of free and democratic countries, have the honour and the duty to recommend and to put into practice. It seems to me to be pointless to compare the current situation with the situation in Europe in the thirties, to caricature the position of the United States, which is quite rightly coloured by the events of 11 September, or to focus attention on the differences of opinion between Europeans, who are split between intensified diplomatic action before any assault and immediate military intervention without any additional delay.
Ladies and gentlemen, this is a question of peace or of war, of the life or the death of many human beings. That is what is at stake here, and it leaves little room for taking up positions which are demagogic, precipitate or tactical. Let us all, together, show our sang-froid and our capacity for reflection, and we shall overcome our differences.
Mr President, with war looming, the European Union is displaying discord that is viewed with disbelief and bewilderment by our citizens. The most important question, of course, is: is war inevitable? Anyone who has observed Saddam Hussein at all over the past 15 years cannot escape the conclusion that what we are dealing with here is one of the most dangerous heads of government in the world. This is a man who, out of self-interest, has attacked a peaceful neighbouring country. This is a man who has used poison gas on rebel Kurdish villages, thereby killing thousands of men, women and children. This is a man who permanently terrorises the south of his country, with its Shi-ite population. This is a man who, in spite of the poverty of his country, Commissioner Nielson, has built up an enormous and very costly arsenal of not only conventional, but also chemical and biological, and possibly even nuclear weapons, with which to permanently threaten and blackmail other countries, and to endanger world peace.
Anyone who reads today's article in The Wall Street Journal by Khidhir Hamza, a former head of Iraq's nuclear programme, need have no doubt about the presence of those weapons and about what Saddam Hussein intends to do with them. This is a man who has amassed enormous wealth at the expense of his people and is also still proud of having personally carried out executions. To my mind, it is naive to go looking for weapons in that large country with 200 inspectors. Do you know that, in recent years, 6 000 inspectors have gone looking for weapons? Is it not very easy, given that the country has so many inaccessible mountainous regions, to hide weapons of this kind in caves?
I am in favour of a second Security Council resolution provided that the solution to the problem is not delayed further. But the position of France, Germany and Belgium in this as dissidents in the European camp is terribly worrying. Why have you not made the greatest efforts to agree on a single line? Sit yourselves down together, as the Ministers for Agriculture did earlier, until the white smoke comes out. I think that it is an excellent idea to actually get together on Monday; I sincerely hope that the European leaders can then iron out their differences and that they do not embarrass the European population and us again.
I do not have so much need to find fault with the United States: we should be clear about who the real instigator is of all the trouble, that is, Saddam Hussein, and not George Bush.
Mr President, we all know that the European population is clear about what it wants. It wants a peaceful solution to the conflict in Iraq. I assume that our Heads of Government also have that in view, all of them. The question to which the European population would like to hear an answer from its leaders goes without saying. It is the question as to whether all means have been employed to avert war in Iraq, and/or the scope for diplomacy has been completely exhausted, before a decision is taken to proceed with military action.
These days, there is a lot of criticism of the United States to be heard, and criticism is not a crime, of course, provided that, as our group leader just said, one does not confuse cause and effect. But criticism of the United States will not suffice these days in Europe: we must also have the courage to do some soul-searching ourselves. We are then faced with the question as to whether Europe has done its best for diplomacy in that 5 out of 15 or 8 out of 25 countries have taken up their own position, away from the others. We must also ask ourselves whether our diplomatic power of persuasion has been strengthened when three countries take decisions that do not even anticipate a decision to go to war, but which do put solidarity within NATO out of kilter. They are all serious questions. If crises are opportunities, and let us hope that they are, I think that we should perhaps calmly wait to hear what the weapons inspectors have to tell us on Friday in the Security Council, and I think that we should be happy that on Monday we have a European summit. We should encourage them not only to deliberate but also to reach clear, unanimous conclusions. We should encourage the Security Council to take decisions that do what has to be done in Iraq, but in such a way that the cure is not worse than the disease.
In the long term, we must not lose hope, and we must keep pushing, in the Convention, for decision-making mechanisms which make an effective foreign and security policy possible and which also give us a military footing, such that we acquire power and become a worthy and valuable partner of the United States within NATO and the United Nations.
Mr President, as everyone knows, the Portuguese Prime Minister signed the letter from the European heads of state and government because he believes it is crucial to ensure that Iraq disarms and complies with Resolution 1441. The Portuguese Members of the European People's Party unreservedly support this view because this is a clear position underpinned by the political tradition of the European democracies, based on the transatlantic alliance with the democracy represented by the US and also, it should be remembered, by Canada, Australia and many other democratic countries in the world.
It comes as no surprise that today this approach has the support of the overwhelming majority of European countries, within the European Union, amongst those who will be joining it in the forthcoming round of enlargement, and also amongst other countries on the continent. Nevertheless, recent events that have led to a crisis in NATO and to the danger of a veto in the Security Council by Member States of the Union pose a serious risk to the unity of Europe.
What we are seeing is that there can be no common foreign policy based on anti-American prejudice and on complacency towards the threat from dictators who present a danger to world peace, such as Saddam Hussein. We should, therefore, bear in mind some aspects that should not be forgotten:
firstly, Europe does not have strategic defence capacity against the new forms of international terrorism that are bound up with the States that support them;
secondly, the only strategic defence body of which Europeans countries are members is NATO. If this body goes into crisis, it is Europe that will suffer most at the hands of its enemies, more than the United States, for example, because Europe cannot defend itself. The crisis in NATO will make any common defence policy for the European Union impossible;
thirdly, for the enlargement countries, with their recent experience of totalitarian regimes, security concerns are vital. Provoking a crisis in NATO will be profoundly damaging to these countries and will cause them to have confidence only in bilateral strategic alliances with the United States, outside the framework of the European Union and of NATO. It would be extremely bad if these countries' freedom to take political decisions suffered because they do not agree with some, and I repeat some, countries of the European Union.
Lastly, the effect of a crisis in NATO will isolate the Europeans, and will reinforce the United States' tendency to act unilaterally. If the United States and its allies, including the majority of European countries, were to embark on military action in order to ensure compliance with Resolution 1441 without the explicit support of the European Union and with NATO in deadlock, the damage caused to European alliances will be very difficult to resolve. This is my request to the Council and the Commission; please use the little time available to you to prevent action being taken to force Iraq to comply with the Resolution without there being unity amongst the countries of Europe.
Mr President, I have nothing much to add to what I said at the start of the debate. I should like to thank the groups and speakers who supported the Greek Presidency's initiative to convene the Council next Monday.
I have taken very careful note of the positions, thoughts, concerns and various points raised. This is a major issue and every proposal has merit. I should like to say that we are considering our next move and our next move, as everyone has acknowledged, will be next Friday, when the Presidency prepares for the Council on Monday and, of course, on Monday itself.
The European Union also needs to look on Monday, not as a last chance for Saddam but as a chance for us to decide what to do next and how we can best use and shoulder our responsibilities. Also, irrespective of the outcome or the decisions taken, we also need to look at what problems will arise in the humanitarian and economic sectors. There may be serious ramifications and we need to be prepared for that.
The debate is closed.
WRITTEN DECLARATIONS (RULE 120)
The majority of the members of the Security Council seem to want to give peace another chance. They prefer to disarm Iraq by peaceful means, using the weapons inspectors. More pressure must be put on Iraq to cooperate. Parliament has contributed to this through its resolution and by a number of MEPs travelling to Baghdad to explain our position. A majority in Parliament is on the same wavelength, therefore, as the majority of the public. It is remarkable that the governments of some Member States would rather take the side of the United States than that of their own citizens.
Even Turkey, traditionally a staunch supporter of the United States, considers war to be very risky. And then people say that France, Germany and Belgium are isolated! Would it not be the US, rather, that was isolated if they could not bring to bear a whole arsenal of means of coercion?
It is not enough to make every effort to stave off a military invasion of Iraq. Peaceful means must indeed be used to bring Iraq not only to disarm, but also to change, to respect human rights, to respect the right to life and respect for the diverse peoples and cultures within the Iraqi borders and to respect for all the peoples in the region.
(Text abbreviated in accordance with Rule 120(7) of the Rules of Procedure)
It now seems to be an established fact that the Government of the United States is determined to go to war against Iraq, whatever the Security Council decides. With or without the authorisation of the Security Council, this war is unjustifiable. Of course we must hope that reason will prevail within the Security Council and that, if there is a war, it will be formally contrary to international legality.
Those thirty or so of us who have just been to Iraq were able to see for ourselves the state of material and moral dilapidation of the country, trapped as it is between a ludicrous and bloody dictatorship and the sanctions imposed by the international community. The Iraqi army is merely a shadow of its former self, and is formidable only in the hallucinations of the American President. What concerns the oil-obsessed Government of the United States is of course control of the black gold, and not the weapons of mass destruction which, as the experts know full well, Iraq does not possess.
This war will be another crushing blow for people who are already suffering greatly, particularly the Kurdish population. Among those people it will give rise to lasting and justified hatred of the West, and will cause innumerable tragedies. This crisis shows how far Europe still has to go before it becomes anything other than an integrated economic area.
(Written statement abbreviated in accordance with Rule 120(7) of the Rules of Procedure)
The next item is the debate on oral questions to the Council and the Commission (B5-2/2003 and ?5-3/2003), on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the 2002 Annual debate on an area of freedom, security and justice.
I welcome very much this opportunity to take stock of progress and achievement in the area of Freedom, Security and Justice in 2002, as we do every year. Strictly, according to the Treaty we are supposed to do so only on Third Pillar matters of criminal law, police and judicial cooperation. That does not make any sense, so we allow ourselves to range a little wider, and bring in asylum and immigration as well. I confess that due to one of those artificial but practical demarcations we have to live with, my vision has not widened to include civil law measures on access to justice. They are dealt with in this House by the Committee on Legal Affairs and the Internal Market, and I am representing the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs. It is not very satisfactory, and our two committees ought to work together on this annual report. However, I am encouraged by the fact that my own committee is very united in its broad critique of progress in Justice and Home Affairs, even though we have robust disagreement on actual policy content.
The questions we are putting today to the Council and the Commission reflect three broad strands of concern - coherence, balance and democratic accountability - that we have identified in the almost four years since the provisions of the Amsterdam Treaty came into force, and the three-and-a-half years since the Tampere Summit and the freedom, justice and security roadmap outlined in its conclusions.
Our first concern is whether there is sufficient coherence in the work being done; whether the strategies, plans and scoreboards are being followed. We feel that the use by Member States of their right of initiative has been unhelpful to consistent progress through the work programme. If there was real consultation in the Council and a majority view that a proposal was truly needed to fill a gap in the Commission's output, that might be one thing. What we have in practice is a nice little opportunity for individual ministers, not necessarily even speaking coherently for their government, to stage a few press conferences for domestic consumption.
While it is understandable that the terrible experiences of 11 September gave a boost to anti-terrorism measures and the European arrest warrant, the deflection from the parallel goals of boosting guarantees of fundamental rights and civil liberties is less understandable. We are only now on the brink of getting proposals for strengthening rights to a fair trial and legal enforcement of the Charter of Fundamental Rights. We are still lacking measures to protect data privacy against snooping on e-mails, telephone calls and Internet usage.
There is also an obvious lack of coherence in the area of asylum policy, where there has not been a rapid and coherent achievement of all the elements of a common policy. We still have no agreement on matters like the definition of a refugee or the procedures for deciding asylum claims.
Our second concern is the related issue of lack of balance. This can also be illustrated, particularly in the area of asylum and immigration, where there has been much emphasis on the repressive aspects, however necessary, of the fight against illegal immigration but very little on the goals of integration through family reunion and the legal rights of long-term migrants.
Our last concern is the absence of sufficient democratic accountability. We welcome the report of Working Group X of the Convention. We support their conclusions, seeking to remove the impediments to the achievement of democratic accountability and coherent decision-making. They call for qualified majority voting to be the rule in the Council and for democratic scrutiny and full partnership with the European Parliament to be reinforced through an extension of the codecision procedure. We very much support that.
We also want to see an end to the Third Pillar system for police and judicial cooperation and a much simpler and clearly discernible allocation of competences between EU and national levels. We would also like a political dialogue with national parliaments. We therefore ask the Council and Commission to answer the questions we have put to them today in the light of those concerns, which are shared across the spectrum of the political groups in our committee. Some progress was made, there was some activity in 2002, but the conclusion has to be 'could do better'.
Mr President, ladies and gentlemen, I am delighted to have this opportunity today of presenting the results of the work of the Justice and Home Affairs Council in 2002 to the European Parliament. The Greek Presidency attaches particular importance to the role of the European Parliament, to dialogue with it and to the need for a common policy on issues of concern to us. I should like at this point to thank Baroness Ludford, whose oral question has provided the basis for today's debate.
The Council worked systematically during 2002 towards creating an area of freedom, security and justice, mainly on the basis of the guidelines laid down by the European Council in Tampere. Within that framework, the Council adopted a set of acts on police and judicial cooperation on criminal and civil matters. In all, over 100 acts were adopted, including regulations, framework decisions, decisions and joint positions, resolutions, recommendations and other acts. Parliament itself made a telling contribution to this work through the consultation procedure and with its excellent resolutions.
Of the acts adopted, I should like to make special mention of Eurojust, the new Union institution whose job is to step up the fight against the most serious forms of crime, and the framework decisions adopted on the European arrest warrant, extradition procedures between Member States and the fight against terrorism.
I should also mention the new European Refugee Fund, the new Eurodac system for comparing fingerprints, the minimum specifications governing the provision of temporary protection in the event of a mass influx of refugees, the integrated plan for combating illegal immigration and illegal movements of people within the European Union, the plan for guarding our external borders, the common list of third countries whose nationals must have a visa and the complementary list of third countries whose nationals do not need a visa and the standard form for a residence permit for third-country nationals. Finally, in civil and commercial law, political agreement has been reached on a system of judicial assistance on parental care in order to protect the best interests of the child.
That brings me to the questions, not that this list is by any means complete. An area of freedom, security and justice has to be founded on the principles of transparency and democratic control and I can assure you that the Council's actions will continue to be predicated on maximum possible cooperation with the other institutions of the European Union and constructive dialogue with civil society. Within this framework, the Council works with the European Parliament, seeking its opinion in the early stages of work and duly applying all the consultation rules set out in the Treaties. The Presidency attends Parliament in order to present its programme of work at the beginning of each term of office and the results of the Justice and Home Affairs Councils. I would also remind you that the Council replies to all written and oral questions put to it by the honourable Members. At the same time, informal contacts are constantly being strengthened, especially at the meetings of the Committee on Citizens' Freedoms or at informal ministerial meetings. Finally, this cooperation will be strengthened still further by the Treaty of Nice, which now applies the codecision procedure to a number of matters which come within our jurisdiction.
In reply to the second question, the Council does not believe that adopting Community acts on sensitive justice and home affairs issues is taking an inordinate amount of time. First of all, the number and content of the acts adopted is proof positive of the volume of work we have carried out in order to create an area of freedom, security and justice. However, the question of speed also needs to be placed within the context of how carefully each issue is examined and the fact that all the procedures are adhered to, especially the consultation procedure and, from now on, the codecision procedure, so that the Council can take due account of the opinion of the European Parliament. That is why opinions are indeed sometimes requested by fairly tight deadlines, so that acts can be adopted at Council level as quickly as possible.
In reply to the third question, the Council would point out that its work is carried out within the framework of the rules laid down in the Treaties. For example, immigration issues are addressed under Title ?V of the Treaty establishing the European Community, while crimes by persons aiding and abetting illegal immigration are dealt with under the rules set out in Title V? of the Treaty on European Union. Because the issue is so complex, a certain procedural speed is required, but that derives from the Treaty itself and is not of the Council's making. As you know, the Council has no authority to amend the Treaty. We are, of course, monitoring the work being carried out in this respect by the Convention on the future of Europe, which may well open up new prospects; we hope it does. Until then, I can assure you that all of us in the Council are endeavouring to promote cohesive, rational policy, and are demonstrating the necessary political will.
In reply to the fourth question, the Council would point out that creating an area of freedom, security and justice is an ongoing project, resulting in increasingly close, progressive cooperation between the Member States, as they exercise their authority, and the institutions of the European Union. The initiatives taken by the Member States within this framework, either alone or jointly, prove exactly how useful that right is. You only have to think, for example, of the initiative submitted by 5 Member States which resulted in the creation of Eurojust, a Community institution which plays an important role in the fight against serious forms of crime. Similarly, the Council's framework decision on the status of victims during criminal proceedings was initiated by one Member State. The regulation on insolvency proceedings initiated by two Member States finally brought about a result after a full thirty years of discussion within the Community framework. The regulation on obtaining evidence is another such success story. The initiatives taken by the Member States, most of which have been adopted, have helped to make justice and home affairs a particularly dynamic sector and have been a useful complement to the valuable initiatives taken by the Commission.
In reply to the fifth question, under the Treaty of Amsterdam, the Council will be required five years after the Treaty enters into force, i.e. in 2004, to reach a unanimous decision, following consultations with the European Parliament, on the codecision procedure for visas, asylum and immigration and on judicial cooperation in civil matters. The Council has not yet been asked to decide on the specific issue raised in the question. Consequently, this is a question the Council will have an opportunity to decide on in the future, taking account of the opinion of the European Parliament. For the rest, as you know, the Treaty of Nice, which has already taken effect, makes provision for the codecision procedure to apply to a number of issues and the Council will be applying these new rules to the letter.
In reply to the sixth question, as I said earlier, the Council has made considerable progress on asylum and immigration with a view to applying the programme adopted in Tampere. The European Council in Seville, on 21 and 22 June 2002, took an important step towards implementing the Tampere programme. As far as the timing is concerned, the Council has every intention of keeping to the deadlines, where possible, given the complexity of this subject and the fact that events have undoubtedly altered the general perception of the political and legislative environment.
In reply to the final question, as it has stressed on numerous occasions, the Council respects and applies the principles laid down in the Treaty, especially the principles of freedom, democracy, respect for human rights and fundamental freedoms and the rule of law. However, the possible inclusion of the Charter of Fundamental Rights in the new Treaty is an issue which does not come within the jurisdiction granted to the Council under the Treaties.
In reply to the second part of the question concerning work on common principles governing procedural guarantees for defendants, the Council knows that the Commission has issued a working paper and is preparing a new text. When we receive a proposal, we shall examine it carefully and ask the European Parliament to give its opinion on the matter, allowing it adequate time to do so. However, this last question gives me the opportunity to conclude with a number of the Greek Presidency's thoughts on the question of human rights in the judicial sector. We are convinced of, and our initiatives will be geared towards, the principle that respect for human rights and the rule of law is the cornerstone of the European Union and the ultimate justification for all its policies. At the same time, we need balanced, global policies. These two principles are inextricably linked. I believe that, if the importance of fundamental freedoms is overlooked, there will be a visible risk of our policy becoming fragmented, unilateral and irrational. This is particularly important in the area in which our Council acts, where the issue of the balance between freedom, on the one hand, and security, on the other, arises on a daily basis. It would be a mistake to assume that these two virtues are mutually exclusive. I have pointed out on numerous occasions, and I do so again now, that more security does not mean and must not mean less freedom.
With these thoughts in mind, the Greek Presidency has introduced a new framework decision on the mutual recognition by Member States of final judgments in criminal cases. We cannot take a unilateral approach to judicial assistance. We also have to make sure that defendants cannot be prosecuted for the same offence in more than one Member State. The same principle governs the question of minimum guarantees for suspects and defendants. We are introducing the European arrest warrant, we are taking measures to harmonise substantive criminal law and we must not ignore the question of guarantees for all those affected by these measures, especially suspects and defendants, which is why we have already included the question of minimum procedural guarantees for suspects and defendants on the agenda of the informal Council due to meet in Greece at the end of March.
Mr President, ladies and gentlemen, I should like to close by thanking you once again for giving me this opportunity to update the European Parliament on progress in the area of justice and security and to assure you that I am looking forward to your assistance and cooperation so that we can meet the expectations of European society and its citizens.
Mr President, Minister, ladies and gentlemen, the annual debate on an area of freedom, security and justice must be seen against the broader backdrop of the progress that has actually been made in the course of the last year, as a result of the commitment of the successive Spanish and Danish Presidencies. This debate must also be seen in the context of the forthcoming enlargement and of the work of the Convention on the Future of Europe.
First of all, I wish to congratulate Baroness Ludford on the quality of the questions she has put to the Commission and to answer the first of these by saying that the Commission still takes the view that the future Treaty on the area of freedom, security and justice should enshrine the principle of the Commission's exclusive right of legislative initiative. Indeed, we feel that the transfer of the majority of legislative aspects to the codecision process will only be coherent if we retain the framework of the Commission's right of legislative initiative. Giving the right of legislative initiative to a Member State or to some Member States will always cause problems and confusion in implementing common codecision rules. I would add that the Commission's right of initiative is today the most appropriate, precisely because it is exercised in the framework of a set of interinstitutional programmes agreed with the European Parliament and with the European Council itself.
With regard to the second question, dealing with the priority given to combating terrorism and illegal immigration, the Commission believes that these were not only priorities in 2002, but will also be priorities in 2003. The European Union has demonstrated its ability to respond to the terrorist threat by adopting two important instruments: the European arrest warrant and the framework decision on combating terrorism. From the Commission's point of view, the final text of these two legislative initiatives will ensure a healthy balance between the objectives intended to facilitate investigations and prosecutions against terrorists, on the one hand, and, on the other, the protection of defendants' rights, but I shall return to this issue a little later.
The Seville European Council gave new impetus to speeding up all aspects of implementing the programme adopted in Tampere with a view to creating an area of freedom, security and justice. New priority has been given to measures intended to combat illegal immigration and to establish the common management of our external borders. At the same time, however, the Seville Council also laid down objectives and timetables for adopting the other decisions in the field of asylum and immigration policy laid down in the Tampere Council conclusions.
The Commission responded quickly to this new priority by presenting its proposals for an integrated management system for external borders, that was generally well received by the Council and included in the action plan that was not only approved by the Council last June, but was also recently endorsed by the European Parliament in a resolution voted on last month.
This progress must of course be assessed in light of the timetable and programmes for measures established at Tampere. Progress must also be in line with an approach that is balanced between the three components: freedom, security and justice. The Commission emphasised once again in the last scoreboard, of 16 December 2002, that there are still delays in adopting asylum and immigration issues. We hope that the Greek Presidency will, as the Minister has just stated, give a commitment to speeding up work on adopting this legislation within the framework laid down by the Seville European Council.
In relation to the fourth issue raised by Baroness Ludford, I wish to say that the Greek Presidency has given pride of place on its agenda to the debate on family reunification and on the status of long-term residents in the European Union, together with the directive that Parliament debated yesterday, on the entry of third-country nationals for the purpose of paid employment and with the directive on the conditions of entry and residence for citizens from third countries for the purpose of study. We will consequently have the basic legislative framework in the field of immigration policy that is being discussed in Council. I would also add the initiative that the Commission will be adopting next month to present a communication focusing on the issue of integrating third-country nationals into European reception societies.
With regard to the future of decision-making processes, the Commission welcomes the conclusions reached by the Convention's working group on Justice and Home Affairs, because it acknowledges that in issues of asylum, immigration and other policies involving freedom of movement, the general rule for decision-making must be to adopt legislative acts under the codecision process, in which the Council reaches agreement by qualified majority. I also welcome the fact that this conclusion has been reached by the Convention's working group with a broad majority.
In terms of changes to the Treaty, the Commission is encouraging the Convention to adopt the rule of a more explicit legal basis for developing a common European asylum system that goes beyond the mere minimum common rules that the Council is currently discussing.
As to the issue the honourable Member raised concerning the usefulness and effectiveness of the networks, the Commission wishes to state clearly to Parliament that its assessment of the work undertaken by the networks that have real operational duties, such as Europol, Eurojust, or bodies such as the Chiefs of Police task-force and the judicial networks in civil and criminal matters, is positive. Nevertheless, we must emphasise that not all networks present the same added value and that the Council should be more particular in selecting its priorities for establishing these networks.
With regard to the relationship between the Commission and the European Parliament, the Commission is attempting scrupulously to comply with the framework agreement signed by the two institutions on 5 July 2000. In this context, I intend, as early as next week in Brussels, to inform the European Parliament's Committee on Citizens' Freedoms and Rights, Justice and Home Affairs of developments in the negotiations underway on readmission agreements with third countries.
With regard to the issue of evaluating the way in which framework decisions are transposed into the national legal system of each State, The Commission wishes to draw Parliament's attention to the fact that evaluation methods vary from framework decision to framework decision. Our view is that priority should now be given to the framework decision on combating terrorism, which should be transposed by all Member States by the end of 2002. We are gathering information from the Member States on this transposal and we hope to be able to present the corresponding report by the end of 2003. As always, the Commission is paying particular attention to achieving the necessary balance between respect for the law and for the protection of people's fundamental rights and the fight against organised crime and terrorism. To this end, following a recommendation of the European Parliament, the Commission has created a network of experts in fundamental rights. This year's report on this network of experts focuses in particular on the compatibility of the measures adopted by the Member States and by the European Union on the fight against terrorism and respect for fundamental rights.
Finally, with regard to the rapporteur's last question on the framework decision on procedural guarantees for persons standing trial, the Commission welcomes the Greek Presidency's intention to include this matter in the discussion at the Véria informal Council at the end of March. For our part, before this Council we will be adopting a Green Paper on common rules for procedural guarantees for persons standing trial anywhere in the Union. This Green Paper will give civil society and legal professionals, in both current and future Member States, the opportunity to contribute to the debate, with a view to our presenting a proposal for a framework decision that we believe must be scheduled by the end of this year. The Commission is consequently committed to establishing minimum common rules in this field, as stated in its presentation of the annual work programme for 2003.
I wish to conclude by announcing that work is also underway on guarantees for equal treatment in gathering and processing evidence and the on the right to remain silent during trial. We believe these matters to be particularly important for creating a common base, a common platform in criminal cases, in order to make mutual trust and cooperation between judicial authorities more effective in the fight against organised crime.
In short, the progress that has been made is unequivocal and undeniable. They are not balanced in all aspects of the area of freedom, security and justice, but in light of this experience we can help the Convention on the Future of Europe to overcome the main institutional and procedural difficulties to ensure that the Union becomes an area of peace, prosperity, freedom, cohesion, security and solidarity.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, I would like to start by expressing my appreciation for Baroness Ludford's question, which, being comprehensive in its scope, was a very good one.
I cannot do other than endorse the rapporteur's constitutional thinking on the subject of asylum and immigration policy. We need majority voting in the Council, Parliament needs to have the power of codecision, and the right of the Member States to propose legislation needs to be limited, as it is mainly used for reasons of domestic policy and rarely advances the cause of European Union. She is also right in her conclusion that the EU is a long way from implementing what was decided at Tampere. Whilst Baroness Ludford regards the Council as being to blame for this, I take the contrary view that the Commission must shoulder a large share of the responsibility for it.
Commissioner Vitorino, although the Treaties require minimum standards of you, you wanted to go ahead and generously broaden the scope of both the Convention on Refugees and the provisions of national law, and your attempts to do so failed at Council level on many occasions. It might be a good idea if you were to slowly learn the error of your ways; your new proposal on the reunification of families certainly gives us hope that you are willing to do so. It so happens, Baroness Ludford, that minimum standards are often the lowest common denominator. The Group of the European People's Party welcomes the Commission's commitment to combating illegal immigration, which demonstrates, Commissioner Vitorino, that you can see that there are two sides to the coin and that you are getting down to work.
Let us turn to counter-terrorism, an area in which 2002 has seen great progress made. The common definition of terrorism, the European arrest warrant, and the reinforcement of Europol were important milestones on the road towards terrorism being effectively combated in Europe. I would like to take this opportunity to specifically call upon the Council to make use of the funds we have allocated to Europol, which amount to over EUR 3 million, for if they do not do so, nobody will be in a position, in the event of one or more attacks in Europe, to coordinate or to lead police operations. Your disputes about competence will not, at any rate, meet with much public sympathy.
Baroness Ludford has diagnosed an imbalance between the methods of counter-terrorism on the one hand and guaranteed fundamental rights on the other. I do not see that such is the case. Laws at national and European level have made very good provision for data protection, we have extensive systems for defence and legal protection, and direct intervention can, of course, still only be carried out at national level.
She is right, however, to demand that Europol and Eurojust - which latter has had a successful start - should be brought within the Community sphere, for that, in the long term, is the only way to guarantee effective democratic and juridical control and to prevent duplication of structures. It is clear to see that, if Eurojust were to be brought within the Community sphere, it could take over OLAF's tasks as well as ensuring that the Community's financial interest was protected. As well as that, though, the Schengen Agreement and its associated information system have to be brought within the Community sphere. I might add, by the way, that the plethora of information systems will function effectively only when they are interconnected and equipped with standard rules on data protection, which could also be monitored by the new data protection commissioner.
At the same time, we also need a new coordination body for the external borders, by which I mean a sort of 'Eurobord' or 'Euroguard'. Open internal borders mean that it is in the interest of all Member States that Poland's eastern border, the waters of the Italian Adriatic, and the Straits of Gibraltar should be secured, and this calls for solidarity on their part. I might add that the EU has wasted years of valuable time when it comes to these matters, which are closely connected with its own enlargement. For far too long, Commissioner Verheugen has been lulling the EU to sleep and reassuring it that no reforms are needed. The second generation SIS has now been delayed, and frameworks for common border control are also only in their early stages - all this with enlargement one year away. These are issues where we have to work, even now, much more closely with the candidate countries than we have done before. We all have a long road ahead of us before we can present the Europe of freedom, security and justice to its citizens, but we have to take the first steps, and, Commissioner, let me add that the Convention has to become even more courageous.
Mr President, I would firstly like to congratulate the rapporteur on the questions she has addressed to the Council and the Commission, which anticipate a resolution from this House and which I hope will receive strong support. And I would also like to thank the Council and the European Commission for their comprehensive replies.
Firstly, I agree with both the Council and the Commission that it is fair to say that we have made a lot of progress in the field of cooperation on criminal matters. So much so that it now seems reasonable - and I hope that everyone agrees - that we should expect and ask for the proposals which the Commissioner has put forward here, more than once, in relation to improving judicial standards in the European Union and creating common minimum standards which guarantee to the European citizens that this framework of criminal cooperation reinforces not only their freedom and security but also the efficiency of justice. I believe that this is really positive.
In relation to the fight against this type of cross-border crime, I would simply like to draw attention to the Conference which took place in Brussels with regard to trafficking in women and children. I believe that the citizens expect us to deal with this issue from a Community point of view. We adopted a declaration, the Brussels Declaration, which had our full support, and I believe we should take the lead in the implementation of the measures it called for.
With regard to asylum and immigration, the truth is that I have been perplexed all day. I do not understand what is going on here. We have often said in this House that we endorsed the Tampere agreements, that we wanted a common, balanced and global immigration policy, in the way that all the Ministers, including those from the PPE group, had stated in Tampere.
We all agree that the framework referred to by Mr Vitorino is the one we need in order to create this common area for immigration and asylum, in the terms indicated by the Commission and undoubtedly in the terms which inspired the debates in the Parliament and the Council. Now it seems that, on the contrary, we are only calling for certain minimal things in the field of immigration. I do not understand.
I hope, Mr von Boetticher, that you are not in the government at some time in the future and that we do not hear you saying, 'This is a European problem which must be dealt with from a European perspective', as so many Prime Ministers affiliated to the PPE do, quite rightly.
I hope that this can carry on and to this end I hope that the Convention will grant Parliament and the Council co-decision powers, as the Commissioner requested, in the field of justice, freedom and security, because the citizens must be secure in this area, and that the Commission will have its right to initiative returned so that progress can be made logically and coherently.
Mr President, 1999 already seems ages ago. That was the year that the agreements we know well - indeed, with which we are all too familiar - were reached in Tampere on the new European asylum and migration policy to be set up and a deadline was even attached to that, 5 years. Now we are in 2003, and not much has happened. I think that as far as that is concerned I am rather less enthusiastic about the outcomes of the Seville Summit, as will also be clear from our support for the position of our rapporteur Baroness Ludford.
What I say is not entirely true, of course, because actually a lot has happened, only not in the dusty chambers of the Council. Since 1999, roughly 700 000 legal migrants a year have come to the European Union to work. And in those same four years around two million illegals have entered Europe. Of course that was not the intention, but you cannot say that Europe is full, even though the feeling has certainly arisen in some Member States that immigration is responsible for serious social tension and that the sharing of responsibilities between the Member States has not been at all fair. That is one of the reasons for adopting a European approach.
In my country, the Netherlands, immigration for work has doubled since 1998 but against this stream of migrants we are dealing with a Europe that is getting older and older. In the Netherlands 20% of the population will be over 65 within 20 years, in Germany a similar figure has already been reached and what we call the 'grey wave' means that by 2050 there will be 80 pensioners for every 100 working people. At the moment there are 40 for every 100. It is not hard to imagine the effects this will have on the welfare state and pensions.
It strikes me that the Council has been ignoring the long view. Recent years tell the story of how it has continued to look anxiously at how things are going and taken decisions on an ad hoc basis. We need to get real; now is the time to act. Immigration, of whatever kind, and the ageing of the population pay no attention to the passing of time; they just carry on unabated. There is no solution to be found in either a Fortress Europe or a rejuvenating elixir. My proposal to the Council is that we take a decision on European immigration policy during the Greek Presidency and stop pussyfooting around.
Today Parliament voted on a directive on the entry and residence of citizens of third countries who want to enter the European Union to work. If you, the Council, really want to mean something to the citizens of Europe, vote for this directive. That would demonstrate foresight and with that initiative towards a sort of blue card we could start to regulate labour migration more effectively to the benefit of both groups, the migrants themselves and the countries that receive them. I ask the Council not to avoid that decision now and to remember that those who really want to get over that high fence into Europe come with all the social tensions associated with that and so it is sensible to create a gateway so that their entry is regulated.
Mr President, I should like to take advantage of this annual debate to express my concern about the obstacles to freedom of movement and, more generally, the immigration-policy restrictions in the Union. It has to be admitted that the call to combat terrorism is leading to so-called security measures which sometimes interfere with fundamental rights, at the risk of intensifying a trend which already exists. Therefore, although the proposals resulting from the meeting of the Convention working party are worthy of interest, the events of 11 September have been explicitly quoted as justification for a high level of Community control in fields such as cross-border crime, asylum policy or the control of the external borders of the Union, and yet this process of amalgamation has not given rise to any indignation.
In France, the so-called 'internal security' bill drawn up by the Minister for Internal Affairs targets a whole range of actions: the illegal installation of travellers, the holding of meetings in the entrance halls of blocks of flats, aggressive begging, so-called 'passive or active' soliciting, explicitly aimed at foreign prostitutes, and all these things constitute offences which attract heavy fines and, in some cases, prison sentences. In other words, what we have here is simply a bill which lumps together immigration, poverty and insecurity. In addition, as far as any immigration and asylum policy is concerned, the current French proposals can be boiled down to the setting up of quotas for tourist visas, the drawing up of a list of so-called safe countries, compulsory repatriation or the creation of a corps of European border guards. However, to impose quotas or talk about managing migratory flows, while at the same time recruiting the brains and muscle power from the South which are useful to the 'European market' is a hypocrisy which in actual fact is helping to conceal the networks of people smugglers, to encourage people to emigrate to a life of wretchedness and exploitation, and even to criminalise migrants to the detriment of a policy based on equal rights and freedom of movement.
The Seville Council gave a very bad signal here when it reduced the European approach to immigration to the setting of even stricter conditions for access and residence, and even cashed in on economic aid as a result. Yet how can talking more about policing than about trade, and more about insecurity than about liberty, contribute towards the development revelled in by so many liberal European speeches, without any human exchanges and without movement? The closure of the camp at Sangatte in the north of France is proof, if proof were needed, that the closing of borders does nothing to reduce the distress of men and women who are fleeing persecution, conflict or poverty. The most vulnerable people and ethnic minorities are the ones most severely affected by this repressive policy. I am thinking of the Romany people, whom the European Union is threatening with expulsion and rejecting in practice. I am thinking of the illegal immigrants who, in France, despite their legitimate perseverance in wanting to live there legally, are prevented from doing so by a policy of hindrance, arrest and expulsion.
Yet there is so much that needs to be done in order to take initiatives drawn up in a spirit of opening up to the world and welcoming it, for example by contributing towards real cooperation on development, ensuring equality in the social and economic services, in access to employment for everyone, but also in civil rights. I am thinking of the regularisation of the position of illegal immigrants, or the Madrid appeal for residential citizenship, the recognition of voting rights and eligibility for local and European elections. What Europe needs, therefore, is a new immigration policy.
Mr President, I too would like to thank Baroness Ludford. I think that her pertinent oral questions have enabled us to have a debate which is obviously very interesting. I agree essentially with her analysis of the situation. I believe that we cannot really accuse the Council of any lack of activity this year. One might even say that the Council was overcome by a kind of feverishness, obviously under the influence of the atmosphere produced by the events of 11 September, the ultra-security-consciousness of public opinion and, more directly, electoral concerns, which shows quite clearly that the study of a certain number of issues would profit by being shared equally between opinions, through the positions adopted by the European Parliament and the initiatives of the Commission. When it comes to the general interests of Europe, the sum of national egoisms does not constitute the law.
I should like to draw your attention to work which is currently in progress. My group has had the pleasure of bringing together a certain number of involved people from all over Europe, who are studying the question of the isolation of foreigners in Europe. It is quite frightening. The analyses that have been made, on a country by country basis, show that there have been considerable developments which are quite alarming. Camps are proliferating, camps in all forms, of all kinds, with or without official status, open or closed, in which foreigners are sorted, guarded, imprisoned, punished, and kept handy for forced repatriation or whatever. I believe that these obvious denials of people's right, for example to seek asylum in Europe, are extremely worrying.
I would ask the Commission to examine these practices closely and to determine to what extent, since they are initially the responsibility of national States, European policy is likely to result in or encourage actions of this type on the part of Member States. For example, we discovered at the seminar that readmission agreements were actually an incitement to Member States to create such camps. In the final analysis, therefore, the question is whether, in the light of what I believe to be the satisfactory results of the Convention working party, we should encourage the Council to work this year, or whether we ought to wait until new decision-making methods make it possible to achieve greater equilibrium between the three aspects of the area that we have been talking about just now.
Mr President, in the course of 2002 we saw a broad debate and a profusion of legislation on matters relating to what is known as the area of freedom, security and justice. For obvious reasons it was felt necessary to establish more ambitious targets in areas such as illegal immigration, border control, the European arrest warrant, asylum and police and judicial cooperation, amongst others. Something that has also made a positive contribution to these developments, and I cannot deny this, is the dynamism of Commissioner Vitorino, who is responsible for these matters within the Commission and whom I should like to take this opportunity to congratulate. We cannot forget, however, that these matters are of enormous political sensitivity. We are invading the traditional sovereign borders of the Member States, a fact that cannot be ignored or played down. Recent international events are a clear reminder that the European Union is still made up of sovereign States. It is also the rights and the obligations of their citizens, however, that are at stake here and which must be acknowledged and defined with a sense of responsibility, in an attempt to respond to the needs imposed on us all by the complex current situation.
Mr President, in the short time I have left, I shall concentrate on the new terrorist threats, which require action at European level and solidarity at international level. In fact, the way in which we approach terrorism these days is completely different to the approach pursued in the 1970s and 1980s. We know that the terrorist threat today is hard to see and is underpinned by motives other than political ones. As a rule, it acts illegitimately, I repeat, illegitimately, in the name of a given civilisation in the aim of setting this on a collision course with our own. Today's form of terrorism is well known: it selects its targets according to the visibility of the results of its action, which incidentally makes all of us and our institutions possible targets. We also know that it is extremely mobile and that it uses, as we all do, modern means of communication. We know that its sources of funding are diverse and that this funding is often obtained under the guise of promoting respectable aims. No less importantly, we know that it certainly has access to arms of mass destruction, especially chemical and biological weapons.
Against this backdrop, we must of course provide responses that go beyond the national sphere and even the spheres of action for justice and domestic security, which naturally highlights the importance of this debate of ours. The presence of these new terrorist threats undeniably requires action at European level. Unilateral national action is no longer sufficient to ensure that our populations are protected. These new concerns do not mean, however, that we should indefinitely extend the rules of Community initiative and of qualified majority in this entire area. We believe that these developments do not necessarily mean that the Union's procedures must all be produced or implemented in the same way. I am sure that it will be possible to take decisions on issues of Justice and Home Affairs by simplifying the structure of the pillars, without this changing the balance of the necessary cooperation between governments and national authorities in conjunction with the system of joint management developed by the European Union.
Mr President, the annual debate on the area of freedom, security and justice seems to be in large measure directed at the future and not the year 2002. Baroness Ludford is using her question to press for the abolition of the third pillar, the implementation of the codecision procedure and the inclusion of the Charter in the new Treaty.
This would make decision-making in the Council more democratic and more structured, because there has been a jumble of initiatives from the Member States recently. In addition to that, the legislative proposals of the Commission in the area of asylum and immigration are getting nowhere, because decision-making in the Council has come to a standstill.
The criticism is justified. Part of the solution lies in a better treaty structure and the implementation of different decision-making procedures in certain areas. But I am still convinced that fussing about the powers at European level will not by definition improve the situation very much. Nor does a European constitution offer any added value. It is a pity that Parliament does not direct its attention to specific points from 2002 and always continues to focus on questions of powers and idealistic ideas about a European state.
Following on from this, it remains for the Council to concern itself less with prestige and to spend more time on working to achieve results.
Mr President, Commissioner, ladies and gentlemen, I would like to make use of today's debate, in the presence both of the Commissioner and the ambitious Council Presidency, to direct our attention to the potential influx of a massive number of refugees, triggered by a war in Iraq that we hope will not happen, but is nonetheless possible, and the related subject of the Refugee Fund, which was set up two years ago.
It makes it possible for us, in accordance with Article 6 of the Council Decision establishing the European Refugee Fund, to take special steps in the event of a mass influx of refugees. What I now propose is that you, as representatives of the Commission and of the Council, make every conceivable preparation for such an eventuality, so that the Member States may not be left to their own devices, but may be supported in the manner provided for in Article 6. You should be allocating up to 80% of the funds required, but this requires that you take the necessary precautions right now. The Member States are to be urged to take the necessary precautions by appointing authorities to which the Commission may have recourse.
I am addressing both the Council and the Commission when I propose that consideration should be given to setting aside funds for eventual allocation to international aid organisations providing the relevant help on the spot, which should be the primary and most efficient form of aid.
I propose, thirdly, that you should not leave the Member States to deal with this potentially tragic situation on their own, but should, in advance of events, give consideration to spreading the load of dealing with the people involved, as we know that a few countries were obliged to shoulder most of the burdens resulting from the crisis in the Balkans. We should be learning from our mistakes and preventing such a thing from recurring in future, so we should be preparing to apportion the people involved to individual Member States. I would very much like to know how, and to what extent, you envisage acting upon these proposals.
Mr President, ladies and gentlemen, the reason I am taking the floor in this debate is that I would like to make two basic observations on how this House cooperates. Mr von Boetticher, in the few parts of his speech that were any good, pointed out that we will, in future, have to do more legislative work if we are to achieve what we want, that being the bringing within the Community sphere of more aspects of the European Union currently covered by policy on the area of freedom, security and justice. In this sector, too, majority decision-making and the codecision procedure would have to be normative, with the Commission, rather than the Member States, having the right to initiate legislation. Very good! That is something I can only endorse.
If, however, that is how he thinks, then what is needed today is a sober inventory of the present situation, so that, if we want to overcome the challenges of the future, we are equipped to do so and able to fashion a policy that makes sense and will work.
So what is the situation today? Commissioner Vitorino is thinking up something good. By making proposals, he is discharging the obligations laid on him by the scoreboard that he announced after Tampere. What he proposes goes too far for the Council, on the assumption that they actually read the stuff. The proposals then end up in Parliament, and Parliament adds to them and forwards them to the Council. What does the Council do? It throws them in the waste-paper basket. Such is the reality of the situation today. Now, I do not want to tread on the Council's toes. I am quite convinced that the Greek Presidency of the Council will read everything. Do not take what I say too personally.
What we need in future, though, is a different way of making laws, one in which the balance between the three institutions involved is safeguarded. This will involve all three bodies being willing to compromise. The Commission must be willing to compromise, as indeed it is, as all of us who know Commissioner Vitorino can tell you, even if he has to put up with being given an unjustified battering in the German press by young and rather immature MEPs. The Council's willingness to compromise is a matter of doubt, as the Council's policy is not - primarily, at any rate - guided by European standards, but by the demands of every single Member State's domestic policies. That is wrong. And thirdly, it is one of our institution's failings.
It is at this point that Members of the Group of the European People's Party (Christian Democrats) and European Democrats should prick up their ears and listen. I am now making them an offer, and this is the first time - but not, I hope, the last - that they will receive such an offer in this form. Let us talk together, so that we are not always coming up with the minimum of consensus, but can get the legislative work done. What are your demands, and what are ours? Where are you prepared to give some ground on your position, and where are we prepared to give some ground on our own? Where, then, can we achieve real compromises that make real law-making possible?
Business in this place has hitherto been conducted on the basis that anyone who is not on my side is against me, and that I will not vote with anyone who does not back up my position 100%, so this House ends up passing fortuitous texts by fortuitous majorities. If we want to do real legislative work, then I invite you to discuss compromise, but you will then have to demonstrate your capacity for it. This will involve you putting some of the hardliners in your ranks on the lead. But, Mr von Boetticher and Mr Pirker, being made of the stuff you are, I am sure you will manage that.
Mr President, Commissioner, ladies and gentlemen, the area of freedom, security and justice is something that many Members of this House still imagine to be a highly advanced position adopted by a European Union that offers its citizens the greatest possible degree of freedom and protection from the State.
It is not only in the last year that events have proved the opposite to be the case: repressive measures are enjoying a boom, with the European Union and its Member States forcing through controls on the EU's external borders no less than in its interior. On top of that, there is increased monitoring of personal data and of free communication. Biometric means are being used to evacuate privacy of any meaning. Finally, the EU's racist character is enhanced still further by the many laws aimed at so-called 'foreigners', with the introduction of the Eurodac system and the development of the Schengen Information System representing only the tip of the iceberg.
This security means, then, the greatest possible security for the State, whereas freedom would require a quite different policy - some would call it a more mature one - backing effective data protection, the demolition of Fortress Europe and the repeal of all racist special laws, including those on the right to citizenship.
Such, though, is not the case. What we are building here is a Union of state security, control and monitoring. Baroness Ludford's Liberalism, does not, unfortunately, extend to addressing any of these points in her question.
Mr President, the President-in-Office has just reminded us that the Tampere Conclusions in the area of Freedom, Security, Justice and Home Affairs proclaimed in 1999 the principles of transparency and democratic control for the protection of citizens' human rights.
In the Kingdom of Spain on 13 February 1983, that is to say 20 years ago, Joseba Arregi, a Basque political prisoner, died under torture while he was in police custody. That was 20 years ago tomorrow.
In 2002, 634 politically motivated people were arrested. 127 of them subsequently claimed in court that they had suffered ill treatment or torture.
Have the Council and the Commission received clear information about this issue from the Spanish Government? Do the Council and the Commission consider that the transparency principle has been respected by the Spanish Government? Last year the Spanish Government proposed the banning of several social organisations - media and cultural associations - that had denounced the political repression suffered by Basque dissidents. Through a Spanish initiative, the European Union has drawn up a black list of associations and individuals accused of specific or tacit support for terrorism. The accused have neither the legal means of defence nor effective access to the courts.
Do the Council and the Commission consider there to have been real enforcement of the democratic control principle with regard to Spain? Will the Council and the Commission put forward a judicial instrument in the new texts being prepared for those included on the European Union's black list?
I would like to thank Baroness Ludford and express my recognition of the effort she has made in this important area.
Mr President, it revolts, disgusts and amazes me that the previous speaker has said what he has, after justifying and aiding murderers and enemies of freedom, democracy and Europe. Mr President, I am not going to waste a single second - which is what he wants - so that I can defend what we have to defend: freedom, democracy and the area of freedom, security and justice. They are the enemies of freedom, security and justice in Europe. This must be stated categorically.
Mr President, Commissioner, Mr President-in-Office of the Council, I believe that the innovative aspect of what we are discussing here is that, at European Union level, we are providing protection for fundamental rights and for citizens' rights. This protection, which is going to be enshrined in the new Treaty, is the fundamental condition for the success of the area of freedom, security and justice, and provides the foundation for the legitimisation of the Union.
In fact, only by strengthening the protection of the rights and principles enshrined in the Rule of Law can we create the conditions for greater trust between the Member States and make it possible to produce genuinely common policies.
Today, and following long delays, these policies are taking shape in the form of judicial, civil and criminal cooperation and are beginning to do so in the field of visas, asylum and immigration.
In the field of judicial cooperation, the European arrest warrant has opened up the way to direct cooperation between judges and has broken down barriers so that, amongst others, terrorists and murderers cannot find refuge in European territory for their criminal and violent activities.
Furthermore, we must not forget this Parliament's constant appeals in favour of protection and support for the victims of terrorism.
In the field of immigration and asylum, the progress made is not entirely satisfactory. Parliament will do everything it can to ensure that the time limits established at the Seville European Council are respected. Any further delay would not only show a lack of solidarity between the Member States, but would also be a bad sign at a time when the Union is preparing for an historic enlargement. How can we resolve amongst 25 something which we have not able to decide amongst 15?
Finally, a comment on the pointless complexity of the decision-making system within the area of freedom, security and justice. Parliament reflected this situation, in which decisions were adapted within the first or the third pillar, in a resolution in 1999. Today we are glad to discover that these same arguments have found consensus within the Convention charged with reforming the Treaties.
Mr President, Commissioner, ladies and gentlemen, I shall, of course, begin by congratulating our rapporteur, Baroness Ludford, on the excellent report she has contributed to this debate. This annual debate on the area of freedom, security and justice provides Parliament with a new opportunity to express its dissatisfaction and frustration with regard to the paralysis affecting the third pillar as a result of the lack of political will on the part of the Member States, and despite the ongoing efforts of the Commission.
Important Commission initiatives, both before and after 11 September 2001, remain deadlocked in Council or are still waiting to be transposed or ratified by the Member States. The States appear to wish to compensate for their inability to establish policies that will provide a structure for the area of freedom, security and justice by putting forward a torrent of proposals based on their right of initiative. As a rule, these proposals make a minuscule, if not counterproductive, contribution to the objectives that these States themselves have imposed on successive European summits.
We are seeing a procession of outlandish proposals, by which I mean proposals that are not part of any plan or form part of the Commission scoreboard. These are arbitrary proposals of limited or no scope, incoherent, sometimes dictated by national political agendas, proposals that tend to turn the third pillar into a universe in chaos, continuously expanding in all directions - a legal and bureaucratic novel without full stops. The European Parliament has the duty to condemn this impasse, which is the result of the political inability to date of the Council and the Member States to have brought into force a single measure on the package on combating terrorism that has been drawn up by the Commission or come originally from it and planned in its scoreboard.
The gulf between the discourse of political leaders, in particular, of government representatives, and this resulting in practical actions is reaching scandalous proportions in the field of fighting transnational crime. Furthermore, in the areas covered by Title IV, we are still seeing a persistent imbalance, rightly condemned by the rapporteur, between the relative ease with which agreements are concluded on the repressive elements of controlling immigration and the ongoing inability to establish common policies in the field of asylum and regulating legal immigration, specifically in the field of civil rights and social integration.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, I must congratulate Commissioner António Vitorino on his efficiency and hard work that have led to the progress made, which has been particularly noticeable in the last six months. 2002 was more positive than previous years and we saw a considerable number of initiatives in the field of justice and home affairs.
The proposals for a European arrest warrant and for a framework decision on terrorism that have already been referred to, for example, are proof of the Union's ability to implement the objectives set by the Treaty of Amsterdam when the need to act is combined with the will to do so. Nevertheless, and despite the progress that has been made, as Baroness Ludford has already observed and as was also stated at Laeken, I quote, 'new boosts and new guidelines are needed to make good the delay seen in certain areas'.
On the one hand considerable progress has been made in stepping up cooperation between the agencies responsible for implementing the law on the mutual recognition of judgments in criminal matters, on the European arrest warrant and on harmonising criminal and anti-terrorist legislation. On the other, much still remains to be done in order to achieve a practical and effective system for safeguarding citizens' rights. It cannot be emphasised too much, as indeed Commissioner Vitorino emphasised, that it is crucial to maintain a balance between the three components of the same concept, which together constitute the area of freedom, security and justice. In other words, there can be no security without freedom and justice.
Another source of regret, as various speakers have said today, is the excessively frequent use of the right of initiative by the Member States, who have increased the number of proposals that this Parliament has felt obliged to reject because they lack coherence, clarity and even usefulness and which were only guided by the requirements of national politics or to placate the media. Furthermore, the imposition of matters pertaining to the first pillar and of means that fall under the third pillar has been an ongoing source of difficulties. Decisions need to be taken, especially in areas such as data protection.
With regard to Europol and Eurojust, it is regrettable that there is still only an indirect democratic division of responsibility, which is fragmented and insufficiently limited. To conclude, Mr President, the reduced level of democratic legitimacy that we are still seeing is also a matter of regret. Parliament is rarely consulted and often on political agreements that have already been concluded in Council, which means that our contribution is an irrelevant and useless document.
Mr President, I must emphasise at the start of this second short statement that the views presented by the Members of the European Parliament here today have been extremely useful to the Council and to me personally as President-in-Office. I imagine that this is what concerns the citizens of Europe. The points made basically reflect what the citizens of Europe expect of us in the old and the new Europe. In the Europe we are all now building together.
I noticed that many of the views highlighted the need for a balance between the measures taken, which of course need to be taken for the security of the citizens in Europe, and the need to protect citizens' rights and freedoms. The points made by the honourable Members reinforced my own view that greater security must not mean cutting back and compromising on freedoms. Besides, individual freedoms and human rights are elements of our European legal culture. We must not shift the centre of gravity one way or the other, because security is clearly an inalienable right and a primordial right for every citizen; but nor must we shift the centre of gravity and risk cutting back or overlooking and compromising on human rights and freedoms.
I emphasised and I repeat that, during the course of the Greek Presidency, we shall be focusing on striking this necessary balance, which is also why, as I said in my statement, we have included specific issues to do with freedoms, including the freedoms of suspects and defendants, on the agenda for the informal Council. And, by the way, the second item we shall of course be discussing at the informal Council is an issue which directly interests all of us at the moment: the future of Europe and the continuing debate on the future of Europe.
This debate will, I am sure, bring about something we are all hoping for: a stronger role for the European Parliament, so that it can make a more material contribution to the decisions taken.
I was also particularly interested in the honourable Members' comments that measures must be taken to guard borders at European level. We all want to find a way of protecting, guarding and controlling Europe's borders, by which I mean the external borders of the European Union. This applies especially to my country, which holds the Presidency for these six months and which has a special significance by reason of its geographical position and the particular configuration of its borders. What I mean is we have a certain amount of experience here. One of the topics being discussed, and which will continue to be discussed, is how to apportion the burden. We need to find a way of apportioning the burden fairly at European level so that we can strengthen our border controls. Obviously, we need to be able to prevent a mass influx of illegal immigrants, because mass illegal immigration makes things worse and creates even more problems within the European Union. It even exacerbates the position of immigrants already in the European Union. However, this does not mean that we should not pay greater attention to the rights of immigrants already in the European Union or that their rights are less important to us. Europe already has decades of experience in admitting immigrants and it is time it did something to speed up its ability to integrate immigrants already in Europe smoothly and more quickly, by which I mean integrate them into the society of the host state.
I shall close with a brief reply to a question about whether there is a risk of a mass influx of refugees in the wake of possible events in Iraq. There is, I think, a daily risk of a mass influx of refugees from countries outside the European Union and this is being discussed in the relevant committees. I think that we need Community financial support and we need to spread the burden fairly, irrespective of what happens in Iraq. Of course we all hope that developments will not result in situations which give rise to another mass influx of refugees arriving in the European Union. In other words, we hope to maintain peace and not to have to face awkward situations which, as we all know, apart from any other adverse repercussions, give rise to waves of immigrants.
Mr President, I wish to begin by thanking all those who have contributed to this debate and, above all, Baroness Ludford for her excellent contribution.
I shall just address a few of the questions raised during the debate, starting with a remark by Mr Schulz. We should all resist the temptation to reduce the debate on asylum and migration to a purely ideological debate. It is indeed tempting and very easy to do this by using slogans to manipulate emotions. However, if we reduce the debate to such positions, I wonder whether we are really addressing the dramatic problems that asylum and migration raise for thousands of people all over the world and especially in the European Union.
It might even be tempting to make the Commission the bad guy. I am used to performing several roles, but this would be a new one for me. However, the Commission has always tried to put forward the right balance between an efficient policy combating illegal migration and, at the same time, defining the grass roots of a proactive, positive policy on migration. This is not for ideological reasons. We believe that if we do not succeed in having a clear, transparent and coordinated policy on legal migration, we will not succeed in the fight against trafficking in human beings and illegal migration.
If I appear too generous, I would like to recall that the Commission put forward a proposal for a framework decision on combating trafficking in human beings. The Commission presented the action plan on illegal migration that was taken on board by the Council. The Commission presented the action plan on external border controls that was taken on board by the Council. The Commission presented the proposal on the return action plan. The Commission made the proposal on a new Schengen information system. The Commission proposed the creation of a visa database. If this is being too generous, I admit that I have some differences with some Members regarding the notion of generosity.
When it comes to the new terrorist threat, as Mr Queiró has emphasised, we recognise that we are confronted with a phenomenon we know little about. We are not yet at the stage of being prepared to face the new profile of the terrorist threat, not only as far as the possibility of terrorist attacks is concerned - and one must be prepared for whatever might happen in the near future, in the light of the evolution of international events - but also in terms of a key question you have raised: the financing of the terrorist networks.
Therefore I hope that during 2003, Member States will be able to make effective progress in achieving concrete results and adopt legislation to combat the financing of terrorism. This should include not only the illegal financing of terrorism, but also the 'legal' financing of terrorism in the European Union, including offshore centres on its territory.
I would like to confirm to Mrs Terrón i Cusí that the Commission intends to set up a network of experts during spring 2003, thus following up the Brussels Declaration.
I now turn to the issue raised by Mr Coehlo. Difficulties abound in dealing with certain specific and very sensitive issues because we have a split between the first and third pillars; data protection is a very good example of this. We should emphasise that there is a clear sign from the European Convention that the values of freedom, security and justice cannot be held hostage by a schizophrenic division between pillars that is blocking us every day.
Finally, on the very important issue raised by Mr Pirker, I can guarantee that we are preparing for the possibility of a mass influx. I do not want to anticipate the evolution of international events, but we have learned much from the experience in Kosovo. We have the directive on temporary protection. It has been transposed into national legislation by Sweden, Finland and Belgium, and other Member States already have provisions in their national legislation concerning sudden influxes of migrants and refugees. Therefore, to deal with the most urgent situations we can mobilise, in the very short term, the reserve of the fund for European refugees. My colleague, Commissioner Nielson, together with ECHO, and in close coordination with UNHCR, is looking at the possibility of supporting refugees in the region. I hope that this time things will work much better, thanks to the progress that has been achieved as far as temporary protection is concerned.
I would like to pay my sincere respects to Parliament. If we have problems in terms of progress during this year Parliament cannot be blamed for any kind of delay. It has always given its opinions on time.
The debate is closed.
The vote will be held on 11 March.
The next item is the debate on 9 questions to the Council and the Commission on the harmful effects of unexploded ordnance (landmines and cluster bombs) and depleted uranium ammunition.
Mr President, on the eve of a potential conflict in Iraq - one that we hope can still be avoided - a debate on the use of anti-personnel mines and depleted uranium ammunition is of great topical interest. After all it has been found that soldiers and civilians who came into contact with depleted uranium ammunition in earlier military conflicts, such as the Gulf War in 1991 and in Kosovo, later experienced serious health problems, what we call Gulf War sickness or Balkan syndrome. They suffer from memory loss, chronic pain and fatigue, symptoms of paralysis and have an increased risk of cancer. United Nations statistics, published in the renowned 'British Medical Journal', indicate that the incidence of cancer in southern Iraq increased sevenfold between 1989 and 1994. Even the US Army Environmental Policy Institute has acknowledged the potentially very serious medical consequences of the use of depleted uranium.
Weapons and ammunition that harm the civilian population are in contravention of the Geneva Convention and the Convention on Conventional Weapons. The second Convention is very explicit. It imposes a prohibition or restriction on the use of certain conventional weapons that are deemed to cause excessive injury or that do not discriminate between military and civilian targets. According to information leaked from the Pentagon, about 3 000 guided bombs were fired in the first wave of attacks in Iraq. It seems very likely that the US will use ammunition with depleted uranium again. Parliament must continue to warn of the potential dangers of the use of this type of ammunition. There is an urgent need for an independent, scientific study of the effects of its use, not only on health but also on the environment. We must have a moratorium on the use of depleted uranium while we wait for the results of such a study.
The European Union must play a pioneering role in this, just as it did in the campaign for a worldwide ban on antipersonnel mines, as was laid down in the Ottawa Convention. And my questions, Mr President, concern that Convention, its ratification and application. To be very explicit, I wanted to ask the Council exactly what actions are planned to ensure that as many Member States and candidate countries as possible sign this Convention. You will understand that I would really like to hear from the current President-in-Office of the Council why Greece is actually waiting before signing this important Convention. Finally, in anticipation of hopefully being able to avoid a possible international conflict, I urge the Council to make a clear statement guaranteeing that the Member States of the European Union will not use weapons that are banned under international law or are deemed to be illegal in this or any future armed conflict.
Mr President, I just wish to make a point of order. There was no simultaneous interpretation into Portuguese during the last speech. I would therefore ask you to have someone look into this matter.
Mr President, depleted uranium was largely used in the manufacture of shells and anti-tank ammunition, many of which were dumped during the Gulf War on Iraqi territory, but also in Bosnia and Kosovo.
On impact, the uranium is broken up into fine particles which are likely to be inhaled by human beings, or else they are dispersed into the environment where, owing to the effect of the wind, they can become suspended, and inhaled later.
These particles emit alpha-radioactivity, which is particularly aggressive towards living tissue. Depleted uranium particles, once lodged inside an organism, may cause severe damage to the health not only of military personnel but of civilians as well.
It seems clear to me, therefore, that depleted uranium weapons and ammunition fall directly within the scope of the 1980 United Nations Convention on Prohibitions or Restrictions on the Use of Certain Conventional Weapons Which May Be Deemed to Be Excessively Injurious or to Have Indiscriminate Effects.
The UN Sub-Commission on the Promotion and Protection of Human Rights came to this conclusion several years ago, yet so far no action has been taken to restrict or prohibit them. Scientific uncertainty about their measurable effects on health is thus being used as an argument for doing nothing. The precautionary principle, however, would seem to argue in favour of an additional protocol to the 1980 Convention, explicitly prohibiting these depleted uranium weapons. This is what my group is seeking.
Last week we were in Iraq, and at the hospital in Basra we were shocked and saddened to see children suffering from cancer and congenital malformations. The figures published by the University of Basra for the region are shocking. Between 1990 and 2001, the rate of congenital malformations has been constantly rising, and has now increased sevenfold. Scientists are quite logically blaming this on the fact that parents are contaminated with depleted uranium.
We do not have the right to allow such situations, which are the consequences of real war crimes, to proliferate. Yet in Afghanistan, contrary to the official denials, even more powerful weapons were used, weapons equipped with a covering of depleted uranium or even natural uranium. These were guided bombs or cruise missiles.
I believe that it is up to the European Union to take the initiative to halt the current escalation and to set targets with a view to the definitive prohibition of weapons which, like cluster bombs and anti-personnel mines, are morally unacceptable.
Mr President, it is, in my view, clearer than ever nowadays that there is a need for an international legal system, and it is also becoming ever clearer that, if an international legal system is to be developed that is viable and that applies to large as well as small countries, it is the EU that must play the decisive role and be the guarantor of large, as well as small, countries' complying with a set of international ground rules. I therefore think it important also to get the Council and the Commission to follow up this very important matter of how best to emphasise to one's partners, and in any future situation, that to use anti-personnel mines, cluster bombs and depleted uranium is to use weapons that strike indiscriminately, that hit civilian as well as non-civilian targets, that hit the innocent as well as the guilty and that can be dormant for a long time and only make themselves felt perhaps years after a possible war is over. These are weapons that are contrary to the provisions of the Geneva Convention on how we are to treat one another in the course of war.
I therefore think the Council and the Commission should understand that, firstly, we must prevent these types of war crime from being committed. We must prevent these weapons being used in possible future conflicts and, clearly, we are all nowadays thinking of Iraq in this connection. There are, however, other places too in which this could be relevant. That was the first aspect. The second is to follow up those crimes that have already been committed. In that connection, I should also very much like to hear the Council's and the Commission's answers regarding how these crimes are to be followed up and how it is to be ensured that those who are responsible for using weapons in ways that constitute war crimes are dragged before the International War Crimes Tribunal and prosecuted, for it is not enough for us to have a set of ground rules. We must also be prepared to apply them, and we must be prepared to apply the sanctions available to us at present.
It is the EU that must take this task upon itself. Otherwise, we shall end up in a world in which only the strong make the decisions, in which only the strong can do as they see fit and in which weak countries are entirely subject to the diktat of a stronger power. I eagerly await the Council's and the Commission's answers.
Mr President, as we are all aware, dormant explosive devices, landmines and cluster bombs are among the weapons that can cause especially cruel injuries and mutilations. Those of us who have been to countries in conflict will know the mutilations and wounds with which one is confronted there. I myself became familiar with these sights in Central America.
Parliament has, in various resolutions, insisted on the implementation of the 1997 Ottawa Convention, which banned the use of landmines. It is with reference to this that I want to praise the Commission for the excellent work it has done, not only in the field of mine clearance, but also in educating people as to why landmines have to be banned. Work is progressing at present on preparations for the next conference on the revision of the Ottawa Convention, which is to be held this September in Bangkok, by which time I very much hope that those European states that have not yet ratified the Ottawa Convention will have made good their omission. I look forward to hearing what the President-in-Office of the Council will have to say in response to this question. I think he might well be about to bring Parliament good news from Greece.
The worldwide campaign against landmines has already made great progress. Considerable efforts are currently being made to get belligerent parties other than states to sign up to the Ottawa Convention. This work is being undertaken by a non-governmental organisation - 'Appell de Genève' - and I believe that we can rejoice that such work is being done by non-governmental organisations when state bodies cannot carry it out. In Somalia, for example, 15 organisations and belligerent parties, none of them part of any state apparatus, have signed the Convention.
Another problem of a particularly shattering nature comes in the form of cluster bombs, whose victims include innocent civilians; the injuries these bombs inflict are so horrific and their effects so indiscriminate, that they should be prohibited outright. Previous speakers have described this, and I wish to touch on it only very briefly. You are all familiar with the descriptions of the horrendous injuries resulting from the deployment of cluster bombs. The particularly dreadful thing about it is that the splinters from the cluster bombs that remain in the human body are almost never capable of being removed. Not only are the effects of these bombs indiscriminate in that they can strike civilians as much as soldiers, but they are also imprecise in the area they affect, which amounts to something like 350 football fields every time a cluster bomb is dropped. This makes the precision bombing of military targets impossible, so that there is an increased risk of innocent people being injured. Finally, these bombs also vary in their effect over time, since, if they do not explode, they can remain live for years to come.
It was in December 2001 that Parliament last recalled the 1980 UN agreement on certain conventional weapons and demanded an immediate moratorium on the use of cluster bombs. A moratorium can clearly only be the second best solution until such time as a ban on these inhuman weapons becomes enforceable, but I believe that imposing a moratorium in the first instance is the pragmatic way to go about things. It is here that the European Union could, by its actions, give a very good example.
Mr President, I have nothing much to say about landmines. The subject speaks for itself. We have all seen the television footage of maimed children, including recently in various areas of former Yugoslavia. Most of what I have to say has to do with depleted uranium.
Natural uranium contains over 99% uranium 238 and very little uranium 235. Uranium 235 is excellent as a fuel in nuclear reactors and is used in nuclear weapons. Consequently, the material is enriched with uranium 235 and what is left, the residue, which is mainly uranium 238, is what we know as depleted uranium. This depleted uranium is used in bombs because it is very dense and highly penetrating; it can blast through floors, tank armouring and so on. However, the drawback is that it vaporises when it explodes. And when it vaporises, most of it oxidises. These oxides end up as soluble uranium salts over an area of 10-15 kilometres, although they are often carried several hundred kilometres on the wind. They can be inhaled, enter the water supply and so on.
The problem with uranium 238 is that it has very weak alpha rays, meaning that I can hold it my hand without coming to any harm, but if I inhale it, because the body has phagocytes which absorb these particles, the cells are irradiated very close to their genetic material and this is thought to be the cause of the harmful effects of depleted uranium. Of course, research carried out has not proven 100% that this is what happens, but the results are very convincing, which is why we must be very, very careful. That is exactly what Parliament's motion says; that because it is highly likely that it represents a public health risk and that exposure to depleted uranium is dangerous, the European Union (this is point 7) needs to monitor this research and everything else to do with depleted uranium, including possible extensive environmental pollution and the long-term dangers to human health.
It is perfectly logical that the European Parliament should take an interest in this sort of issue; it needs to be taken into account so that we can avoid using this ammunition because, I repeat, it has huge drawbacks. Also, depleted uranium takes several thousand years to decay. If an area is contaminated, it remains contaminated for thousands of years. The principle of precaution alone should make us think twice about using this ammunition which, I repeat, can contaminate areas for thousands of years, with long-term dangers to public health.
That is why I should like to ask my honourable friends to vote in favour of this motion which, I think, for both mines and depleted uranium ammunition, is a commensurate response to the current situation. I think that the European Parliament should vote for it and that the Commission should take up and monitor this issue. I trust that the Council and the Greek Presidency will do something about getting the Ottawa Convention ratified, so that anti-personnel mines can be eliminated, and introducing a moratorium, followed perhaps by a total ban on the use of depleted uranium ammunition.
Mr President, I wish to state that the current international situation is not preventing us from adopting the necessary objectivity in this debate on unexploded ordnance and depleted uranium ammunition. It will therefore be easier to assess all the consequences underlying this debate.
Mr President, war is always war and its effects are always appalling. The fact is, however, that sometimes we cannot escape the need for military intervention or its inevitability. This is why we must concern ourselves with the long-term effects of this ordnance, out of consideration in particular for the innocent victims and most frequently, those harmed by their effects after operations have ended.
There is growing concern amongst interested communities and also amongst the general public in this field. With regard to the specific case of ammunition that contains depleted uranium, the lack of rigorous clinical proof that clearly confirms the cause-and-effect relationship between its use and the occurrence of diseases must lead us to invest even more heavily in research into this possible connection. This is where the Council's action could be extremely useful, particularly in supporting the work of groups of government experts on the leftovers of war, such as explosives and anti-tank mines, and in giving priority to this issue.
Next it is crucial that the Council and also the Commission heed the results obtained and present, within the scope of their respective competences, practical recommendations or measures to help to improve and increase the reliability of ordnance with a view to eliminating the lethal damage it causes following conflicts. Incidentally, and to conclude, Mr President, I wish to say a few words about the people that this debate is seeking to protect. Even without conclusive proof, it is a requisite of conscience to provide effective forms of support for victims and their families, whether or not they are military personnel, who have been affected after the end of a conflict and whose suffering could be related to unexploded ordnance or depleted uranium ammunition. This would not be the first such action. Portugal, for example, has been doing just this.
Mr President, ladies and gentlemen, the European Union is particularly concerned about the deaths and injury caused every year by explosive remnants of war. Apart from directly killing and injuring civilians, explosive remnants of war often hamper humanitarian assistance, peacekeeping forces, reconstruction following conflict and development in general, which is why the Union has taken an active part in the debate on explosive remnants of war within the framework of the Convention on Certain Conventional Weapons.
Allow me to quote a few examples of Union activities in this sector. In June 2001, the Union circulated a discussion paper on explosive remnants of war at the meeting held on the subject in the run-up to the second review congress on the Convention on Certain Conventional Weapons.
The General Affairs Council issued conclusions on 19 November 2001 promoting the Convention on Certain Conventional Weapons, in which it called on the second review congress to set up a working party on explosive remnants of war.
Thirdly, the European Union submitted a working paper to the second review congress on the Convention on Certain Conventional Weapons in Geneva in December 2001, calling for legal instruments to be introduced in order to deal with explosive remnants of war, as a result of which efforts will be made to prevent explosive remnants of war, including through provisions requiring them to be more reliably designed and to have self-destruct mechanisms, and to prevent physical injury from detonators in explosive remnants of war.
The Union also submitted a paper on explosive remnants of war to the team of government experts set up by the second review congress.
During the congress of the States Parties to the Convention on Certain Conventional Weapons, the Presidency stressed on behalf of the European Union that the introduction of a legally binding instrument on explosive remnants of war within the framework of the Convention was a priority issue for the Union. The congress agreed with the recommendation of the team of government experts that negotiations should start on an instrument for these explosives. The Council's competent working party will be discussing future Union action in this sector.
I should like to point out on behalf of the Council that the Member States of the Union are not unanimously in favour of declaring an immediate moratorium on the use of all types of cluster bombs. The Council has not received reports of any NATO members using cluster bombs. The common action by the Union in November 1997 dealt in its first three articles with the question of the universality of the agreement banning mines, in which the Member States of the Union set a target of totally eliminating anti-personnel mines worldwide. The common action authorised the Presidency to take suitable measures. These measures have consisted to date of demarches to countries which have not yet signed up to the Convention, including associated countries, and it has also recommended that churches sign the Convention. These demarches are carried out by the Presidency at the time.
The Union has also been promoting the universality of the Convention at all the appropriate fora, especially the United Nations. The resolutions of the General Assembly on the application of the Convention have been unanimously supported by the Member States of the European Union. In addition, the European Parliament and Council resolutions of 23 July 2001 concerning action against anti-personnel landmines in developing countries and in third countries other than developing countries both state in article 3 that operations against landmines financed by the Union must in principle benefit those countries which are party to the convention banning landmines. Exceptions may only be made for humanitarian reasons. This stand by the Union has created an important incentive for countries to sign up to the convention banning landmines.
The European Union and its Member States are the main international source of funding for action against landmines, which in itself is an important way of promoting compliance with the convention.
I should also like to point out that no reports have been submitted to the Council on the use of depleted uranium ammunition by the American or British forces during the intervention in Afghanistan. The Council has not addressed the question of the application of the protocol to the Convention on Certain Conventional Weapons on non-detectable fragments to which all the Member States are party.
Nor has the Council discussed ongoing work on this question at the United Nations.
Finally, the Council does not have a catalogue of depleted uranium ammunition in current use. Decisions on the use of various types of ammunition are taken by Member States exercising their national sovereignty. All the Member States are party to the Geneva Conventions. Similarly, the Council has received no information about the use of depleted uranium ammunition in Chechnya, nor has it discussed the possibility of making the use of cluster bombs or depleted uranium a war crime under the statute of the International Criminal Court.
Let me start by saying that serious scientific studies have shown that there is no reason for anxiety in relation to the issue of the harmful effects of depleted uranium ammunitions on health. From the Commission perspective, I want, in particular, to refer to the opinion of the Euratom Treaty Article 31 Expert Group which was convened in early 2001, with the participation not only of Member States experts but also representatives of UNEP, the IAEA, the WHO and Nato.
The group focused on the lasting contamination from the use of depleted uranium ammunitions in the Balkans and the potential post-war radiological risk for the health of the local population and the international assistance teams.
The group did not look at the actual health effect on soldiers who had been on mission in that region, this being outside the Community remit and to be handled in other fora such as Nato. Again I refer Parliament to the conclusions of its own STOA report of May 2001, when it came to much the same conclusion in relation to this issue.
On 6 March 2001, the opinion of the Article 31 Expert Group was released to the press. In a nutshell, it concluded that there is no major concern, from a radiological point of view, either in terms of inducing short-term cancer, or in terms of a wide impact on the environment. Widespread intervention in the concerned regions was not required.
Other reports issued by UNEP on 13 March 2001, the WHO on 1 May 2002 and the UK Royal Society on 12 March 2002 present similar conclusions. In addition, the latter two reports also address the chemical toxicity of the uranium, concluding that it is not expected that adverse effects on the kidneys or any other organ will occur.
At the end of March 2001, my colleague, Commissioner Wallström, concluded that no further actions seemed to be required with regard to the application of the basic safety standards for the protection of the health of workers and the general public against the dangers arising from ionising radiation. As mentioned above, further investigations into the chemical toxicity not addressed in the report of Mrs Wallström have since been analysed in the WHO and the UK Royal Society reports.
While the Article 31 Expert Group had concluded that there was no need for individual monitoring of the Commission's own staff and contractors sent to the region, the Commission's medical services nonetheless proposed a check-up and urine analysis programme for the staff members concerned.
No single health effect related to depleted uranium has been observed.
Coming now to the Commission's activities related to anti-personnel landmines following the European Parliament and Council Regulations 1724/2001 and 1725/2001 on the reinforcement of the European Union contribution to the fight against APLs, the European Union has taken a leading role in fostering better coordination of programmes and in providing momentum, predictability and effectiveness for cooperation between partners on the ground. This is very strong support by the European Community for the implementation of the mine ban treaty that is the Ottawa Convention, according to which all APLs should be eliminated by 2009.
In 2001, under the new APL regulation providing for a dedicated legal basis for coordination at European Union level, the Community budget contributed up to EUR 30 million for demining actions. Using various Community instruments such as geographical, ECHO, APL and RRM budget lines in an integrated way, the European Commission has mainly supported surveys, clearance, assistance to victims, as well as the economic and social rehabilitation of the demined regions and the resettled populations.
At European Union level the European Community efforts and the Member States' activities combined total EUR 143 million. The European Union is, therefore, with the US, the top contributor in the fight against APLs, including stockpile destruction and creation of local capacity-building.
In order to ensure sustainability over the years, the Commission approved in December 2002 the European Commission mine action strategy and multiannual indicative programming for the period 2002-2004. This document was prepared on the basis of strong coordination with the Member States, the United Nations, the US, and the wider mine action community. The Commission will, in the coming weeks, make the necessary arrangements to present this strategy to the European Parliament Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy.
Finally, coming to the issue of cluster bombs and other forms of unexploded ordnance, the Convention on Conventional Weapons (CCW) is the current international framework that provides the basis for the prohibition and elimination of weapons which operate in an indiscriminate fashion or cause excessive injury and suffering.
Most EU Member States are parties to the CCW and are working on the revision of the Convention to further prohibit certain designs of weapon, such as explosive remnants of war, anti-handling devices, and to establish common principles on fuse insensitivity, self-destruction or self-neutralising weapon modes. These principles, if agreed, would be applied to anti-vehicle mines and submunitions - or munitions delivered by a remote carrier such as an aircraft, missile, minefield launcher and so on.
The revision of the CCW is still at the level of working groups: one on anti-vehicles mines, the other on submunitions. The Commission closely follows the debates of both groups. This revision would lead to a new protocol to the CCW to address the problems caused by explosive remnants of war, thus covering cluster bombs and submunitions, so that these weapons are detectable and equipped with effective self-destruction mechanisms.
The work being carried out in view of the new protocol is strongly sponsored by the EU through a common position and a number of joint démarches requesting that concrete steps be undertaken to address this issue under the CCW framework. Currently, the opportunity to prepare a further common position on the suggestions tabled is being explored.
Let me conclude by mentioning that, in addition to its participation in the international framework of the CCW, the Commission, on a concrete and operational level through its activities related to APLs, is already providing an indirect but tangible contribution to the reduction of the threat posed by cluster bombs and other unexploded ordnance. Mine-clearance encompasses de jure and de facto clearance of other unexploded ordnance, although this is not a specific submunitions instrument.
We are already engaged in such broader clearance activities in countries such as Laos, Kosovo and Afghanistan, where the APL problem is inextricably connected to unexploded ordnance pollution.
Thank you Mr President, President-in-Office of the Council, and Commissioner, for the essential clarification that you have just given us, which shows the seriousness of the Commission's work. For once, a technical expert is about to address the House on the subject, in particular, of depleted uranium weapons. It is most important that we do not, whether consciously or not, have any confusion in our minds - either in the minds of the public or, as I have seen in this House, in our own - about the use of depleted uranium weapons and the use of nuclear weapons. On this point you have given us vital information and I simply want to add my own personal testimony.
Depleted uranium weapons are weapons which were developed in order to enable new types of armour-plating to be pierced. The armour-plating used in the Second World War was pierced by shells with a hollow charge, powered by chemical energy. New types of armour-plating, however, can only be pierced by weapons powered by kinetic energy. These are known as arrow shells. It is important to be able to give them a high initial speed. They must also have heavy cores. This is why depleted uranium is used. Here I must stress that the confusion which I am talking about is not innocent. I heard on television a journalist who was covering our Members' visit to Iraq mention enriched uranium in connection with these weapons, and it was mentioned on two occasions, so it could not have been a mere slip of the tongue.
I was involved in the research that led to the development of these weapons, in the Terrestrial Weapons Technical Directorate, where we have very powerful unions which protect our workers and our engineers. I am therefore able to tell you that in actual fact, if there had been the slightest risk, the precautionary principle which we observe in the French arms industry would automatically have ruled out such weapons.
Mr President, I can well imagine that the Commissioner is right about depleted uranium. As far as I am aware, and if my memory serves me right, it even has its civilian uses, but that is something that would have to be checked. However, as we know nothing about what long-term effects the dispersed material may have, there may be some surprises in store for us.
I would like to say something about landmines. What we have to know about landmines that some 230 million of them are currently stored in a number of countries. Between 70 and 100 million of them have been laid around the world. It is unfortunate, moreover, that new ones are being laid all the time, so that great significance attaches to the issue of how we locate these landmines and destroy them, primarily in human terms - that is, about ensuring that people do not get hurt in the process - but also in economic terms - that is, about keeping costs down. I would like to encourage the Commission to make the right use of the funds that we have inserted in the Budget for research purposes. In recent years, we have kept on adding funds to the research framework programme for the purpose of researching new technologies for locating landmines, so they should be used for that purpose. Progress has been made, and for that I want to express my gratitude, but these things are extraordinarily complex, and I would like again to encourage you to help, perhaps by developing some sort of multifunctional location device.
For my final comment, I turn to disarmament. There are other things - weapons of mass destruction, for example - that have to be disposed of. Every year, our Budget allocates some EUR 100 million to the disposal of chemical, biological and atomic weapons in the countries that formerly made up the Soviet Union. I would like you to submit a report on this, and for us to have a debate on it or produce a statement on the subject. After all, a great deal of money is involved and this is, above all, very much a live issue.
Weapons such as landmines and cluster bombs are a veritable nightmare. Not only do they not discriminate between the military and innocent civilians, but after years of war they are still claiming victims among the population. These weapons must be taken out of the arsenals for good. Unlike cluster bombs, there is an international ban on landmines. It is in part thanks to the European Union that the use and production of landmines is decreasing, trade in landmines has been stopped and that there are fewer victims. However, as long as non-state actors are excluded from the banning process, there cannot be a world free of landmines.
That is why it is important that the European Union also targets these groups with its policy and puts the topic on the agenda for the next meeting on the Ottawa Convention. Based on its experiences with landmines, it is good that the European Commission is now also developing strategies and programmes for unexploded ammunition from wars. These new activities must not, however, be carried out at the expense of the campaign against landmines; extra money must be made available for this. Many people also think that weapons containing depleted uranium also pose a risk to public health. The Commissioner referred to research that says that actually there is no reason for this concern but I share the doubts of a number of my colleagues as to whether this is enough to justify coming to the conclusion that we can simply carry on using these weapons. I am not reassured on that point yet. No matter, it is high time that we opened our eyes to the cluster bombs and that we finally woke up from our nightmare.
Mr President, people throughout Europe will react with disbelief and anger to the statement that there is no reason for anxiety in relation to depleted uranium weapons. It is tendentious to quote the Euratom Commission which exists explicitly to promote nuclear technology and whose radiation safety levels were originally set to allow atmospheric testing in the 1950s. Thankfully we have done away with that.
Their anger is justified and is rising at the moment, because even low levels of alpha radiation can have a severe effect on children. We know from testing that there are molecules of plutonium in these weapons that are isolated but can have an extremely severe effect when ingested. Samples from six civilians near bombing targets in Afghanistan tested 100 times the normal level of uranium - contamination that stemmed from depleted uranium. Afghan doctors have cited deaths from internal ailments such as haemorrhaging, pulmonary constriction and vomiting, which are all effects of radiation contamination.
During the Gulf War, allied troops admitted using over 300 tonnes of depleted uranium. These are suspected to be a prime factor in the epidemic of birth defects, leukaemias and cancers in Iraq. There is a difference between wet ground such as in Bosnia and desert conditions such as in Iraq and Afghanistan. This is extremely serious. I beg you not to have these children's deaths on your conscience, Commissioner, but to react more humanly and more seriously to this really dreadful situation.
Mr President, war and justice: a tense relationship, if not a contradictio in terminis. Is war without violation of human rights possible? For the combatants there is always the dilemma that showing too much respect for rights and obligations can lead to defeat, especially if you doubt the other party's respect for the principles of combat. These truths must not undermine our support for the application of humanitarian law to warfare and its development. That is why I welcome the negotiations on the question of unexploded ammunition left over from warfare. In particular, there is a need for clarification of the responsibility for unexploded bombs that are left behind. After all, unexploded bombs and shells continue to injure many people long after the end of an armed conflict.
The main role that I see for the European Commission is that of coordinating, informing and where necessary supporting Member States. Accumulation of powers tends to lead to confusion rather than to practical help for the victims.
On the other hand the tension between justice and reality should make us cautious. Our respect for international treaties must not be allowed to degenerate into misuse of this field of the law for political purposes. After all, facile censure ultimately undermines the support for the principles of combat. That is why I do not support the amendments of the Greens. They confine themselves to one-sided criticism of one single nation while the conduct of many countries is extremely dubious in the light of international humanitarian law applicable in armed conflicts.
Mr President, I refer to the motion for a resolution. It is something of an emotional muddle and manages to confuse three unrelated elements: anti-tank mines, cluster bombs and depleted uranium munitions. It fails to comprehend the nature of the work being done by the group of governmental experts on explosive remnants of war - a sensible body which is mindful of the need for the right balance between humanitarian concerns and military utility in regard to certain weapons. The armed forces of our nations, and those of our NATO allies, are the most conscious of the need to protect civilian populations, avoid collateral damage and ensure that dangers to our own troops are minimised.
On landmines, I am proud to have been actively involved in the work to ban anti-personnel landmines and to have been instrumental in helping large-scale funding for assistance to mine victims and for mine clearance operations. I congratulate the Commission in its continuing work in this area. Our armed forces agreed that they could operate without anti-personnel landmines. Anti-vehicle or anti-tank mines are a different matter. Their humanitarian consequences are altogether less significant, and they are an indispensable military weapon as long as there are tanks on the battle field. Unexploded ordnance is a problem in post-conflict situations and more work needs to be done on self-destruction and detection of munitions.
The very words 'depleted uranium' conjure up all sorts of fears and ideas related to radiation which seem to be wholly misplaced. It is recognised that there could be a small risk from toxic dust for those working unprotected in close proximity to a vehicle hit by depleted uranium ammunition. While I keep an open mind, there is currently no reliable medical evidence to link depleted uranium with ill health, either of troops or of local people.
This resolution is not really about any of these things. It is wild scaremongering. It calls for an immediate moratorium on munitions which are key weapons for use by coalition airforces and armoured forces currently deploying to the Gulf. It is no coincidence perhaps that it follows an Iraqi proposition in the UN last October which sought to designate depleted uranium as a weapon of mass destruction. This ruse was heavily defeated in the United Nations, only to reappear now in the European Parliament. I hope that Members of this House will be very discriminating when they come to vote on the resolution tomorrow.
Mr President, I have to confess that I am rather concerned and astonished after hearing the Commissioner's statements. We are on the eve of a war which we seem likely to wage on the basis of a mere suspicion: the suspicion that there may be chemical weapons. I am concerned and astonished at the ease with which our suspicions - the suspicion that depleted uranium might have been used in a number of conflicts and that it might have had serious effects on civilians' health - are being dispelled.
I will mention just three facts. Firstly, Nato has not banned depleted uranium weapons, and the fact that it has not banned them leads us to fear, to believe that they have been used, that they might even have been used more than once. Secondly, a statement by the US Secretary of State for Defence in January last year referred to an increase in radiation emissions from depleted uranium weapons in Afghanistan. Thirdly, a number of medical tests carried out - under very difficult conditions because of the situation - in Afghanistan by a Canadian NGO found depleted uranium levels a hundred times as high as usual, due - it is extremely likely - to the use of depleted uranium weapons.
Now, in the light of all this, it would seem to be too easy, too hasty to claim that we do not have enough information to be able to presume to raise our voice and call for these weapons not to be used in any conflict and, in particular, to call for the danger of such weapons being used in Iraq to be avoided. This is the essence of our resolution but, tomorrow, it will be the responsibility of the Council and the Commission not just not to exclude the possibility of this danger being fully prevented once and for all but to demand it.
Mr President, exactly this time last week I was in Basra, in the south of Iraq, with my fellow colleagues on the Parliamentary delegation. In Basra we were shown the most harrowing images of children who were born with the most terrible birth malformities as a result of the radiation from the last Gulf War, when allied forces used depleted uranium warheads.
I wish Tony Blair and George Bush had been at that hospital. If they had, perhaps they would stop saying that this illegal and immoral war they are about to unleash on Iraq is somehow in the interests of the Iraqi people. The people of Iraq are still paying the price of the last war in cancers, leukaemias and deaths. I wish Commissioner Byrne had been at that hospital too. The facts are there. If the methodologies cited by him cannot explain them, then I would suggest that his methodologies are wrong. Indeed, increasing numbers of scientists are demonstrating that the impact of low-level radiation has been consistently underestimated. There are weaknesses in those methodologies. They are not right methodologies. By denying that, we do the people of Iraq a double disservice and the deaths go on.
Thank you, Mr President. I have just one comment to make because a question was asked about Greece and the anti-personnel landmine convention. I should like to point out that the Greek Government has signed this convention. The convention was ratified by the Greek parliament and I did not understand the insinuations or what exactly the two speakers were trying to say.
Mr President, perhaps I might deal with a few of the issues that were addressed, particularly in relation to health matters.
This issue, as I indicated earlier, has been considered not just by the Commission, and not just by the Council of Ministers, but also by Parliament. As I mentioned earlier, the STOA report of May 2001 concluded, among other things, that in the light of the epidemiological studies on persons exposed to depleted uranium in Iraq and the Balkans, among a relatively small group of soldiers, who evidently had been exposed to depleted uranium during the Gulf War, no health problems attributable to depleted uranium could be found. Among the British Gulf War veterans neither the overall death rate nor the occurrence of specific causes of death, such as cancer, are significantly different from those of a reference population. No association between the health problems of many Gulf War veterans, that is Gulf War Syndrome, and suspected depleted uranium exposure could be found.
In the case of German Kfor soldiers in Kosovo potentially exposed to depleted uranium, it could be demonstrated that no significant intake had occurred. Preliminary results of a medical expertise show that the incidence of leukaemia among the Italian Kfor troops is not significantly higher than the incidence in a reference population.
Thus, it can be concluded that, so far, there is no scientific evidence of health damage among army personnel or civilian populations as a consequence of the use of DU ammunition in the Gulf War or the war in the Balkans.
Controversial information and reports about the dramatic health effects of DU among soldiers of the Iraqi and Yugoslav armies, and among the civilian population in the area concerned, do not withstand a peer review. The Commission came to exactly the same view when it considered these issues and studies, as did the Council. The STOA report went on to say that 'having comprehensively reviewed and cross-examined most of the specialised scientific literature, in particular the medical literature, judged reliable and trustworthy. Having in mind the results provided by the medical observation over decades of workers in the uranium industry, as well as by the experiments with animals. Taking into account the results of the recent investigations in Iraq and in the Balkans, of the effect on man and on the environment following the use of DU', the use of DU ammunition in Iraq and the Balkans 'neither has led to a serious widespread contamination of the environment nor represents an acute or appreciable long-term hazard for man's health'.
It then it goes on to give a number of recommendations, none of which coincide with the views that have been expressed by the largely Green Members of Parliament who have spoken here this evening.
I should say that having regard to all of these scientific studies, the seriousness and comprehensiveness of the work that has been undertaken -including by representatives of this House, the Council and the Commission - it seems to me that those who have adopted the approach we have taken must - I say this in response to Mrs Ahern - have a clear conscience. The same, I suspect, cannot be said of those who make allegations that are unfounded against people who are doing their best to provide proper answers to these questions.
The debate is closed.
I should like to inform the House that I have received 6 motions for resolutions on this subject under Rule 42(5) of the Rules of Procedure
The next item is the report (A5-0022/2003) tabled by Mrs Encarnación Redondo Jiménez, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council regulation concerning monitoring of forests and environmental interactions in the Community (Forest Focus)
[COM(2002) 404 - C5-0351/2002 - 2002/0164(COD)].
Mr President, let me first thank the rapporteur, Mrs Redondo, for her report concerning the Commission's 'Forest Focus' proposal for a regulation on monitoring of forests and environmental interactions
The proposal aims to contribute to the protection of the Community's forests by means of monitoring. It builds on the achievements of the two Council regulations on the protection of the Community's forests against air pollution and fires, which expired at the end of last year. However, the proposal broadens the scope to include new environmental issues such as biodiversity, climate change, carbon sequestration and soils.
The protection of forests and the enhancement of their multifunctional role are matters of particular importance and urgency in the Union. The Community and the Member States are committed to implementing internationally agreed activities and to set up monitoring and reporting systems. Sound political decisions have to be based on reliable information.
We need harmonised and comprehensive long-term monitoring of forests at Community level. It is essential in order to provide information on the temporal and spatial variation in the condition of forests. Experience from the previous forest monitoring scheme shows that the harmonisation of data collection is of major importance.
There are two key issues which deserve special attention. Firstly, comitology. The report considers whether the principle of subsidiarity needs to be reinforced in the context of Forest Focus, and proposes strengthening the role of Member States in the proposed monitoring scheme.
Experience from the previous Community scheme shows that close cooperation between the Commission and the Member States is indeed needed to set up an efficient monitoring scheme. That is why the Commission proposed strengthening the comitology arrangements by incorporating a Management Committee. This is an approach which balances the evident need for greater involvement of the Member States, whilst being proportional to what, in Community terms, is a relatively modest scheme. Our view is that the characteristics of the scheme proposed closely fit the criteria for management committees set out in the Council decision on comitology.
Secondly, I would like to address the important aspect of forest fire prevention measures. Fires have affected forests in many parts of the Community, but in particular in the southern parts of the Community. The Commission takes this seriously and will ensure that all forest fire related measures introduced by the now lapsed Council Regulation (EEC) No 2158/92 will continue to be covered in future by Community legislation. The proposal for 'Forest Focus' and the regulation on rural development together meet these requirements. The activities that were not already covered by the provisions of the regulation on rural development, such as specific studies, and the forest fire information system, are now addressed by 'Forest Focus'. The Commission fully understands Parliament's concerns, which are reflected in those amendments concerning forest fire prevention measures.
However, the Commission regrets that the incorporation of forest fire prevention measures within the 'Forest Focus' proposal cannot be accepted. Our two institutions share the objective of preventing forest fires, but this duplication of measures already covered by the rural development regulation would lead to legal and budgetary uncertainty which may impede our attainment of those objectives. I should like to reassure Members that the approach proposed by the Commission will allow the continuity of the forest fire prevention measures.
The Commission has already urged Member States to incorporate any necessary amendments to their national or regional rural development plans. The question of the budget increase is linked to the issue of fire prevention measures. It follows that just as the Commission does not support additional fire prevention measures within the proposal, nor does it support the proposed budget increase.
Mr President, Commissioner, as the Commission has just said, we are dealing with a report which we will vote on tomorrow, which has been approved by the Committee on the Environment, Public Health and Consumer Policy, and which in overall terms has supported the report produced by this rapporteur. Forest Focus replaces two regulations in force until December 2002, the legal basis of which, changed from the former Article 130 to the current Article 175, was changed on 25 February. In other words, it became subject to approval by co-decision. This report studied both protection against fires and atmospheric pollution, and now actions in the field of biodiversity, climate change and the retention of carbon are going to be included. Actions in the sixth framework action programme in the field of the environment which the European Commission and the Community are obliged to implement. However, the proposal replaces the majority of the measures on fire prevention in the former Regulation (EEC) No 2158/92.
Now, the Commissioner has just told us that these measures are included in the rural and regional development programmes which he mentioned. I must say to him that the Member States have already presented the plans of the rural development Regulation, which was approved in 2000, but which has not been able to take account of fire prevention plans. Therefore, it does not seem to make sense to have asked the Member States to guess that in 2003 or at the end of 2002, as it should have been, this Parliament and the Commission were going to debate the replacement of the Regulation and that it was going to be transferred to the rural development programme and furthermore that it was going to be transferred with a miserable budget of EUR 5 million, because this quantity does not appear in the rural development programme. It will therefore have to appear in order to balance the 2002 budget. That is, EUR 18 million per year.
Now, Commissioner, we are spending EUR 18 million. That is what is balanced and consolidated in 2002. The Commission proposes EUR 13 million. It seems absurd that we want to take the same measures, plus those relating to biodiversity, climate change and the retention of carbon, with such a significant reduction in the budget.
I believe that considerable efforts have been made, both by the Council and by this Parliament, to reach to a compromise agreement, with compromise measures which ended in 2006. It appears that it has not been possible for the Commission to reach this agreement. I am sorry, Commissioner, but this is a regulation which is decided by means of co-decision in this Parliament and I therefore believe that the proposal which was originally on the table has been withdrawn by this rapporteur in Amendment No 44 so that we can all discuss it on equal terms. I believe that we all have to make a move, not just Parliament.
Of the amendments presented by the Group of the European Socialist Party, this rapporteur accepts Amendment No 48. However, Amendment No 47 is not acceptable since it would go against the spirit of the report. There are other amendments presented by this rapporteur: two of them are amendments of a legal nature, and a third in which all we ask is that the idea already included in the recitals of increasing the scope of the European forest information system be incorporated into the Articles.
I would have liked to have introduced some other ideas, such as prioritising certain methodological projects and also promoting 'old' activities, if I may put it like that, and not just those proposed in the new modules.
I also believe that it would most advisable for the time periods to last one year, and that there be a pilot period, which needs to take account of the frequent interactions of the experts. I do not believe it is a good idea to transfer these issues to the rural development programme, Commissioner, since that would mean moving from the only regulation which is currently subject to co-decision and it is the only regulation which protects our forests. I would say, to use rather unorthodox terms for a plenary session, that this would be like leaving a sweet at the gates of a school.
Commissioner, we have time to clarify both the budget and the harmony of these regulations. I believe we are obliged to do so.
Mr President, Mrs Redondo Jiménez has drawn up an excellent and comprehensive report on the monitoring of forests and environmental interactions, for which I thank her sincerely. The Commission proposal combines two former regulations, one of which concerns the protection of the forests from air pollution and the other forest fire prevention.
The Committee on Budgets has delivered an opinion on this matter. In its first opinion it said that the financial statement of the Commission proposal is compatible with the ceiling of heading 3 of the financial perspective and that it will not restrict other action in the period 2003-2006. The Committee on the Environment, Public Health and Consumer Policy, however, raised this financial framework of EUR 52 million to EUR 67 million. This being the case, the Committee on Budgets stated that the framework was compatible with the ceiling of heading 3, if necessary through a reduction of other policies or through recourse to the provisions of the interinstitutional agreement. In practice the Committee on Budgets is warning that reductions in other areas of policy will have to be made or increases in the financial perspective will have to be resorted to, which will be politically very difficult.
The opinion of the Committee on Budgets is based on the new Rule 63a in Parliament's Rules of Procedure, which obliges a committee to adopt a position on the compatibility of proposed legislation with the financial perspective. This is meant as a guiding principle for the plenary debate, which of course is free to take its own decision. This week Rule 63a is being applied not only to this report but also to that by Ulla Sandbæk, for example. It should be noted that if the committee responsible increases the financial framework in question it must once again request an opinion from the Committee on Budgets. Verification of compatibility does on no account constitute a position on whether the proposal by the committee responsible regarding a larger financial framework is appropriate or reasonable. This procedure will hopefully become automatic and natural.
The plenary session must have knowledge regarding the compatibility of the financial framework with the financial perspective so that it can take its decision. The procedure increases the responsibility of the committees responsible for the legislative proposal being debated at the time. Activity-based budgeting, which is already established, also has the same objective. Verification of financial compatibility under Rule 63a thus serves, above all, the interests of the committee responsible.
Mr President, Commissioner, as draftsman for the Committee on Agriculture and Rural Development I would like to thank you, Mrs Redondo Jiménez, for the preparatory work you have done, which shows what a good grasp of the issue you have. You took account of the substance of our opinion at the preparatory stage when you were doing your own preparatory work. For that I thank you sincerely.
Our greatest causes for concern in the preparatory work were connected with two matters: the Commission would have liked to assume the authority that normally belongs to the Member States in matters to do with forests, and, secondly, it sought to insist on an unrealistic data gathering programme on the part of the Member States that would have been unreasonable, not to say impossible, to realise in practice. This unrealistic attitude was particularly apparent in the targets for measuring biodiversity, calculating the frequency of occurrence of species.
When considering costs, it is not appropriate to move forward to a context of action on a wider scale than that now being undertaken internationally within the framework of the Food and Agriculture Organisation. It would be wise to investigate the situation first and then see. With the changes we are making we can guarantee that forestry policy will remain in the hands of individual countries and of the Standing Forest Committee that represents the Member States. Information compiled in the future in the EU will be important for monitoring the development of the forest ecosystem, but we cannot base a forestry policy, an EU approach to the management and use of forests, on that.
I would in this connection like to point out that forests vary greatly in different parts of the EU and forests and timber mean very different things in different countries. It is owing to these differences that I have strong reservations about any forestry policy being managed from Brussels.
Mr President, Commissioner, I should like first of all to express my support for the report by Mrs Redondo Jiménez. It is true that forests play an essential role, because they have a multifunctional role, and as president of a regional national park I am particularly sensitive to the various measures concerning the preservation of natural spaces, and in particular forests. They are essential to us, amongst other things in order to prevent climate change. However, we should not regard forest areas solely as the lungs of Europe. They are not just green spaces; they are also a not inconsiderable source of economic, social and tourism activity.
At Community level, it is essential to compare the various experiments being carried out in Member States in order to promote the exchange of information and create an effective benchmarking system. We must never lose sight of the fact that it is at the most local level that this part of our heritage is managed best and will continue to be managed best. This is why the monitoring of forests should not be the sole responsibility of the European Union. The principle of subsidiarity is vital, and what is involved here is almost a range of responsibilities shared between the Union and the Member States, the Union and local governments. and the Union and local operators represented within the European Advisory Committee on Forestry and Cork and the Standing Forestry Committee.
It is for the Union, in conjunction with the Member States, to determine the broad outlines of the measures and the main objectives, and to make provision for adequate financial resources to enable those objectives to be achieved. The Council has a responsibility to take on here. The Commission is proposing that repair measures following forest fires should be reinforced. I totally agree with this important step, but I would also ask that research into the causes of such fires should be reinforced. Repair should not be the sole objective of long-term management. As part of the move to preserve our forest areas, public awareness is important, because the forests belong first and foremost to the public, and it is up to us, as Members of the European Parliament, to represent that public. That is why I believe that forests should definitely come within the scope of the codecision procedure.
Mr President, it is important for us to look after the forests in Europe. Commitment to monitoring biodiversity, climate change and carbon retention and soils calls for multifunctional action. There are tasks in this area that we can deal with jointly at European Union level. These include the development of common knowledge to serve as a basis for the ecological monitoring of forests, so that information based on genuine knowledge is obtained on the state of the forests.
As we develop the measures to be taken we nevertheless have to remember that the importance of forests varies greatly in different parts of Europe. The forests themselves are also different. For this reason any questions relating to forestry must be regarded as being based on the principle of subsidiarity. Neither should we develop new institutions. The tasks contained in the EU's forestry action plan must be dealt with within the context of present systems, making use of existing monitoring methods.
At Union level responsibility must lie with the Commission and the European Environment Agency. The Commission must also work in close cooperation with the Standing Forestry Committee.
I wish to thank the rapporteur for the Committee on the Environment, Public Health and Consumer Policy, Mrs Redondo Jiménez, for having worked to take the Commission proposal in this direction, by which I mean she has focused on the importance of the principle of subsidiarity. I do, however, think it problematic that the rapporteur has included measures relating to forest fire prevention in this regulation. The Group of the Party of European Socialists agrees that forest fire prevention is an important part of European collaboration and a matter that requires solidarity among us. The difference of opinion is connected, however, with how this should be financed. We heard in the Commissioner's speech that the Commission in its proposal has worked on the assumption that provision for forest fire prevention is to be made by means of the rural development fund.
The PSE Group has tabled Amendment No 47 which aims to guarantee that all operational sectors are taken into account equally in this regulation. Neither is the PSE Group in favour of increasing appropriations for the Forest Focus action plan, as agreed by the Committee on the Environment, Public Health and Consumer Policy. We first have to discover what measures are to become the European Union's responsibility, and what again it is more sensible and more economical to do within the context of existing systems. It is not until we have discovered this that we can decide what sort of increase the budget needs. At this stage we shall oppose the increase in the budget referred to above.
Mr President, Commissioner, ladies and gentlemen, I would like to begin with a timely and relevant saying. It goes, 'The culture of peoples is measured in terms of their love for trees' - and I would like the peoples of the European Union to demonstrate this.
When we talk about forests we are talking about one of the most important ecosystems on Earth given their wealth and importance for the international community, since they offer both productive and protective services.
The European continent shows the general characteristics of a region located in the planet's northern hemisphere and has forests with highly differentiated coniferous and non-coniferous species which reflect the regional biodiversity and bio-climatic wealth of the old Europe.
In view of all of this, we must recognise the importance today of the report by Mrs Redondo Jiménez for nature in the European Union. I believe there are various reasons for this. On the one hand, the report considers in a general sense the general actions necessary to prevent the deterioration of Community forests as a result of atmospheric pollution and insists on implementing a specific European Union policy to combat forest fires, which are one of the factors threatening the survival of the forests. Furthermore, it specifically recognises the ecological wealth of certain European regions, such as the so-called outermost regions, in which certain forest ecosystems stand out, which in some cases are genuine natural botanical museums, as in the case of the region I come from, the Canary Islands, where forest observatories should be established in these unique Macaronesian islands, one of the bio-geographical regions of the International Union for Conservation of Nature and Natural Resources (IUCN) with the greatest biodiversity in the European Union. But all of this could come to nought if the Commission does not allocate the funding needed to adopt the measures necessary to achieve an appropriate European policy on forests.
I congratulate the rapporteur on her sensitivity to the problem of forests and on her courage in defending the Community forests.
Mr President, it is important to remember, in the context of this debate, the importance of the actions undertaken under Regulation 2158 on the protection of Community forests against fires because this complementary action has contributed to and indeed made possible various projects intended to achieve prevention through actions to combat the causes and forest fires that represent a veritable scourge for various regions, especially in Portugal.
Between 1992 and 2002 around 800 projects and 18 national programmes were funded in six countries, Germany, Greece, Spain, France, Italy and Portugal, totalling around EUR 123.6 million, which demonstrates the importance of this Regulation. Consequently, taking account of the degree of efficiency and budgetary execution of the programme, which has always lacked further means, it becomes important to keep up actions to protect forests (both actions against both pollution and fires) included in the same Regulation, thereby honouring commitments, which will become redundant with the entry into force of the current regulation.
We must take account of the fact that whereas pollution affects northern Europe more, forest fires are a scourge of the South, which means that the exclusion proposed by the Commission makes no sense, especially given that the preventive measures included in Regulation 2158/1992 contain actions not covered by the regulation on rural development, which has other aims for forests and forestry, despite what the Commissioner has said.
The failure to include these preventive measures in this regulation would mean a reduction in funds for fire prevention and would call into question a set of projects already underway, which have already demonstrated the added value of Community action. I therefore agree with the amendments tabled by the rapporteur, seeking to uphold fire prevention actions.
Mr President, ladies and gentlemen, I too would like to thank Mrs Redondo Jiménez for this report. Our Group of the Greens/European Free Alliance can support this report in its entirety and without reservation. Whilst I think it very much something to be welcomed that we at last have a commitment to woodland at European level, I share Mrs Figueiredo's view that we have to try to concentrate more on biodiversity, changes in climate and the database for monitoring purposes, and that perhaps less prominence should be given to forest fires. We must be clear in our own minds about one thing: this, too, is a matter of environmental concern, and so we should try to give this important step our support. We hope that this report can be adopted as soon as possible and will enjoy broad support in Parliament as early as first reading stage, so that we can start to implement this programme as soon as possible and so that the Member States have the resources to at last implement this programme in a practical way.
Today marks the first occasion on which I have not needed to make use of all my speaking time, as I believe that we all agree that what matters is that we assign greater importance to European woodland, seeing it as an essential habitat and making it clear that changes in climate have to be monitored, and that the Commission's approach has to be widened a great deal to take account of biodiversity. We therefore give the report our full support and hope that the Member States will be able to get down to work as soon as possible. My thanks again to all those who have given their assistance.
Mr President, Commissioner, ladies and gentlemen, year after year Portuguese forests are the silent victims of fires, which are becoming increasingly frequent, intense and devastating. Every summer brings with it this national scourge and its consequences, which are tragic at various levels: economic, ecological, social and human. Our forest heritage is gradually burning down and disappearing.
Sustainable forest management is becoming increasingly complex and technical. Apart from fires, forests are exposed to other, more recent threats, caused by atmospheric pollution and climate change. It is always worth reminding fellow Members and making them aware of the importance of forests and their resources. To do this, it shall suffice to state that forests represent around 40% of the Union's territory, a percentage that will increase once the process of enlargement is concluded.
I therefore warmly welcome the Forest Focus Programme, a Community initiative that will help to protect and value forests in Portugal and throughout the Community. European Union policy dovetails perfectly with cooperation in gathering data and in sharing experience and information amongst the various Member States.
The Commission's initiative takes account of the legislative framework in force to protect forests against fires and atmospheric pollution and furthermore introduces a new Community mechanism for the long-term monitoring of forests and environmental interactions. For this programme's financial support, it has been decided to allocate it a multiannual financial framework, covering the period 2003-2008, totalling EUR 67 million.
Monitoring is actually the key word in this proposal. I therefore heartily support Mrs Redondo Jiménez's idea that it makes perfect sense to maintain specific measures for fire protection and rural development.
I also agree that this proposal must cover the commitments given in the Convention on Climate Change, which portrays forests as sinks full of greenhouse gases. Lastly, I am bound to regret the fact that the Commission proposal abuses the principle of subsidiarity, giving the Member States a rather passive role whereas it is their forests that suffer the damage. Even more serious is the fact that the Commission proposal does not cover the measures to prevent forest fires previously funded under Regulation No 2158/92. I therefore support all the amendments to the proposal that are intended to give the Member States greater involvement.
Mr President, I agree with most Members in believing that forest management is essentially a local and national matter, since forests throughout Europe are different and consist of individual types of forest. On the other hand, I do not think it odd that Europe should be concerned about the health of the whole of its forest heritage, because air pollution, plant diseases and even natural or accidental disasters do not recognise borders. Consequently, the best formula is no doubt the one referred to by Mrs Grossetête, in other words codecision, or development towards codecision, in matters concerning forests.
Having said that, apart from any approval that might be given to this Forest Focus programme, I believe that it has a harmful effect on a policy which was much appreciated and which was working very well, in other words Regulation (EEC) No 2158/92, which has been mentioned by a number of Members. I live in a region in the south of France, in which great efforts are being made, in terms of investment, to prevent forest fires. What is happening at the moment is highly regrettable, a sort of conjuring trick whereby Forest Focus first of all abolishes a source of funding which was managed under the codecision procedure, and renationalises it under the heading of rural development, even though, as Mrs Figueiredo said just now, we do not all have the same legal basis, we probably do not have the same funding, and we are also unable to finance the same types of investment. I am sorry that a policy which works is being changed. Moreover, it was a safety policy. Despite the fact that efforts are being made everywhere else in Europe with regard to maritime safety, air safety, rail safety or even health safety, the Commission is now proposing to simply do away with a policy of prevention and safety in the area of forests, which is an extremely sensitive area for all the countries in southern Europe. I believe that this is a deplorable step backwards. I am afraid that if, one day, we have disasters in the south of our continent, the public will blame us.
We are always saying that we want to be closer to the people, that Europe should have solidarity, that Europe should be on the side of Europeans. Yet in this extremely sensitive area, for which there was a procedure which worked well and was particularly well appreciated, Europe is now becoming invisible. It is removing this procedure from its policies and is renationalising it under the heading of a particularly risky policy of rural development. This is why I shall be supporting the remarkable work done by Mrs Redondo Jiménez and, in particular, the amendments which she has proposed, Amendments Nos 17 and 21, as well as Amendment No 47, proposed by the European Socialist Party. I hope, Commissioner, that you will reconsider your initial proposals, explaining that they will not be supported by the Commission.
Mr President, I wish to thank our fellow MEP, Mrs Redondo Jiménez, for the sterling work she has done. Firstly, I want to say that I have nothing against those parts relating to forest fires and air pollution, for these are phenomena that are not confined within boundaries and that affect all countries in the same way. We cannot, however, support the third part relating to common monitoring of biodiversity. Why? Well, because this is an issue only affecting the Member States in as much as it is not possible to compare biodiversity in northern Scandinavia with that in southern Spain, or biodiversity in the Greek archipelago with that on the west coast of Ireland. What is more, no one can now say what is meant by biodiversity in a European perspective.
If the Commission is asked what there is by way of a common forestry policy in Europe, the answer is that no such policy exists. If the Commission then repeatedly introduces new monitoring tools into this area, a policy is created in secrecy, and that is unacceptable. This is also an issue of ownership. Were it to be deemed under the policy that the biodiversity on a particular piece of land or in a particular area was so important that it needed to be conserved for the future - certain islands were mentioned just recently in this context - who would then compensate whoever was forfeiting his or her asset? The issue of compensation is at present an issue for each Member State. Where is the logic in this whole decision?
Mr President, I would firstly like to congratulate Mrs Redondo on the magnificent work she has done on her report. I believe that all of us here consider it very important to continue improving and fighting for these measures against the factors which contribute to all the deterioration of the European Union's forests, such as fires and acid rain, to which we can now add the Commission's proposal, relating to the fight to improve biodiversity. In view of the obvious deterioration of the forests, I believe you should be sensitive to Mrs Redondo's proposals.
One of the issues I know best and which I believe is highly topical relates to the southern European regions, which are - as you know - most sensitive to the risks of forest fires. With regard to these regions we must continue to develop and expand a specific policy and we must combat forest fires.
In relation to the Mediterranean forests, although they offer a great variety of strategies for combating drought, at the same time these strategies make it very easy for them to catch fire. The dry, arid climate, accidents - caused voluntarily or involuntarily - are reasons for the vulnerability of an ecosystem which is under a lot of pressure and which requires a lot of assistance if it is to be conserved.
We will therefore support Mrs Redondo's report, and we ask the Commission to be sensitive to her amendments, and also, the great majority of the speeches of those of us who are trying to support the report by Mrs Redondo. Prevention and safety are very important in terms of maintaining all the European forests, above all in view of the characteristics of the southern forests. It is essential that the Commission take note and that it be sensitive to this report and our speeches defending the forests.
Mr President, Commissioner, ladies and gentlemen, it is hardly necessary to talk about the importance of forests to the European Union, in light of the fact that they occupy 40% of our territory and that they provide two and a half million jobs, not to mention their importance to the environment, as the Kyoto protocol recently acknowledged.
It is therefore hard to understand why this Commission proposal excludes the cofinancing of measures to prevent forest fires, measures that were previously funded under Regulation 2158/92. The southern parts of the European Union are at greatest risk of desertification, as various speakers have already said, due to their hot, arid climate, which is extremely propitious to fires. Therefore, if we wish seriously to preserve the forests of southern Europe, we will have to provide for the funding of fire prevention measures.
Unless the Council adopts Parliament's amendments to achieve this, the countries of southern Europe will not have the means to continue the actions they have embarked on to prevent forest fires, actions which, by their very nature, cannot be separated from monitoring actions provided for, incidentally, in the regulation.
Unless forests are protected from fires, there is no point in talking about biodiversity, because when fires occur, they burn down everything. Neither plants nor animals survive. Tens of thousands of hectares burn down every year in Portugal and in other Mediterranean countries. Parliament has been sensitive to this scourge and has therefore proposed - and I hope will adopt - the amendments presented to us by Mrs Redondo Jiménez.
Unless the Council is able to understand this, doubts will remain as to its ability to understand the reality of the situation of Europe's forests. I thank and congratulate Mrs Redondo Jiménez, who has guided us through this matter extremely ably, with great skill and tenacity.
Mr President, Commissioner, I, too, am sincerely grateful to the rapporteur, Mrs Redondo. The way that this new proposal Forest Focus combines two old demands, that woodland be protected against environmental pollution and against fires, meets with my fundamental approval. Just so that you realise that I know what I am talking about, Commissioner, I will say that I have a background in forestry, but in a northern country.
I want to strongly emphasise the point of principle that forestry policy must remain in the hands of the Member States, and to keep on reminding the Commission of the principle of subsidiarity. Will Forest Focus have a beneficial effect on woodland and on those who own it, or is this just another exercise in keeping new hordes of bureaucrats employed and fed? I have to tell you that, representing as I do the German province of North Rhine-Westphalia, I get the impression that Brussels takes absolutely no notice of what is really going on in European forestry.
Within the European Union, 65% of the woodland is owned and managed by 12 million forest owners, and this branch of agriculture causes them serious problems as far as profitability is concerned. Two years ago, we ran a conference on this subject in Brussels. In my homeland, Commissioner, young farmers no longer have any interest in woodlands or in forestry. The property rights of woodland farmers are constantly being eroded. Why should a forester give his all without getting financial compensation, often without his efforts even being recognised by society?
If we say yes to it, Forest Focus will have to cover the social, economic and ecological fields in Europe. Bio-diversity and monitoring have a nice sound to them, but they do not give woodland farmers any financial entitlements in respect of the work they do.
Let me say in conclusion that it is not those who are constantly discussing woodlands who are engaged in caring for nature and protecting it. I can tell you that if we do not succeed in making forestry a more profitable proposition overall for agriculture, young people in my homeland will simply throw in the towel. Even now, they are no longer prepared to clear up storm damage, for they take the line that this is a luxury they cannot afford. Let us not start imposing more and more new demands on them. Let us help to clean up the air. Let us help provide compensatory measures as well, so that they can do such things as fertilising the soil with manure and lime. Things really have to be said on the basis of practical experience, instead of just the empty forms of words that really do try my patience this late in the evening.
Mr President, firstly I should like to finalise my remarks concerning the amendments. I am pleased to say that there are 31 amendments which the Commission can fully support in part or in principle. The amendments which the Commission cannot support are: Amendments 1, 3, 8 to 11, 14, 21, 31, 35, 40 to 42, 45, 46 and 48 to 49.
Concerning the discussion about the financial issue of the EUR 5 million, the budget line available for the regulations on atmospheric pollution and forest fires also covered the EFICS. The EFICS has never utilised the available resources and there has not been an effort on the part of Member States to utilise the provisions of this regulation in the past.
The proposal is based on the amount of EUR 16 million, which constituted the resources available for 2001, when the transfer of responsibilities of the two regulations had been finalised between DGs Agriculture and Environment. This amount has been reallocated between Forest Focus - EUR 13 million - and EFICS - EUR 3 million - to cover the monitoring needs related to forests.
As the rural development budget and provisions cover the measures on forest fire prevention, it was not deemed necessary to transfer additional resources to the rural development regulation. This type of transfer cannot guarantee that the available resources are not reattributed only to the Member States that have been recipients under the fire prevention regulation in the past. I have taken careful note of the views expressed in the debate, but I must stand by my previous remarks about the Commission's views on these issues.
Mr President, I would like to thank the Commissioner for the explanations he has given us, but he will understand that with the package of amendments the Commission is rejecting ... Tomorrow this Parliament will vote on the report and then we will have to continue working in order to be able to achieve at some point a common position which can be accepted by this House.
That is far away, Commissioner, and I believe that it is now the Commission which is obliged to make an effort. It has just told us that the prevention of fires is already included. I would ask, 'where?', Commissioner. We have discussed it many times; and as for the EFIS, this is an issue which is still being considered and which does not have so many arguments. We have just seen the Commission run out of arguments. It should reflect, and we should all reflect, in order to find a common position which is good for the forests of Europe, which, as we have seen here, is necessary and which this House supports.
The debate is closed.
The vote will take place tomorrow at 12 noon.
WRITTEN DECLARATION (RULE 120)
Forests are an environmental, economic and national resource of incalculable value, as well as a source of health for the whole world, for the whole of Europe and for each individual country and, if we do not wish to become poorer by the year, the Commission and the national governments should treat them as such.
I therefore consider that the Commission's proposed 'Forest Focus' places the emphasis on the right direction. However, I must point out that this proposal precludes the fire prevention measures for which provision is made in Regulation 2158/92, but which were not included in Regulation 1257/99, resulting in a very silly situation in which we have more money for monitoring forests and less money for preventing forest fires. If you cannot stop the fires, what is the point in monitoring the forests? I therefore suggest that attention should be given to continuing and increasing funding for preventive measures.
Neighbouring countries need to cooperate, so that they can prevent and fight fires efficiently, because fires do not recognise and more often than not cut across borders.
If we are to be able to implement an ambitious programme, the budget of EUR 52 million for 2003-2006 needs to be increased to EUR 67 million, with provision for a proportionate increase following enlargement.
The next item is the report (A5-0020/2003) tabled by Mrs Ulla Margrethe Sandbæk, on behalf of the Committee on Development and Cooperation, on the proposal for a European Parliament and Council regulation on aid for policies and actions on reproductive and sexual health and rights in developing countries [COM(2002) 120 - C5-0114/2002 - 2002/0052(COD)].
I thank the rapporteur, Mrs Sandbæk, for her efforts to secure adoption at first reading. Our proposal for a regulation on aid for policies and actions on reproductive and sexual health and rights in developing countries is very important in contributing to improved health outcomes and achieving the Millennium Development Goals.
Let me reinforce this message by giving you one stark fact: maternal mortality in Africa has remained relatively constant in the last 10 years and largely affects the poorest women. In some countries, for example Malawi, maternal mortality is increasing. I find this unacceptable and we, as Europeans, need to show our commitment to improving this situation.
This regulation addresses the unacceptably high death and illness rates of women by giving us the means to carry out the principles and policies agreed in the Programme for Action of the International Conference on Population and Development held in Cairo in 1994 and the Key Actions adopted five years later.
The main principles are: the basic right for people to protect their reproductive and sexual rights; the right of universal access to care, services and products; and the right to choose freely the number and spacing of their children.
There is a need for this regulation to fund innovative actions, which are cost-effective and have the potential to be replicated in other areas or scaled up using other funding resources. It will serve to develop local partnerships with the different actors and, where appropriate, contribute to regional or global initiatives.
First of all, I would like to thank the two shadow rapporteurs, Mrs Martens and Mrs Sauquillo, for their great cooperation. I would also like to thank the Commission, the Council and the secretariat.
This regulation replaces a former one that expired in December last year. It was necessary to try to get this regulation adopted at first reading. Without the cooperation of all these actors this would not have been possible. For the same reason, it is only necessary to adopt those amendments that have been agreed upon among these actors. This is, as Commissioner Nielson mentioned, a very important regulation. Every minute of every day, 380 women become pregnant. Of them, one woman dies. One hundred and ninety women have unwanted pregnancies; 110 women face a pregnancy-related problem; 40 women have unsafe abortions.
It is a fact that pregnancy and childbirth are the leading cause of death and disability for women in the developing countries. Every year 600 000 women die as a direct result of getting pregnant. An estimated 30% to 40% more are left with serious complications. This is appalling, especially since at least 75% of all deaths and injuries could be prevented through basic and affordable reproductive health care measures.
This is what reproductive health care and rights are all about - saving women's lives. This regulation is about providing women in the developing countries with access to the most basic services - those services which we take for granted - and also, where it is legal, to include in these services the choice of a safe abortion.
The regulation specifically underlines that abortion should never be used as a means of contraception. The regulation also emphasises that everything possible should be done to avoid abortions. In fact, it has been proved that in those countries where reproductive health care was introduced, the abortion rate dropped by 25% immediately. This has, for instance, been the case in Russia.
A lot of allegations have been made against this report. There has been misinformation, confusing information, unacceptable information and misleading information, such as the statement that, for instance, in the US the teaching of abstinence only has resulted in the decline of teenage pregnancies whereas, on the contrary, it has been proved that good sex education, information and counselling have reduced teenage pregnancies. It has been implied that this regulation could leave the door open to use abortion as a means of contraception or even birth control. It has even been implied that this regulation would be used to keep down the number of the poor. The use of condoms has been compared to playing Russian roulette. Those are just a few examples of what this regulation has been accused of.
All of this is obviously completely untrue. The Commissioner has already mentioned that this is a follow-up to the Cairo programme which was signed by all of our Member States, and that is exactly so. Moreover, it has become a very balanced report. It puts a lot of emphasis on education. It puts a lot of emphasis on counselling. Nobody who reads this report can doubt that it never recommends abortion. On the contrary, it says that everything should be done to avoid abortion, but if a woman in a developing country has an unwanted pregnancy she should not be deprived of the right to a safe abortion, a right which we have in our part of the world. We cannot leave a woman in the Third World to die because she has an unwanted pregnancy. That would be immoral.
I have been travelling extensively in Africa. Wherever I have travelled I have visited small clinics for reproductive health and rights. These clinics are the only place people can go to be tested for HIV-AIDS. When they come with their children they are treated for all kinds of other diseases as well: if they have malaria, then the malaria is treated. It is extremely important to have centres for reproductive health and rights.
The HIV-AIDS issue is one of the reasons why we have asked to have the amount of money raised compared to the last regulation. It is very important that a woman can be tested to see whether she is HIV positive. It is very important that a woman can have counselling as to how she can protect herself against HIV-AIDS.
You cannot fight poverty without sexual and reproductive health care. I am very happy that we have raised the amount, in comparison with the last regulation. I am very pleased that we have now secured the consensus reached so painstakingly at the UN Conference in Cairo and which is soon to have its 10th anniversary. We will soon be at Cairo+10, and this is therefore a very important signal: we back the Cairo consensus here in Europe, here in the European Parliament.
Mr President, Commissioner, ladies and gentlemen, as draftsperson of the opinion of the Committee on Budgets for this report, I must say that we issued our opinion last June with necessary speed for the multi-annual programme, which covers 2003-2006, to be fulfilled within the scheduled time period, but it was no use because, in view of the dates we are dealing with, it has clearly not been fulfilled.
Without getting into an assessment of the main report which, naturally, is the responsibility of the Committee on Development, from a budgetary point of view I would like to say that the new financial framework proposed by the Commission meant an increase of 78% in the new programme in comparison with the previous one, which ended on 31 December 2002, which reflects the importance the Community attaches to this programme with a view to improving the reproductive health of people without sufficient economic resources in the developing countries.
The financial framework we voted on in the Committee on Budgets was the one that appeared in the Commission's preliminary draft budget and which was finally ratified in the 2003 budget. It will not be possible to increase the amount proposed without reducing other policies in the same heading, because the financial ceiling has already been reached.
The new Rules of Procedure have already entered into force and we therefore have Rule 63, which says: 'When the committee responsible amends the financial endowment of the act it is considering, it shall request the opinion of the committee responsible for budgetary issues'. This is not trivial.
The Committee on Development, for its part, has increased the amount without requesting the opinion of the Committee on Budgets. In turn, at the meeting of coordinators of the Committee on Budgets it was agreed to present an amendment on behalf of that committee to the legislative proposal in order to clarify this issue and re-establish the initial amendment presented in my report.
I am aware of the efforts made in the Committee competent for the main report to reach a consensus which would allow it to be approved at first reading and I congratulate them on their work. I am also aware of the thankless role the Committee on Budgets has to play on this issue, since it makes it the final judge of sensitive programmes whose verdict is based strictly on the budgetary framework. And I have already said that I am not going to get into assessing the fundamental aspects of the report.
I believe we must be coherent with what we approve on this new regulation and we must use it, because that is what differentiates us from a secondary school assembly.
Therefore, ladies and gentlemen, for the sake of responsible and coherent parliamentary conduct, I would urge you to vote in favour of the amendments presented on behalf of the Committee on Budgets.
Mr President, we too, the Committee on Women's Rights and Equal Opportunities, have been able to discuss this regulation. Moreover, we have had plenty of time to do so, for the opinion was, I believe, expressed last September. Indeed, we were aware of the importance of not leaving a gap between the adoption of a new regulation and the expiry of the previous one.
In the Committee on Women's Rights, we decided to emphasise, first and foremost, the need to accompany these policies with a literacy programme promoting education, training, knowledge and culture, including basic information services on communicable diseases, hygiene, health and human rights. Great importance and value were accorded to this element, precisely because we believe that all the agreements we negotiate should be accompanied by the requirement of strict observance of human rights and, in particular, by a clear demand for policies of gender equality, as a precondition for any policy on the countries in question.
We are convinced that reproductive health problems are also closely linked to issues of poverty and underdevelopment. We therefore believe that it is only by pursuing this line that they can be resolved. There is, of course, an urgent need, a need which we intend to address, first and foremost, with preventive and aid policies relating to pregnancy and birth but also responding to the need to combat diseases communicable from mother to child.
Mr President, we are discussing an important matter. Every year 100 000 women die of complications during or following pregnancy, the overwhelming majority of them in developing countries. Very much larger numbers are involved when you include people suffering from sexually-transmitted diseases such as HIV and AIDS. This programme is about the whole range of problems. The EU wants to do something about this urgent state of affairs.
The programme is geared, therefore, to the treatment and prevention of disease and infection, the reduction of maternal mortality and the prevention of abortion. In the considerations you can read and I quote: 'schemes to promote sterilisation or abortion and improper methods for testing contraceptives in developing countries will not be eligible for support under this regulation'. Commissioner Nielson guaranteed to the Commission once again in a letter that these are not included in the policy of the Commission. Some fear misuse of the scheme but I cannot read the report as promoting abortion. It may not be possible to give a watertight guarantee that it will never happen but it can be stated with certainty that the regulation itself is aimed at prevention - prevention of sexually-transmitted diseases, prevention of unwanted pregnancies and prevention of abortion. It is a sensitive issue, with opinions divided even in our group, and the text that has been produced is a compromise. It is not exactly as our group would have drawn it up ourselves but we have managed to reach a reasonable compromise, based on the action programmes signed in Cairo by all the Member States of the European Union.
Examination of the problem clearly shows that it cannot be solved solely by emphasising rights, provisions and resources. An important part of it has to do with mentality and taking responsibility, which is why I am pleased that the point of view of our group has been given a much better place in the text to be voted on tomorrow and by that I mean that there is more emphasis on the importance of education, information, counselling and personal responsibility and the special role of the family. The text clearly states that there will be no support for the promotion of sterilisation and abortion. We have negotiated to reach a solution quickly so as not to have to stop programmes unnecessarily. It is unfortunate that the Commission was rather late with its proposal, which meant that we had to complete the whole process so quickly. That did not make it easier.
As far as the budget is concerned, I am pleased with the compromises reached on the amendments and I hope that they can also be accepted tomorrow in order to give the budgetary authority the last word. I assume that we can count on the full support of the Council and the Commission after this long process of negotiation. I would like to thank all those who cooperated with us in such a constructive way.
Mr President, I would, first, like to congratulate Mrs Sandbæk on her report, which has achieved a broad consensus on a controversial issue.
Reproductive health is one of the fundamental aspects of development and principally, but not solely, affects the developing countries. In those countries, pregnancies and births are the main cause of death and illness amongst women, as has been said previously. Therefore the Group of the European Socialist Party will undoubtedly support an active European Union policy on this issue which does not involve any moral stand, but rather a universal ethical imperative, human rights and development, and we therefore support the regulation being debated today.
This regulation comes at a very appropriate time for the European Union to demonstrate its determination, when other large donors, such as the United States, are pushing for a reconsideration of the commitments made in 1994 at the Cairo Conference on Population and Development. That conference represented great progress, by correcting the political view of population which traditionally focussed on demographic objectives, and since then it has focussed on women's rights. No less than 179 countries agreed to an action plan on this new basis.
However, at the 5th Conference on the population of Asia and the Pacific, held in Bangkok in December, there was a desire to remove any reference to rights in the field of reproduction and services relating to genetic health in order to conserve United States aid, which refuses to fund organisations which promote family planning, including the United Nations Population Fund.
In reality, in order to reassure those people who are fundamentally opposed to rights relating to genetic health, we must make it clear that family planning, information and access to reproductive health services prevent abortion and, if it is carried out, it is better that it happens under safe and hygienic conditions in order to prevent the 78 000 deaths per year caused by unsafe abortions.
This report and this regulation do not deal with abortion, but the European Union's contribution to social development, the population's access to information, to contraceptives, to health care during pregnancy and birth and responsible sexuality.
The European Union must be generous. Therefore the Group of the European Socialist Party will do all it can within the framework of the financial perspectives and in accordance with budgetary authority to increase the funding for this regulation.
We will vote tomorrow in favour of the amendments relating to funding and against any other amendment that may affect the content of this report.
Mr President, Commissioner, ladies and gentlemen, I, too, would like to start by sincerely thanking Mrs Sandbæk for her splendid effort, defending an important issue, that is women's freedom over their own bodies, being boss of your own belly as we say in the Netherlands and for emphasising the importance of prevention and education. I would like to raise two points.
My first point is of a financial nature. The main problem is that the financing is lagging behind the ICPD objectives, with, in addition to President Bush's decrease, the fact that 0.7% ODA has not been reached. Taking all those things together, this means that many programmes cannot be implemented. That is why, Commissioner, the financial section in this proposal is immensely important. Now I would like to hear from you whether the Commissioner supports Amendment No 46, which deals with the level of the amount, but also the promise that the budgetary authority will consent. Even more important: does the Council agree with this proposal? We consider it very important that agreement is reached at first reading, and this amendment may put that in jeopardy.
A second point concerns the anti-abortion actions being conducted in relation to this issue. There is a lobby group in America screaming blue murder because they say this European regulation promotes abortion. They say it supports the Chinese policy of forced abortion as a means of stemming population growth. It is all nonsense. I want to publicly reject this. Of course we are against the Chinese practice, just as we were against the forced sterilisation of men in India in the time of Mrs Gandhi. The decision to have an abortion must be taken freely by women but not seen as an alternative to proper methods of contraception. Once a woman has taken the difficult decision - and take it from me, it is a very difficult decision - the opportunity has to exist for her to do this in a responsible way, so that she does not have to resort to clandestine abortion, often with dire consequences. The proposal as it now lies before us is also entirely in keeping with the principles adopted in 1994 in Cairo. I eagerly await your response.
Mr President, no one can now continue to deny the link between poverty and the lack of any rights with regard to reproduction and sexuality. Nor can anyone continue to plead ignorance regarding the ways in which, in certain countries, women's rights on these matters are abused. This evening's debate enables us to demonstrate how urgent it is to make substantial funding available for setting up infrastructures covering the people who are most vulnerable, the provision of information, basic public health care and methods of contraception.
The undertakings given at the International Conference on Population and Development held in Cairo should be maintained and honoured. While more than ten million children die each year of curable diseases in developing countries, and while forty million people with HIV-AIDS also live in developing countries, the initiatives of the European Union are even more important when the present situation also features the attempt by the United States - fortunately unsuccessful at the moment - to include in the Plan for Action recently adopted in Bangkok the promotion of fidelity and chastity as the sole means of protecting people against sexually-transmitted diseases (STDs) or AIDS.
This debate, and I would like to thank our rapporteur for her work on the subject, has to remain serious. A society which sets up as a model the so-called ideal family cannot be anything other than a moralistic and sectarian society, of which women are always the first victims, with their rights being all too often dependent on the goodwill of men, whether father, husband or brother. What sort of society do they think they are creating, when on the one hand there is the US District of Columbia, which still denounces extra-marital sex as a crime, and on the other there is Nigeria, where women are stoned for the same reason?
The emancipation of women and the full development of everyone requires rights and actions. These include the inalienable right of women to have full control of their own bodies, without any constraints, and also to have the freedom to choose when they have a child. As for the right to abortion, it still has to be defended, and for some women, including some in Europe, it still has to be acquired. On this point, having been warned by Polish women's groups and feminist organisations, I should like to draw the attention of the Commission and of the Council to a real and present threat. The Polish Government is apparently asking now that the Treaty of Accession which it is getting ready to sign with the Union should include a reference to morality, culture and the promotion of life, which would in fact legitimise the current restrictive law on abortion in Poland. Like the sixty percent of the population of that country who are opposed to that law, I would like to associate myself with the appeal launched against the inclusion of any such statement in the Treaty of Accession. The Commission and the Member States would be giving a very bad signal to those people, in particular women, who believe in the values of liberty, dignity and the emancipation of our European societies.
Finally, I think the time has finally come to make more funding available for that proportion of development aid which is spent on health and education. That is why I support the amount of funding proposed by Mrs Sandbæk in her report.
Mr President, Commissioner, ladies and gentlemen, it is really amazing that we only hear voices of agreement in this Chamber this evening when behind the scenes so many obscure forces are trying to undermine the regulation and the financing of it. This has to do with the fact that the right to autonomous control over your body, your fertility and reproduction has never been completely accepted. In some circles people evidently still do not understand that women cannot be denied this right. Nor men either, but there has always been more sympathy for that in the past.
When we consider the situation today, we see big differences in theory and in practice. If we look at the European Union, we find something that has not been discussed today that there are many cases in which men's, and especially women's, desires with regard to having children cannot be fulfilled because this is so difficult to combine with a demanding professional life and a busy life in general. Up to now we have not seen this as a collective problem. But in any case we know that very many women would like more children than the average 1.4 per family that, for example, is reached in Belgium.
In the third world it tends to be the other way round. Of course a woman's fertility is a blessing there too, but it is also a curse because the number of children born is often more than the number she wants and more than she can give a decent upbringing to. That is, of course, because of the poverty in which the women and children live, as, of course, do the men too, but the number of women in the third world having to bring up children on their own is increasing more and more. The situation is very grave. At the time of the elections in Kenya, a social worker in one of the slums of Nairobi told me that the women find it so difficult to bring up their children that they are refusing to marry, because then they would have another person to look after and one who hits them. Family life is so disrupted by poverty that they say: we would rather try on our own. Of course the children have different fathers who do not care about the women or the children. We have not explained the need for this programme at all, because if we had we would set all the budgetary concerns on one side and give it far more resources.
But I was talking about the social implications. In the European Union and the other rich countries this leads to the phenomenon of an ageing population, in the poor countries it leads to overpopulation and worsening poverty that often takes on structural forms. But your regulation is absolutely not targeting those large-scale societal phenomena. It is actually elementary, the help, the access that women and men but especially women must have to escape the frightful consequences of unwanted pregnancy, the frightful consequences of rape and also the frightful consequences that occur in other communities. I heard of a case of Roma women who are sterilised against their will at the moment they give birth. They are made infertile without knowing it. All this results from ignorance, of course, but it mainly due to grinding poverty. That is why we will support the Commissioner and the rapporteur and those who submit amendments, in order to oppose those in the world who through their resistance attempt to smear these regulations, the resources and the people who are working hard to promote reproductive health. We will make every effort to get these financial resources increased in the future and to see that they are used well. In view of the spread of AIDS, it has to be said that all our resources are insufficient at the moment. Fortunately official policy has come back to that meanwhile but in Kenya a few years ago people used not to tell pregnant women infected with the HIV virus that they had it, because they did not have the means to do anything about it. Now fortunately we have the means to prevent this dreadful disease being passed from mother to child. That 36 million people have to live with the HIV virus and that millions die of it every year must surely make an impression on those who only care about unborn lives and leave those who have been born to suffer and die.
Mr President, I should like to say a few brief words to present the amendments tabled by my group and to ask for the support of the House.
Four of them, from Mrs Montfort and Mr Mauro, deal with the specific and important question of the need to have special provisions in favour of extensive access to services that cater for and support future mothers in distress so as to help them bear their children.
In a regulation covering reproductive health in developing countries, it would be difficult to understand where our policies are heading if support for motherhood and special care for mothers in distress were not properly taken into account.
The other specific issue is a sensitive one which must be addressed clearly: is the European Union going to fund abortion worldwide or not? This is a key aspect of the text on which we will vote. I know that in substance our views are different and that laws differ from one Member State to another. I do not want to open a debate that is not in the competence of the Union.
We cannot accept, however, that European Union funds would be applied in abortion-oriented policies. The matter still requires clarification. The official policy of the EU must be open and clear to everyone, not disguised or covered up. Ambiguity is very wrong here. Our Amendments 49 and 53 are in the direction of clarification.
I was pleased to hear Commissioner Nielson in committee, the day the report was adopted, assuring us that it is not correct to say that the EU is trying to develop an abortion policy and that those who imply that are ill-informed or wish to distort the reality. I would be even happier if I could be reassured tonight. The EU should not promote abortion.
There are details that raise concern. For instance, on an official Commission website on the development sector, the term 'population' is defined as: 'an umbrella term now used to describe issues relating to demography and reproductive and sexual health and rights which can include issues such as abortion'. This raises concerns. Who adopted such a biased and twisted definition in the Commission and what are the implications?
It is not a secret that an NGO, Marie Stopes International, actively worked with Parliament to prepare this legislation. I have here a message, sent a few days ago to several MEPs, that indicates that Marie Stopes was working at the secretariat of the European Parliament Working Group on Population. Once out and in the open this, though a bit awkward, might not be such a big problem. But in a report published by Euro NGOs, the representative of Marie Stopes states that her organisation is a major provider of abortion that is working with Vietnam and in other countries where abortion may be illegal. This raises huge concerns. The apparent active involvement of Marie Stopes in the preparation of this legislation reinforces the need for crystal clear clarification in our debate and in the text of the regulation. That is what we are asking for in Amendments 49 and 53.
Although the Sandbaek Report aims to improve health care in the field of sexuality and family planning in developing countries, the regulation is likely to lead to a worse situation because support for abortion is not ruled out. First, abortion is not a Community competence, being too far away from the aims of development cooperation ever to become a Community competence via that route. The second reason why abortion may not be a Community policy concerns the supplementary nature of the policy. It is not allowed to replace the policy of a Member State, which support for abortion would do, given that it is a criminal offence in one Member State and in several candidate countries.
The report also lacks clarity because it fails to define reproductive health. Does the definition of the World Health Organisation apply? This includes termination of pregnancy and therefore abortion! Amendments Nos 49 and 53 deserve strong support because they clearly rule out abortion. Moreover the organisations implementing the Community policy are not unequivocal in their efforts to reduce abortion. They actually have so-called 'safe abortion' as one of their objectives. However, the greatest potential for improving health is not in abortion but in a different area. The report states that 13% of maternal mortality is caused by so-called 'unsafe abortion', as if there was such a thing a safe abortion. This means that 87% has a different cause. Better care during pregnancy and better health care in general would therefore reduce maternal mortality considerably. The 13% caused by so-called 'unsafe abortion' can also be brought down, through more compassionate counselling of women with unwanted pregnancies.
Next the share of the budget taken by the report is unbalanced. The annual budget of EUR 20 million represents a doubling of what was spent last year. That will be at the expense of other budget headings. Figures from the UN population fund show that people worldwide have better access to contraceptives than to clean water. In short, we are setting the wrong priorities.
Finally, hopeful developments can be seen in several African countries in reducing sexually-transmitted diseases, due to education that emphasises fidelity in marriage and abstinence. Is the Commission aware of these positive results? I ask this question again because the Commission did not answer it during the debate on hunger, trade and the role of HIV/AIDS in that. I refer to Uganda and Zambia. In South Africa beneficial effects have also been acknowledged. Fidelity in marriage and abstinence produce better results than the present secular European morality! I eagerly await Commissioner Nielson's response.
Mr President, Mrs Sandbæk's report on the aid which the European Union can give in the area of health and rights concerning reproduction and sexuality in developing countries is based on a good intention.
We European women are lucky in that we are able to complete a pregnancy, have access to information and reconcile family life with professional life. How can we accept the fact that so many women experience difficulties which we in Europe are spared? However, we must not allow ourselves to make our aid conditional upon family planning. It would be absurd to impose our model on these women. It is vital to help these women to organise their society, their lives as women and mothers, in accordance with their traditions, their values and their culture.
Moreover, we cannot reduce issues involving women's rights merely to those issues involving reproduction and sexuality. These women are pillars of their society. They should therefore have more access to education, information and training, and they must be able to pass on to their children all that they have learned, so as to enable their countries to experience real development, in which access to health and information will occupy its rightful place.
Although pregnancy and giving birth are the main causes of death or injury among women living in these developing countries, and although sexually-transmitted diseases occur more frequently in those countries, it is certainly not by suppressing pregnancy that we shall succeed in overcoming these problems. It is vital, in fact, to treat the causes, not just the consequences, by providing access to information, as I said just now, and by providing access to medicines, particularly generic medicines, as we said on Monday evening, so as to ensure that healthcare is not a luxury enjoyed by industrialised countries.
Mrs Sandbæk, you tell us that abortion will never be a form of contraception. In order to convince us, your report should have been more precise. The amendments which I tabled in committee and which provided an alternative to abortion, namely a reception centre for those women who choose to have their babies in spite of their difficult lives, should have been supported. I should like to thank Mr Ribeiro e Castro, who took up the amendments again, because health and rights regarding reproduction and sexuality will always be linked to the freedom and responsibility of every person. In this way I hope that these women will be able to exercise their responsibilities in complete freedom and without any pressure from our Western model.
Mr President, reproduction and sexual health and rights are a very important issue for developing countries where so much could be done to alleviate maternal deaths and the by-product ills of illegal abortions.
Health care is desperately needed yet, as this bundle of e-mails shows, it is also a highly sensitive subject and one that must be treated with respect by those at both ends of the spectrum. I would therefore begin by thanking Mrs Sandbæk for the long negotiations she has had, firstly with the Council and Commission representatives, and then with the co-ordinators, the political parties in this House.
In any such sensitive issue, no one will be completely happy with the outcome. That is why - even with the strong feelings I have on this subject - I genuinely believe that the compromise reached in the Committee on Development and Cooperation gives us a package that this House should accept.
I know there is a problem with the budget aspects of this report, but I hope that the amendments tabled are acceptable so that this report can have a clear majority in favour at first reading. It would be a tragedy for sick women in developing countries if this report were delayed in any way because of budget technicalities. The facts speak for themselves. At least 75% of all maternal deaths and injuries could and should be prevented through reproductive health care. Reproductive health in the context of this report covers all areas related to reproduction and associated diseases such as HIV-AIDS.
Through long-term investment in reproductive health supplies, services and the appropriate counselling much can be done to stop unwanted pregnancies and to go some way to controlling the spread of sexually-transmitted diseases. I sincerely hope that honourable Members of this House will support this report.
Mr President, I would firstly like to congratulate Mrs Sandbæk on her work and secondly I would like to express my indignation and condemn the harassment which the Members who have supported this report from the outset have once again been subjected to.
In recent days we have once again suffered - as also happened during the committee procedure and as also happened in this House in the case of the Van Lancker report - the bombardment of our e-mail systems with messages which have always been threatening, aggressive, laden with insults and furthermore always, without exception, lacking in arguments or a rigorous analysis of the content of the report, which is solely attributed with the aim of imposing mass sterilisations, and I will read out a fragment of an e-mail I have received: 'If this report is approved, the European Union would become one of the major promoters of abortion and the culture of death, and its approval would mean accepting the annihilation of the poor'.
Accusing this Parliament of wanting to annihilate the poor leads me at least to entirely reject the content of such positions and virulent expressions which attempt to conceal a complete lack of arguments, because these groups who harass us and who claim to be pro-life, resorting to their religious convictions, are the ones who condemn poor women to the illness and death resulting from their reproductive role.
In order to explain the true significance and importance of approving this report it is necessary to highlight certain crucial aspects. On the one hand, the importance of women as the main promoters of health, and on the other, the ratification - as has already been said - of the idea that there can be no social development without a healthy society and that the health of women is directly related to their reproductive role.
Currently, 20% of the world's population is at the reproductive stage of their lives and it is therefore crucial that information on their sexuality and their reproductive capacity is available, in order to ensure that that population is protected from unwanted pregnancies and sexually-transmitted diseases. By ignoring the reproductive rights of women and denying them the power to chose, we are condemning them, their families and the communities they live in to illness and poverty, because we must not forget that health is undoubtedly a decisive element in the fight against poverty, a fight which the European Union advocates and is committed to.
That commitment - made many years ago by the international community - must be reinforced at this time when we are faced with a cut in the funds allocated to sexual and reproductive health by certain governments which take a false and hypocritically moral approach to life. It is not possible to be in favour of life and then deny women in developing countries their right to information and to controlling their sexuality and reproductive capacity. In the developing countries female mortality relating to pregnancy and childbirth is 33 times greater than that in the industrialised countries.
Reproductive health services are included amongst the indicators selected for evaluating the millennium development objectives. Improvements in reproductive health lead to lower pregnancy rates and reduction in dependency. Bad health leads to higher pregnancy rates and condemns families to poverty.
In 2015 there will be 742 million people requiring sexual and reproductive health services or supplies. Control of their sexuality is a woman's right, but this is only recognised in the rich countries. The illnesses and consequences which women in the poor countries suffer principally originate from their reproductive role. Feminine health is an essential element if the poor countries are to make progress.
Mr President, this is indeed an issue of the utmost importance. The relationship between poverty and low levels of development and sexual and reproductive health is very close and makes it incumbent on us to adopt measures that will enable us to end or at least to mitigate the extremely worrying situations we are seeing today in this field which, unfortunately, are growing worse.
Hence the importance of this proposal for a regulation and the report by Mrs Sandbaek. I must point out, with regard to this report, the rapporteur's efforts to improve and to achieve a compromise, even at first reading, which enabled a broad consensus to be achieved on the proposals we are studying today. These efforts are all the more noteworthy because of the vague suspicions and frustrated attempts to include groundless justifications in the guidelines in question. Fortunately, the rapporteur, the political groups, the other committees involved and also Commissioner Poul Nielson, and everyone who has worked on this issue have been able to focus on the essential and I am sure that plenary will adopt the same approach.
The essential lies in what has been acknowledged by the various international conferences on population and development, in understanding that access to reproductive and sexual health services forms a crucial part of the fight for development and against poverty and consequently the prevention of communicable diseases such as AIDS. Nor should it be swept under the carpet in this context that pregnancy and childbirth are the main causes of death and disability of women in less-developed countries. Nor should it be forgotten that a major proportion of maternity-linked deaths in those countries are closely linked to abortions carried out in unsafe conditions. These are undeniable and enormously serious occurrences that must be ended by means of appropriate measures, such as those now being responsibly proposed.
This is also why means are also necessary and these have been clearly insufficient. This is why it is essential to make an effort, with the European Union leading the way. This is also why I believe it is crucial for Parliament, in accordance with its powers and responsibilities, and in the spirit of consensus and balance, to now earmark the amount proposed for this purpose.
Mr President, we are all deeply concerned about the plight of women in developing countries, many of whom have to confront the real problems of famine, disease and war. I fully support efforts by the European Union to improve health and sanitary conditions for women in these countries.
Throughout the developing world, particularly in the poorest countries, hundreds of women are dying in childbirth because the health systems in those countries cannot afford proper medical care and appropriate services. This is why it is so important that the European Union helps to improve the health facilities in these countries.
I should like to state for the record that I fully support the agreement reached at the Cairo Conference on Population and Development in 1994, which was updated in 1999. The Cairo agreement states that abortion cannot be promoted as a family planning method, and that regulations regarding abortion are solely for individual countries to decide upon. I am fully satisfied that this draft regulation on sexual and reproductive rights fully complies with the requirements laid down by the Cairo agreement. I will be monitoring this legislation very carefully, at all stages of its enactment, so as to guarantee that it is in full conformity with the provisions of the Cairo agreement.
I am aware that the Irish Government is very vigilant in monitoring the terms of this proposal. I also want to state, in the clearest possible language, my strong commitment to defending the rights of children and the unborn. The European Union has no power whatsoever to deal with the issue of abortion, which rightly remains the sole preserve of individual Member States. There is nothing this report can do to propose a change in this legal position.
Mr President, I should like to thank the Commissioner for what he has said, and also Mrs Sandbæk for so eloquently defining why this is such an important and urgent regulation for us to deal with tomorrow.
The WHO estimates that 88-98% of all maternal deaths are avoidable if women have access to proper reproductive and obstetric health services. Recently on a visit to Rwanda I learned that 2 000 women die per 100 000 live births. In my own country, the United Kingdom, that figure is seven.
Maternal mortality continues to rise in developing countries. Women die from haemorrhaging, from infections, from high blood pressure, from obstructed labour. They also die from unsafe abortions. The last speaker talked about the rights of governments to choose. I would emphasise that women in these situations also have the right to choose. If women in a country like mine have that right, then I would also argue that a woman who wishes, because of a variety of different circumstances, to make that choice, then that should be her right. Providing for reproductive health is not a euphemism for abortion services. Women have the right to reliable information and to compassionate counselling.
We must at all costs avoid being drawn into debates which are only about us reflecting United States domestic policy. The reality is that if we do not receive a positive vote tomorrow, there will be no budget line. We will be guilty of turning our backs on a maternal carnage such as we see in developing countries. Is that the signal we want to send from this Parliament to the suffering women of the developing world?
Now the European Union - and I emphasise also the governments of the south - needs to do more on maternal mortality, on HIV, on reproductive health and on contraception. North and south need to work together on everything from the country strategy papers which we produce with developing countries to prioritising gender issues and reproductive health and rights.
Finally, I should like to say that it is very important that we have an understanding of gender and reproductive rights as a cross-cutting issue. We must invest more resources and interest to ensure that women can bear children in safety and with the freedom to choose if, when and how often to do so.
(Applause from the Left)
Mr President, the explanatory memorandum to this report implicitly constitutes a real indictment of the current economic and social order as reflected in the areas of health and rights concerning reproduction and sexuality. It is revolting, in fact, that pregnancy and giving birth should be among the principal causes of death and injury among women living in developing countries. Of the 600 000 deaths which occur following a pregnancy, 99% occur in developing countries, a dreadful figure, to which we then need to add the 50 million women who suffer serious complications.
It is also revolting to find that AIDS and, more generally, sexually-transmitted diseases, affect poor countries much more than developed countries. Consequently, the proposals which have been put forward seem quite derisory as a means of dealing with this situation. Moreover, the failings noted in these proposals are not merely connected with the insufficiency of the funding proposed for the implementation of a health policy for poor countries. Even more serious is our inability to lay the blame at the door of the pharmaceutical trusts which, in order to preserve their profits, are even opposed to the idea of marketing generic medicines. The dictatorship exercised on society by industrial and financial groups, which is unbearable in all areas of society, has drastic consequences in areas involving the health and physical integrity of human beings. In the face of this dictatorship, all these proposals merely serve to illustrate the powerlessness of the European institutions as soon as it is a question of an area which touches the lives of women and men.
Nevertheless we shall vote for those amendments which are likely to lead to a certain amount of improvement or which at least confirm certain human principles, including the right to contraception and abortion.
Mr President, Commissioner, a society that calls itself civilised and that prides itself on its defence of human rights cannot accept as inevitable the high maternal and child mortality rates of the developing countries and the suffering of so many women.
Therefore, within the framework of a global policy to combat poverty, the aspects relating to sexual and reproductive health demand special attention. Hence the need for a proposed regulation of the type we are debating, in the understanding that, when we talk about the right to sexual and reproductive health, we are talking about the right to health services which ensure safe pregnancy and birth, for both mother and child.
We are talking about the right to information and guidance on family planning methods which are safe and acceptable to everyone, the right to an education which teaches people to live their sexuality in a responsible manner and to combat sexually-transmitted diseases, particularly AIDS.
Under no circumstances must this Regulation - and this is what I believe - open the door to the practice of abortion in the developing countries, and this is not for religious or moral reasons and far less for sectarian reasons. It is a question of prioritising the right to life, particularly the lives of the most vulnerable beings, because this right is more important than any other and is the basis and the principle on which all other rights stand.
Therefore, within the framework of the fight against poverty, it is very important that the Community commit itself to carrying out actions in the field of sexual and reproductive health in line with the proposals of the Sandbæk report, because these actions are instruments intended to drastically reduce maternal and child mortality and to prevent, as a consequence, the resort to abortion, since they are also instruments intended to protect the right to life and health. And I would hope, Commissioner, that you also share this approach.
Mr President, I congratulate Mrs Sandbæk and also Commissioner Nielson for his clear political direction on this issue. His very significant decision to substitute the funding through UNFPA that the Bush Administration wrongly withdrew is a hallmark of his distinguished record as Commissioner for Development.
The European Union and Parliament, this week, have been subject to fundamentally misleading lobbying and publicity concerning the purpose of this regulation. For example, this e-mail from one of my constituents in Cambridge accuses us of 'obliging EU Member States to fund abortions', and adds the labels 'mad', 'irrational' and 'politically correct' for good measure!
As colleagues across the House have made clear, the regulation clearly incorporates the Cairo Agreement that specifically prohibits abortion as a method of family planning. Instead, these people, sadly given succour by some in the House tonight, want to prevent good reproductive health for women in developing countries, where 600 000 entirely preventable deaths of women in childbirth still occur each year. This is also absolutely essential to halt the spread of HIV-AIDS, which currently kills 8 000 people every day.
This is about saving lives, not about losing them.
Men as well as women must take responsibility for sexual health. As a man, that is why I joined with other men and women in this House to seek extra money this year for the reproductive health programme, in my role as budget rapporteur. One has to recall that 160 Members denied us the qualified majority, and EUR 6 million was lost. That money would have helped over 2 million women around the world to have safe pregnancy and birth. I hope that tomorrow we will be able to reinstate this funding, subject to the agreement of our budget colleagues.
In April my own partner is expecting our second baby. I hope and pray that it will be a safe birth, knowing, as I do, that in Europe we have access to the best medical facilities, trained staff and health services that minimise the risks to mother and child. I do not see why any mother, anywhere in the world, should not have the right to the same protection.
That is why I will support this vote and call on others to do so.
Mr President, Commissioner, ladies and gentlemen, the Commission and Mrs Sandbæk have my support when they propose that the European Union should seek greater involvement in the areas of contraception, the fight against sexually-transmitted diseases and improved gynaecological provision in developing countries.
I myself spent some time working as a doctor in Guatemala, an impoverished developing country, where I could see how necessary such aid is. Throughout these discussions, I have had in my mind's eye a woman who was one of my patients at the time and who had her eighth child at the age of twenty-four. I believe that we are under an obligation to bring to these women's attention what options are available by way of contraception. We are also, for example, under an obligation to increase the availability of condoms.
Let me remind you, Commissioner, of how Mr Schmid of the Group of the Party of European Socialists proposed - all of two years ago - the establishment in Africa of a factory to manufacture condoms, enabling these to be made available there at low prices. I would ask the Commissioner to reconsider that.
It is also my belief that 'contraception and birth control' is not just an issue of concern to women alone. I do believe that we have to give more support to science in its search for contraceptives for men. An international consortium has submitted an application in this area to the 6th research framework programme, but the Commission has, unfortunately, not considered it yet. One example of why I consider this very important is the medical fact that many women have an intolerance to the contraceptive pill, so alternatives are a matter of necessity, and this is one area where men cannot go on holding back.
I do believe, though, that we have to make a very clear distinction between the issue of abortion and that of birth control, as well as the other issues discussed in the report. Abortion is a sensitive subject, and rightly so. I do not think it would be a good thing for the European Union to allocate to something like that any of the limited resources we have at our disposal for the support of people in developing countries.
When I was, for five years, a member of the Committee on Development and Cooperation, I constantly heard the Commission saying that there was not enough money. That was why they rejected many projects put before us by NGOs - projects that were not in the least controversial, and which everyone said we should support. As a result, I would have preferred it if this report had expressed, more clearly than it had done, that we support a great number of things - things that Parliament does not regard as controversial - but not abortion. I think Amendment No 53 expresses this very appropriately.
I am glad that this report has been successfully focussed on the prevention of unwanted pregnancy and on the provision of real help for women. Above all, I wish to thank Mrs Martens for her great commitment. I would have liked us, however, to have put things in more precise terms - and perhaps tomorrow will find us managing to do that - so that we can indeed be united in our endorsement of this programme and of this report.
Mr President, I am glad that Mrs Scallon is in the House tonight and that she is listed to speak. I want to hear her apologise to this House for the scurrilous lies that she told in the Irish media about this report: claims that EUR 50 million was being taken from Irish fishermen in order to promote abortion in the world; claims that Irish taxpayers' money was going to be used for promoting abortion in the world. They are scurrilous lies that should be retracted. We should have an apology here tonight from Mrs Scallon for promoting these falsehoods.
I am pro-choice. I believe it is the responsibility of every man and woman to choose the number of children and the spacing of their children, as and when they choose. It is not for me to decide or for Mrs Scallon to decide. It is for each individual to decide. If I came across a woman who was pregnant and drowning, I would not ask her if she was pregnant, an abortionist, or if she would likely have her pregnancy aborted, before I threw her a lifeline. There are 600 000 women this year who will die, who probably have other children, certainly parents and certainly lovers or husbands who want them to live. We are being asked to deny them the right to life.
Unfortunately, we are not giving enough money in this programme to save them all, but at the very least, we have the right and a duty to provide what we propose to provide and not pretend that we are in some way saving lives by opposing this programme.
The attitude of Mrs Scallon and President Bush is based on heartless, theological hair-splitting which has nothing to do with life. We should stand up and be counted on this issue in this House and make it clear that we are 'for life' and 'for the lives' of the 600 000 women who die every single year.
(Applause from the Left)
Mr President, I would like to thank all those who have worked so hard to try to reach a good compromise. The opinions within this House may differ, but no one should doubt the sincerity of all present in wishing to offer the best help to women in the poorest countries.
As has been made very clear by the contributions tonight, there is just one main problem: some definitions within this regulation are not clear enough. It is in everyone's interest to clarify the meaning of the wording of this very important and much needed regulation for the care of women, for mothers and their children.
In order to do this to the best of our ability, we should support, in particular, Amendment 53. There is no conflict presented by the wording of this amendment. It is in keeping with the compromise reached and the expressed opinion of the Commission and Council.
The European Parliament has very often decided in favour of this very same wording. Without any doubt, it protects the Irish Constitutional position and supports the Irish Government, as well as reassuring the political representatives of accession countries and members of least-developed nations who have contacted various members of the European institutions to express their deep concern at the possible interpretation of some terms of the regulation.
As we are all aware, the European Union has no legal competence to decide on or to fund abortion in Member States. Nor does it have the legal right to do so in the poorest of countries in the world, but this does not deny women the highest level of medical care to prevent maternal mortality and morbidity. This I absolutely support.
There is no conflict presented by the wording of this amendment. It will clarify beyond doubt the intentions of this Parliament, the Commission and Council. For these reasons, I would respectfully ask for support for Amendment 53.
Mr President, I am convinced that by supporting this regulation, as agreed by the Committee on Development and Cooperation, Parliament will allow us to fund operations and agencies working to reach the international development targets, to empower women and to reduce infant, child and maternal mortality.
The amendments voted by the Committee on Development and Cooperation have received wide support and strengthen and clarify the text of the regulation, without altering its main objectives. The Commission welcomes them.
On Amendments Nos 46 and 47 on the financial proposal, I am not able to commit the Commission formally tonight because the broader discussions on allocations have not yet been concluded. However, I do not see this as something that should lead to a second reading. I am confident that we will find a solution.
The new amendments tabled in plenary - Amendments Nos 48, 49, 50, 51, 52 and 53 - skew the focus and the substance of the regulation and are not acceptable to the Commission.
Mr Ribeiro e Castro and a few others have remarked that laws are different in Member States and also said something about the competence of the European Union on these matters. We are on very firm ground in what is happening here. We are not discussing abortion policy in European Member States. We are discussing development policy and we are proposing to do what is clearly in line with what has been internationally agreed. This is the purpose of all this. I warn against changing this discussion into something totally different.
Mr Ribeiro e Castro said that Amendment 49 is about clarification. I disagree. It is a change of the substance. We may not have this meeting taking place in full daylight, but I find it light enough in here to make the following remark.
In the existing text, no support is to be given under this regulation to incentives to encourage sterilisation or abortion. Amendment 49 says: 'no support is to be given under this regulation to sterilisation or abortion, nor to ?'. This is not a clarification. This is a change of the substance. A spade should be called a spade and a text should be called a text.
In reply to some of the other remarks made by Mr Ribeiro e Castro, I warn against throwing around quotes which are very difficult to verify. This debate has already had an overdose of that sort of input.
One strong reason to remain with what the Committee on Development has concluded, as expressed by Mr Corrie and others, with whom I agree, is that it reflects the Cairo consensus - no more and no less. To Mr Ó Neachtain I say that I can subscribe to his observations. They are a precise account of the reality and the formalities of the issue, as stated.
Anything other than what is now emerging here as the consensus from the Committee on Development and Cooperation represents an unacceptable deviation from Cairo. I advise that we stay on track. When following the international discussion on these issues over the last few years, we have repeatedly seen that proposals or attempts to backtrack from Cairo or to go beyond Cairo in all cases have been futile. That is another good reason for the European Parliament and the European Union to stay on track. I hope that we will be able to stay on track on this issue.
(Applause)
Mr President, I would like to defend my honour. I do not believe that the Commissioner insulted me, nor that he intended to insult me. However, as the record is read by many people, and as he mentioned quotations I made, I would like to point out that owing to the limited speaking time we have, I could not read out all that I wished to.
I should like to say on record that I will be happy to send the Commissioner the papers from which I quoted during my speech. The Commission would then have an opportunity to read them in their entirety, something which, of course, I was unable to do in plenary.
I find that absolutely acceptable, but the point is not whether Mr Ribeiro e Castro was quoting correctly. The problem is whether what is being quoted is correct. I just gave the warning that we have seen quite a lot of input to this debate which calls for great scepticism. That was my well-intentioned warning.
The debate is closed.
The vote will take place tomorrow at 12 noon.
WRITTEN DECLARATION (RULE 120)
. (IT) We feel Mrs Sandbaek, Mrs Martens and Mrs Ferrer's work is satisfactory, considering the different starting points.
We should always be mindful of our ability to produce texts which require respect for human rights, inviolability, self-determination and responsibilisation of the individual as a priority. The violent practice of abortion should therefore be excluded as a general means of family planning. A regulation whose objective is to protect health cannot contradict itself and attack life, the supreme good of the individual from the moment of conception.
Another general consideration is countries' approach to these instruments, which reflect the responsibility that every State, every community and every individual should feel to protect life. With the help of the donor countries, the governments of the developing countries must provide information, education and appropriate instruments and encourage responsibilisation of the individual, to free people from ignorance, taboos, superstition and the archaic practices which go hand in hand with underdevelopment.
My last point concerns the issue of the subordination of women to men. The culture of the hierarchy of force must be eliminated once and for all during the Third Millennium. The Third Millennium is characterised by the culture of information and knowledge and, therefore, must provide the conditions for free exchange between minds. Women must be able to dialogue with men without being affected by any form of sexism.
The next item is the debate on the report (A5-0026/2003) by Mr Harbour, on behalf of the Committee on Legal Affairs and the Internal Market, on the Communication from the Commission to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions: 2002 Review of the Internal Market Strategy - Delivering the promise [COM(2002) 171 - C5-0283/2002 - 2002/2143(COS)].
Mr President, it gives me great pleasure to be able to present my report, even if for the second night running I find myself speaking in the last debate of the day. On behalf of all my colleagues on the committee, I hope that we can request the services to give the internal market a rather more prominent place in future.
As you said in your introduction, my report is about the Commission's strategy paper, Delivering the Promise. That will be very much the theme of my speech. But I want to say, for the record, that I have also been involved in considering a veritable cascade of other documents that the Commissioner sent us over the last few months. I have also considered the second Biennial Report on Mutual Recognition, the State of the Internal Market for Services and the Internal Market Scoreboard No 11, a very colourful document I am sure you have all read.
Before I move to the substance of the report, I should like to say that it is a privilege for me to have succeeded, as the committee's rapporteur on internal market strategy, my very good friend, Mrs Palacio, who was such a tremendous chairman of our committee and did so much to champion the cause of the internal market. She has now gone on to higher things as the Foreign Minister of Spain.
I have had the pleasure of working on this report by a happy coincidence during the time when the 10th anniversary of the internal market was marked. We were very pleased to welcome Commissioner Bolkestein and Mr Benson, the chairman of the Competitiveness Council, to Parliament back in November 2002. I would like to thank them both for enthusiastically promoting the cause of the internal market during that time. In his speech then Mr Bolkestein asked us to produce an ambitious and hard-hitting report. I think I have managed that, but I could not have done it without a lot of support from my colleagues. You will see tomorrow that I am confident this report will get the overwhelming support of the House. I particularly want to thank the shadow rapporteur, Mrs McCarthy, who made many valuable contributions, that we have included; my colleague and former President, Mr Gil-Robles Gil-Delgado, who has done the same; and thanks to the rapporteur for opinion Mr David Martin from the Economic and Monetary Affairs Committee. We have incorporated a number of his points. I hope he feels that we have done justice to his work as well.
I am slightly disappointed that the Liberal benches tonight are empty. I hope that their absence means that they are content with the work we have done. However, since they are of your political family, Commissioner, I hope you will draw that to their attention tomorrow.
I will highlight some of the points in this report. It is no coincidence that we have timed it now, in the run-up to the economic summit and following on the debate we had this morning. Our central recommendation - and Commissioner, we want you to take this forward from this House when you go to the summit so that the Council takes note of it - is that we want the completion of the internal market to be the top priority of the 2003 economic summit. We want the 'delivery gap' - a phrase that you appropriately used, Commissioner - to be closed. We want the new Competitiveness Council to address the issues seriously and make a difference. Naturally, we want the deficit revealed on your scoreboards in Member States' transposition to be closed. We also want to see quicker and more effective action taken where the Rules are being flouted. As part of the Better Regulation Initiative, we want to deal with the problems of over-complex, gold plating of internal market regulations. We also want internal market compatibility to be introduced as part of the assessment process.
We urge you to move forward quickly with the Internal Market for Services strategy. It is clear that will be a difficult measure, but it is a vital one. It will include important elements of mutual recognition, alongside harmonisation. We want the Member States to take a much more mature attitude to using mutual recognition alongside other weapons as a measure to create the single market. In our committee, we are absolutely dismayed that the sales promotion regulation, an ideal single market mutual recognition measure is still blocked in Council. We hope you will take that message back as well.
I want to conclude with two important points. First, we hope that you, Commissioner, will join us and the single market in organising another Single Market Forum before the end of 2003 where we can celebrate the entry of ten new countries to the internal market. That is something in which we want to involve consumers, businesses, Member governments and Commissioners in the quest to make the internal market work better.
Finally, we hope that you can get, with the support of the Council, a firm declaration of support for the completion of the single market on its tenth anniversary. We have been ambitious and hard hitting. We invite the Council to take the same approach.
Mr President, this is a very important topic, one of the bases on which the European Union rests.
Last November, I challenged Parliament to come up with bold new ideas for improving the internal market. The Harbour report more than meets that challenge.
Ten years of the internal market have given us 2.5 million extra jobs and EUR 900 billion, cumulatively, in extra wealth. But that is not enough.
Too many barriers are still holding us back. Enlargement makes it all the more urgent to clear the decks. As any engineer will tell you, if you add a couple of storeys to a building, which is what enlargement in essence will do, you must make sure that the foundations are sufficiently strong.
Hence the emphasis in the forthcoming medium-term Internal Market Strategy for the years 2003-2006. The emphasis in that medium-term Internal Market Strategy - a document that the Commission will present in April - is on going 'back to basics'.
Foremost among this move 'back to basics' is the matter of implementation and enforcement. I welcome Parliament's support for strengthening the Commission's enforcement powers in the future IGC. The Harbour report also calls on the Commission to calculate the economic costs of transposition delays. I can see the attraction of that idea, but the transposition deficit is a moving target which reflects different directives with different economic impacts over time. However, I have asked my staff to look into the feasibility of making such a calculation and I will report back to you as soon as possible.
It is not yet as easy to trade within the internal market as it is to trade within a Member State. Borders still exist, not perhaps in the real world, but certainly in the minds of national officials who often do not yet think or act in a European way. We may need to put some disciplines in place to get a change in behaviour. As you may know, the Commission is giving very high priority to making a proposal for a horizontal instrument to remove barriers in the services market by the end of the year. We are also considering ways of making trade in goods easier.
EU citizens and businesses deserve more and better information about their internal market rights. Mr Harbour's report calls for a second Internal Market Forum as a means of connecting with citizens. I welcome the idea of a second forum and I shall be honoured to take part - if you invite me, of course!
Removing tax obstacles is another key priority. I welcome Parliament's support for the Commission's communications on the taxation of persons and passenger cars, a subject dear to the heart of Mr Vatanen, who spoke to me at length about that. I respect his energy in pursuing that subject. The Commission will bring forward proposals this year to modernise and simplify VAT rules so as to reduce the burden on businesses, particularly on SMEs.
This list is not exhaustive. We all know that the internal market covers a multitude of subjects. We are still open to ideas. I should like to work closely with Parliament in the coming months as our strategy takes shape.
I will end by endorsing the opening paragraph of the Harbour report which states that the internal market should be the top priority for this year's Spring Summit. I wholeheartedly agree with Mr Harbour on that and call on Parliament to do everything it can to ensure that this comes about.
Mr President, firstly I would like to congratulate Mr Harbour on his report and thank him for incorporating into it so many of the viewpoints of the Committee on Economic and Monetary Affairs.
The Economic and Monetary Affairs Committee broadly shares the view of the state of the internal market set out by the Commission in its third annual report. Like the Commission, we regret that in the period covered by the report only about 50% of the target actions have been met. However, we reject the Commission's claim that the Council and Parliament are equally to blame for this failure.
The list set out by the Commission itself in the report contains eight examples of where we have failed to meet targets. Six of these clearly lie at the door of the Council, and only two can loosely be blamed on the European Parliament. We therefore call on the Commission, at the Spring Summit, to push the Council to come forward with a clear set of priorities and a timetable for meeting its commitments under the single market programme.
The Economic and Monetary Affairs Committee welcomes the four headings for target actions set out in the review: modernising markets, improving business conditions, meeting citizens' needs and anticipating enlargement. As far as the modernisation of markets is concerned, we particularly welcome the call to improve the pace of the delivery of the financial services action plan. Financial services are the oil in Europe's economic engine, and we share the Commission's view that a truly integrated financial sector could add between 0.5 and 0.7% annually to EU GDP: a staggering EUR 43 billion per year.
Regarding the improvement of business conditions, we particularly welcome the objective aimed at ensuring that, in all Member States, a private limited company can be set up within 18 working days and at a cost of no more than EUR 213.
Where meeting citizens' needs is concerned, we welcome the emphasis given to encouraging free movement of labour, particularly through the introduction of a European health card, and the improved mutual recognition of academic and professional qualifications.
Finally, as far as anticipating enlargement is concerned, we now believe it urgent that the Commission addresses the administrative capacity of the candidate countries to ensure compliance with single market legislation.
As the Commissioner himself has said, the creation of the single market and the progress we have made since 1992 is remarkable, but there are no grounds for complacency. We believe that the Commission has set out a practical roadmap for the next 18 months. The Commission will have the support of my committee, and I am sure the whole of the Parliament, in meeting the objectives it has set out.
Mr President, Commissioner, ladies and gentlemen, this is the third time in the space of the last few days that we find ourselves discussing the significance of the internal market. On Monday, we discussed the fallout from the World Economic Summit in Davos, and today we have already had a debate on the Spring Summit. Circling around the future of the internal market and the Lisbon targets, both debates made clear how important the internal market is to us. Both the Commissioner and the ten-year balance sheet documented and demonstrated the benefits brought by the internal market, in terms of growth, employment and competitiveness, to all our continent's citizens. Yet, despite these manifest advantages, the internal market is not yet complete and still has a large number of weaknesses. Allusion was made to the facts that 50% of the objectives have not yet been achieved, that the progress made is less than what had been aimed for, and that 2.1% of all the directives on the internal market have still not yet been transposed. We therefore call on the Commission and the Council to avail themselves of all the options available, including sanctions, coordination and the initiation of legislation, in order to bring to fruition those things to which we have jointly committed ourselves. The Lisbon targets are ambitious, and we will not achieve them without a successful internal market and without adherence to the Stability and Growth Pact.
The internal market and the Stability and Growth Pact are the essential instruments for achieving the Lisbon targets by 2010. Their importance lies in the credibility they give to long-term objectives. They have an essential contribution to make in building confidence in Europe's goals on the part of the public, of enterprises and employees.
There is a blatant discrepancy between what is piously promised at summits and what is transposed at home, and so we demand that all the directives on the internal market be transposed into law. We demand that coordination of this process be taken charge of by the Commission, and that its right to initiate legislation be extended. This is no longer a matter of apportioning guilt, but of specifying short-term targets - and responsibilities - on the way to the overall objective. This has to do with fiscal policy, with the various competences involved, which still lead to distortions of competition and to new obstacles. It has to do with studying the effects on small and medium-sized enterprises as we progress towards this great internal market. Of course, it also affects the internal market in financial services, which would alone account for 1.1% - or EUR 130 billion worth - of growth, and it has to do with the creation of the internal services market. There is much for us to do, and, although we see from the balance sheet that we are on the right road, we must not slow down or come to a halt; instead, we have to discover a new dynamism. So I thank the rapporteur for having made us aware of these things in such an impressive way and also for defining new objectives.
Mr President, I should like to add my congratulations to the rapporteur for the work he has done on this report.
I always find it somewhat amazing that on this graveyard shift on a Wednesday night, which Mr Harbour and I have shared on many occasions, we have ended up discussing perhaps one of the most important pieces of legislation that the European Union has passed, but the way this Parliament operates, that tends to be the way of things.
It is just over ten years now since the internal market came into operation. In that time, vast strides have been made towards the completion of the market. That said, however, there is still a long way to go. There are still a number of barriers - barriers to trade. We look at the different tax regimes in the Member States, whether it be indirect taxation or direct taxation - all are used as barriers to trade. We look at different employment legislation in Member States - this too is used as a barrier to trade. We look at our own failure to decide upon a Community patent - again that is a barrier to trade, but the solution there is in our own hands.
However, it is not only the free movement of goods that we should be concerned about. It is also about the free movement of workers, the free movement of labour. At the moment within the Committee on Legal Affairs and the Internal Market we are discussing the mutual recognition of professional qualifications. The sooner that is sorted out, the sooner another barrier will be removed.
In today's climate, however, there is another barrier. It is a barrier of fear and suspicion which has developed since 11 September, but was probably there beforehand. That is a barrier restricting the free movement of workers. We cannot allow ourselves to become a fortress Europe by setting up internal walls.
I was interested to hear what the Commissioner had to say. The onus is on him, however, to take a long hard look at every Member State to see where these countries, while proclaiming the benefits of the internal market, are at the same time blocking its completion by using internal rules to flout it. Most of the time this is for short-term political gain.
We have an opportunity to bring about the completion of the internal market. Commissioner, you challenged this Parliament to come up with a hard-hitting report which you have now got. We challenge you to finish the job - and you have our support.
Mr President, the report wants Parliament to give its support to the Commission's Internal Market Strategy, which seeks to homogenise the various national markets. What concerns the rapporteur is the gap between the intention of completing the unification of the market at European level and the reluctance of the national States. However, what concerns the working classes of the European Union is certainly not that, but rather the avalanche of collective dismissals. The big companies who are responsible for those dismissals did not need any vote in the European Parliament to homogenise their attitude in this area.
These collective dismissals have been carried out by big companies such as Airlib in France or big multinationals such as Daewoo, ACT, Arcelor, Pechiney or Fiat, which operate in several countries in Europe, and whose shareholders, both past and present, are well able to afford to preserve the jobs of all those people whom they are rendering unemployed. If big companies wish to restructure, that is their affair, but what is inadmissible and revolting is that they should do it by condemning their workers to unemployment and poverty. It is the shareholders who should pay, and not the workers. The profits of the companies and the capital of their shareholders should be used, as a matter of priority, to guarantee the jobs and wages of the workers.
Mr President, I too welcome the Harbour report, even if we are attempting tonight to deliver the promise at a time when most people are tucked up in bed. I am very grateful to Mr Harbour, not only for being so magnanimous in his comments about the work I carried out on this report, but also for taking on so many of the numerous amendments I tabled.
I am particularly grateful to him for taking up my initiative calling upon the Member States, at the Spring Summit, to reaffirm their commitment to delivering the promise of a single market by signing up to a solemn declaration in this, the single market's tenth anniversary year. I hope the Greek Presidency and the Commission can take up this initiative.
Such an initiative is needed because if Member States were to be given the equivalent of an end of term school report, there would be no gold stars for model pupils. Rather, they would receive the comment 'could do better'. In fact, they could do much better. The November scoreboard illustrates our failure to deliver. We are failing businesses by not reducing barriers; we are failing consumers, who in many sectors are not seeing the benefits of more choice and cheaper goods; and finally we are sliding backwards in terms of our attempt to achieve the goal of becoming the world's most competitive economy by 2010.
Future scoreboards must not only quantify the benefits of single market laws, they should, as Mr Harbour suggested, include an index of damage illustrating the costs of non-implementation. The Commission should undertake a rigorous evaluation of why Member States are failing to implement, and it must identify the root cause. Is it simply a case of national protectionism? Is it due to concern for consumer protection, or to a lack of administrative capacity in Member States? I agree that there should be strong sanctions for non-implementation, swift action, tight deadlines and effective deterrents to non-implementation. Otherwise I fear, Commissioner, that we will be here in ten years' time talking about the need to complete the internal market.
Achieving a single market in financial services in one fell swoop could boost EU growth by 1.1%. It would add EUR 130 billion to Europe's wealth and reduce the cost of raising capital for business by 0.5%. The takeover directive, as I know you agree, Commissioner, is a key component of financial services in single markets. I agree that we in this Parliament should get it onto the statute book as soon as possible.
Mr President, I would like to join others in congratulating the rapporteur, Mr Harbour, on his report, which is very complete and which has been negotiated with a creditable willingness to seek consensus.
I have tried to cooperate with the fundamental objectives of the report - with which I may say I am in total agreement - with certain amendments because I thought it would be useful to incorporate certain points.
The first, in line with what Mr Martin has just said on behalf of the Committee on Industry, is to reject - and this has been done very intelligently by the rapporteur - the equal treatment, undoubtedly hasty on the part of the Commission, of Parliament and the Council with regard to the causes of the delay of certain rules of the internal market. As we say in our country, 'every candlestick should support its candle' and we should not all be judged equally in relation to responsibilities that are different.
The second aspect was the need - and Mr Harbour agreed immediately - to incorporate workers' organisations into the cooperation which were and are laid down in the report between the consumers' organisations and the employers' organisations. For those whose political doctrine consists of a social market economy, this involvement by all social elements seems to us to be significant. I would like to take up a statement by the Commissioner: as long as all active sections of European society fail to take on board the idea of the internal market, all imaginable rules and actions will be insufficient to make it a reality. If on the other hand society is mobilised, this objective will be achieved much more easily.
The rapporteur has also accepted my request that greater attention be paid to the existing obstacles to the creation of small businesses and the necessary initiatives to overcome them. Because, Mr President, we can go on and on about employment in large companies, but the people who really provide work in the European Union, in really huge quantities, are the small and medium-sized businesses. And we must ensure that they can be incorporated into the internal market without obstacles, as Mr Karas has said.
Finally, I would like to acknowledge the progress made thanks to the efforts of Commissioner de Palacio - it is fair to say - on liberalisation, not 'liberation' as the Spanish text mistakenly says, in the field of gas, electricity and air transport. I would like to thank Mr Harbour for incorporating these points, as well as the fortunate way he has incorporated the principle elements of my Amendment No 40 into paragraph 33; by the way, Mr President, and for the benefit of the services of this House, I would like to make the observation that this paragraph 33 of the English text does not exist in the Spanish text, and it should also be included in our language.
I will therefore vote in favour of this excellent report, on which I congratulate Mr Harbour once again, and I would also like to thank him for his kind words for Mrs Palacio, not the Commissioner, but her sister and the Minister for Foreign Affairs, who has cooperated so fully in the work to implement the internal market.
Mr President, thank you for allowing me to take the floor yet again. I will confine my reply to a few main points.
First, I welcome the fact that those who have spoken - all but one perhaps - have supported the report written by Mr Harbour and also support most clearly and energetically the whole concept of the internal market. Without the support of Parliament the Commission would be at a loss as to what to do with regard to furthering the internal market. I can assure Mr Harbour that I will speak to my Liberal friends and tell them what they missed tonight. Mr Harbour will recall that the Liberal complement of this Parliament is somewhat smaller than the group to which he himself belongs. Personally speaking, I regret that but it is what it is.
Both Mr Harbour and Mr Martin have made references to the European Council. Sometimes the European Council rather airily asks ministers concerned to deal with that issue and then move on to more rarefied subjects. I recall that, perhaps a year ago, the European Council said that the Community Patent should be dealt with as soon as possible by the Commission and the Council of Ministers. Nothing has happened. It is not much use for the European Council to issue generalities. I wish it would deal more with the subjects at hand.
Mr Harbour also mentioned the subject of sales promotion. The Commission will certainly do its best to help the Greek Presidency reach a conclusion on that important file. I shall discuss the matter with those Member States that have outstanding concerns. It is my opinion that the proposal is compatible with the follow-up to the Green Paper on Consumer Protection, as my colleague Commissioner Byrne and I have made clear on many occasions.
Mr Martin spoke about a European health card. He may be interested to know that the Commission is engaged in activities in the area of health. The issue concerns citizens who cannot get quick treatment in their own country and so want to go abroad to get treatment. The European Court of Justice, not long ago, delivered a judgment stating that not only should that be allowed, but also that compensation should be paid to the patient according to the rules of his home country. The issue is now whether or not that patient should get authorisation from the authorities in his own country before going abroad for treatment.
There was a meeting on that important subject in the so-called 'High Level Reflection Group' last week. I and my colleagues Commissioner Diamantopoulou and Commissioner Byrne were there to defend the principle that this also relates to the internal market because, if a patient goes abroad to get treatment, that is a matter of the freedom of services. Therefore it is an aspect of the internal market and one that is very close to the citizen. After all, what is more important to a person than his health?
Mr Martin may be interested to hear about this. He can rest assured that my colleagues and I are determined to pursue that subject, although some Member States do not agree with this approach. That is an obstacle.
Turning to Mr Karas' point about different tax barriers which exist, again, the Commission is not sitting on its hands. We use the instruments of infringement proceedings and, in particular where citizens of one Member State get tax relief if they contribute to pension fund in their own Member State but do not get tax relief if they contribute to a pension fund in another Member State. That is a clear case of discrimination against the second Member State. Recently the Commission has started infringement proceedings. Already, in one particular case, the European Court of Justice ruled that this is not admissible. The Commission is determined to pursue obstacles of a fiscal nature where such an obstacle impinges on the internal market, but only where the Treaty allows us to do so. As Members will realise, the area of taxation requires unanimity. To get unanimity among 15 Member States is extremely difficult. To get unanimity in 25 Member States would be well nigh impossible.
Regarding Mrs McCarthy's point on the scoreboard, it is perhaps an unpleasant, but very necessary matter to keep Member States focused on what they have to do. The scoreboard is a form of 'soft law', peer pressure or best practice. It is not a legal instrument but it goes together with the matter of infringement proceedings. Therefore we are determined to continue issuing those scoreboards.
We must, as Mrs McCarthy said, do our best to do what we decided at Lisbon. Lisbon said that we should have a microeconomic structural adjustment programme. There is a delivery gap and we are not doing as well as we ought to. Indeed it is in the Council, most often, where there are obstacles. I tell them with great regularity that they should be quicker. That also applies to the Takeover Directive mentioned by Mrs McCarthy and others.
Lastly, I entirely agree with Mr Gil-Robles Gil-Delgado that we should see to it that there are no obstacles to the setting-up of small- and medium-sized enterprises. The time needed to set up such a company is much longer than it is in the United States. If we really want to overtake the United States as far as the creation of small- and medium-sized enterprises is concerned, we must see to it that we act in accordance with the words of Mr Gil-Robles Gil-Delgado.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 11.55 p.m.)